Exhibit 10.1

CREDIT AGREEMENT

among

FOUNDATION HEALTHCARE, INC.,

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

as Administrative Agent and L/C Issuer

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

as Sole Lead Arranger and Sole Book Runner

DATED AS OF DECEMBER 31, 2015

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     5   

Section 1.1

  Definitions      5   

Section 1.2

  Accounting Matters      38   

Section 1.3

  ERISA Matters      39   

Section 1.4

  Letter of Credit Amounts      39   

Section 1.5

  Other Definitional Provisions      39   

Section 1.6

  Interpretative Provision      40   

Section 1.7

  Times of Day      40   

Section 1.8

  Other Loan Documents      40   

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS

     40   

Section 2.1

  The Loans      40   

Section 2.2

  Letters of Credit      42   

Section 2.3

  Reserved      51   

Section 2.4

  Fees      51   

Section 2.5

  Payments Generally; Administrative Agent’s Clawback      52   

Section 2.6

  Evidence of Debt      53   

Section 2.7

  Cash Collateral      54   

Section 2.8

  Interest; Payment Terms      55   

Section 2.9

  Voluntary Termination or Reduction of Revolving Credit Commitments;
Prepayments      57   

Section 2.10

  Uncommitted Increase in Revolving Credit Commitments      59   

ARTICLE 3 TAXES, YIELD PROTECTION AND INDEMNITY

     60   

Section 3.1

  Increased Costs      60   

Section 3.2

  Illegality      62   

Section 3.3

  Inability to Determine Rates      62   

Section 3.4

  Taxes      63   

Section 3.5

  Compensation for Losses      67   

Section 3.6

  Mitigation of Obligations; Replacement of Lenders      67   

Section 3.7

  Survival      68   

ARTICLE 4 SECURITY

     69   

Section 4.1

  Collateral      69   

Section 4.2

  Setoff      69   

Section 4.3

  Authorization to File Financing Statements      69   

ARTICLE 5 CONDITIONS PRECEDENT

     70   

Section 5.1

  Initial Extension of Credit      70   

Section 5.2

  All Extensions of Credit      72   

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

     73   

Section 6.1

  Entity Existence      73   

Section 6.2

  Financial Statements; Etc      73   

 

CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

Section 6.3

  Action; No Breach      74   

Section 6.4

  Operation of Business      74   

Section 6.5

  Litigation and Judgments      74   

Section 6.6

  Rights in Properties; Liens      74   

Section 6.7

  Enforceability      75   

Section 6.8

  Approvals      75   

Section 6.9

  Taxes      75   

Section 6.10

  Use of Proceeds; Margin Securities      76   

Section 6.11

  ERISA      76   

Section 6.12

  Disclosure      76   

Section 6.13

  Subsidiaries      77   

Section 6.14

  Agreements      77   

Section 6.15

  Compliance with Laws      77   

Section 6.16

  Inventory      77   

Section 6.17

  Regulated Entities      77   

Section 6.18

  Environmental Matters      77   

Section 6.19

  Intellectual Property      79   

Section 6.20

  Foreign Assets Control Regulations and Anti-Money Laundering      79   

Section 6.21

  Patriot Act      79   

Section 6.22

  Insurance      79   

Section 6.23

  Solvency      79   

Section 6.24

  Security Documents      80   

Section 6.25

  Businesses      80   

Section 6.26

  Labor Matters      80   

Section 6.27

  Material Agreements      80   

Section 6.28

  Healthcare Matters      80   

Section 6.29

  Motion Picture Entities      81   

ARTICLE 7 AFFIRMATIVE COVENANTS

     81   

Section 7.1

  Reporting Requirements      81   

Section 7.2

  Maintenance of Existence; Conduct of Business      84   

Section 7.3

  Maintenance of Properties      85   

Section 7.4

  Taxes and Claims      85   

Section 7.5

  Insurance      85   

Section 7.6

  Inspection Rights      86   

Section 7.7

  Keeping Books and Records      86   

Section 7.8

  Compliance with Laws      86   

Section 7.9

  Compliance with Agreements      86   

Section 7.10

  Further Assurances      86   

Section 7.11

  ERISA      87   

Section 7.12

  Depository Relationship      87   

Section 7.13

  Additional Guarantors      87   

Section 7.14

  Interest Rate Protection      87   

Section 7.15

  Management Agreements      87   

Section 7.16

  Intercompany Note Documents      88   

Section 7.17

  Post-Closing Covenants      88   

 

CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

ARTICLE 8 NEGATIVE COVENANTS

     88   

Section 8.1

  Debt      89   

Section 8.2

  Limitation on Liens      89   

Section 8.3

  Mergers, Etc      90   

Section 8.4

  Restricted Payments      90   

Section 8.5

  Loans and Investments      90   

Section 8.6

  Limitation on Issuance of Equity      91   

Section 8.7

  Transactions With Affiliates      91   

Section 8.8

  Disposition of Assets      91   

Section 8.9

  Sale and Leaseback      92   

Section 8.10

  Prepayment of Debt      92   

Section 8.11

  Nature of Business      92   

Section 8.12

  Environmental Protection      92   

Section 8.13

  Accounting      92   

Section 8.14

  Burdensome Agreements      92   

Section 8.15

  Subsidiaries      93   

Section 8.16

  Amendments of Constituent Documents      93   

Section 8.17

  Subordinated Debt      93   

Section 8.18

  Houston Hospital Lease      93   

Section 8.19

  Preferred Shares      93   

Section 8.20

  Motion Picture Entities      93   

Section 8.21

  Hedge Agreements      94   

Section 8.22

  OFAC      94   

ARTICLE 9 FINANCIAL COVENANTS

     94   

Section 9.1

  Debt to EBITDA Ratio      94   

Section 9.2

  Senior Debt to EBITDA Ratio      94   

Section 9.3

  Pre-Distribution Fixed Charge Coverage Ratio      94   

Section 9.4

  Post-Distribution Fixed Charge Coverage Ratio      95   

Section 9.5

  Capital Expenditures      95   

ARTICLE 10 DEFAULT

     95   

Section 10.1

  Events of Default      95   

Section 10.2

  Remedies Upon Default      98   

Section 10.3

  Application of Funds      98   

Section 10.4

  Performance by Administrative Agent      99   

ARTICLE 11 AGENCY

     100   

Section 11.1

  Appointment and Authority      100   

Section 11.2

  Rights as a Lender      100   

Section 11.3

  Exculpatory Provisions      101   

Section 11.4

  Reliance by Administrative Agent      102   

Section 11.5

  Delegation of Duties      102   

Section 11.6

  Resignation of Administrative Agent      102   

Section 11.7

  Non-Reliance on Administrative Agent and Other Lenders      104   

Section 11.8

  Administrative Agent May File Proofs of Claim      104   

Section 11.9

  Collateral and Guaranty Matters      105   

 

CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

Section 11.10

  Bank Product Agreements      106   

ARTICLE 12 MISCELLANEOUS

     106   

Section 12.1

  Expenses      106   

Section 12.2

  INDEMNIFICATION      107   

Section 12.3

  Limitation of Liability      108   

Section 12.4

  No Duty      109   

Section 12.5

  Lenders Not Fiduciary      109   

Section 12.6

  Equitable Relief      109   

Section 12.7

  No Waiver; Cumulative Remedies      109   

Section 12.8

  Successors and Assigns      110   

Section 12.9

  Survival      114   

Section 12.10

  Amendment      114   

Section 12.11

  Notices      115   

Section 12.12

  Governing Law; Venue; Service of Process      117   

Section 12.13

  Counterparts      118   

Section 12.14

  Severability      118   

Section 12.15

  Headings      118   

Section 12.16

  Construction      118   

Section 12.17

  Independence of Covenants      118   

Section 12.18

  WAIVER OF JURY TRIAL      118   

Section 12.19

  Additional Interest Provision      119   

Section 12.20

  Ceiling Election      120   

Section 12.21

  USA Patriot Act Notice      120   

Section 12.22

  Defaulting Lenders      120   

Section 12.23

  Sharing of Payments by Lenders      123   

Section 12.24

  Payments Set Aside      123   

Section 12.25

  Confidentiality      124   

Section 12.26

  Electronic Execution of Assignments and Certain Other Documents      125   

Section 12.27

  Independence of Covenants      125   

Section 12.28

  NOTICE OF FINAL AGREEMENT      125   

 

CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of December 31, 2015, is
among FOUNDATION HEALTHCARE, INC., an Oklahoma corporation (“Borrower”), the
lenders from time to time party hereto (collectively, “Lenders” and
individually, a “Lender”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent and L/C Issuer.

RECITALS

Borrower has requested that Lenders extend credit to Borrower as described in
this Agreement. Lenders are willing to make such credit available to Borrower
upon and subject to the provisions, terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions As used in this Agreement, all exhibits, appendices and
schedules hereto and in any note, certificate, report or other Loan Documents
made or delivered pursuant to this Agreement, the following terms will have the
meanings given such terms in this Article 1 or in the provision, section or
recital referred to below:

“Account” means an account, as defined in the UCC.

“Acquisition” means the acquisition by any Person of (a) a majority of the
Equity Interests of another Person, (b) all or substantially all of the assets
of another Person or (c) all or substantially all of a business unit or line of
business of another Person, in each case (i) whether or not involving a merger
or consolidation with such other Person and (ii) whether in one transaction or a
series of related transactions.

“Acquisition Agreement” means that certain Purchase and Sale Agreement dated
November 6, 2015 among FSHH, as the buyer, and the UGH Entities, and all
modifications, supplements and amendments thereof.

“Acquisition Consideration” means the consideration given by Borrower or any of
its Subsidiaries for an Acquisition, including but not limited to the sum of
(without duplication) (a) the fair market value of any cash, property (excluding
Equity Interests) or services given, plus (b) the amount of any Debt assumed,
incurred or guaranteed (to the extent not otherwise included) in connection with
such Acquisition by Borrower or any of its Subsidiaries.

“Acquisition Documents” means the Acquisition Agreement and all agreements,
assignments, deeds, conveyances, certificates or other documents and instruments
now or hereafter executed and delivered pursuant to the Acquisition Agreement or
in connection with the transactions contemplated by the Acquisition Agreement.

 

CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Adjusted LIBOR” means, with respect to any Portion for any Interest Period or
day, as applicable, an interest rate per annum equal to LIBOR for such Interest
Period or day multiplied by the Statutory Reserve Rate.

“Administrative Agent” means Texas Capital Bank, National Association, in its
capacity as administrative agent under any of the Loan Documents, until the
appointment of a successor administrative agent pursuant to the terms of this
Agreement and, thereafter, shall mean such successor administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds 10% or more of any class of voting stock of such
Person; or (c) 10% or more of the voting stock of which is directly or
indirectly beneficially owned or held by such Person. The term “control” means
the possession, directly or indirectly, of the power to direct or cause
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise; provided, however, in
no event shall any Lender be deemed an Affiliate of Borrower or any of its
Subsidiaries or Affiliates.

“Agent Parties” means, collectively, Administrative Agent or any of its Related
Parties.

“Agreement” has the meaning set forth in the introductory paragraph hereto, and
includes all schedules, exhibits and appendices attached or otherwise identified
therewith.

“Applicable Margin” means the applicable percentages per annum set forth below
based upon the Senior Debt to EBITDA Ratio, as set forth in the most recent
Compliance Certificate received by Administrative Agent pursuant to Section
7.1(d):

 

Pricing
Level

   Senior Debt to
EBITDA Ratio    Base Rate
Portion   LIBOR Portion
and Letter
of Credit Fee   Commitment Fee

1

   < 2.00:1    2.75%   3.75%   0.375%

2

   ³ 2.00:1 but < 2.50:1    3.00%   4.00%   0.375%

3

   ³ 2.50:1    3.25%   4.25%   0.375%

Any increase or decrease in the Applicable Margin resulting from a change in the
Senior Debt to EBITDA Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.1(d); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then upon the request of the Required
Lenders, Pricing Level 3 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such compliance Certificate is
delivered. The Applicable Margin from the Closing Date through the date a
Compliance Certificate is delivered pursuant to Section 7.1(d) in respect of the
first fiscal quarter of Borrower ending after the Closing Date shall be
determined based upon Pricing Level 3.

 

CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower or the Required Lenders
determine that (i) the Senior Debt to EBITDA Ratio as calculated by Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Senior Debt to EBITDA Ratio would have resulted in higher pricing for such
period, Borrower shall immediately and retroactively be obligated to pay to
Administrative Agent for the account of the applicable Lenders or L/C Issuer, as
the case may be, promptly on demand by Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
Borrower under the Bankruptcy Code of the United States, automatically and
without further action by Administrative Agent, any Lender or L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of Administrative Agent,
any Lender or L/C Issuer, as the case may be, under Section 2.2(c)(iii), 2.2(h)
or 2.8(g) or under Article 9. Borrower’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time, the percentage (carried out to the
twelfth decimal place) of the Term Loan Facility represented by such Term Loan
Lender’s Term Loan Commitment at such time, and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the twelfth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time; provided that if the Term Loan Commitments or the
Revolving Credit Commitments have been terminated pursuant to the terms hereof,
then the Applicable Percentage of each Lender with respect to the applicable
Facility shall be determined based upon the Applicable Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Applicable Rate” means (a) in the case of a Portion bearing interest based upon
the Base Rate, the Base Rate plus the Applicable Margin; and (b) in the case of
a Portion bearing interest based upon LIBOR, LIBOR plus the Applicable Margin.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Texas Capital Bank in its capacity as sole lead arranger and
sole book manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.8), and accepted by Administrative Agent, in
substantially the form of Exhibit A or any other form approved by Administrative
Agent.

 

CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” means a Letter of Credit that has automatic
extension provisions.

“Bank Product Agreements” means those certain agreements entered into from time
to time between any Obligated Party and a Lender or its Affiliate in connection
with any of the Bank Products, including without limitation, Hedge Agreements.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Obligated Party to
any Lender or its Affiliate pursuant to or evidenced by the Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that an Obligated Party is
obligated to reimburse to any Lender or its Affiliate as a result of such Lender
or its Affiliate purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to any
Obligated Party pursuant to the Bank Product Agreements. For the avoidance of
doubt, the Bank Product Obligations arising under any Hedge Agreement shall be
determined by the Hedge Termination Value thereof.

“Bank Product Provider” means any Person that, at the time it enters into a Bank
Product Agreement is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Bank Product Agreement.

“Bank Products” means any service provided to, facility extended to, or
transaction entered into with, any Obligated Party by any Lender or its
Affiliate consisting of (a) deposit accounts, (b) cash management services,
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements maintained with any Lender or its Affiliates, (c) debit cards,
stored value cards, and credit cards (including commercial credit cards
(including so-called “procurement cards” or “P-cards”)) and debit card and
credit card processing services or (d) Hedge Agreements.

“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (a) the Prime Rate for such day; (b) the sum of the Federal Funds
Rate for such day plus one half of one percent (0.5%); and (c) Adjusted LIBOR
for such day plus one percent (1.00%).

“Base Rate Portion” means each Portion bearing interest based on the Base Rate.

“Borrower” means the Person identified as such in the introductory paragraph
hereto, and its successors and assigns to the extent permitted by Section 12.8.

“Borrower Entities” means the Obligated Parties, the Controlled Hospital
Entities and their respective Subsidiaries that are required to be consolidated
with them in accordance with GAAP.

“Borrowing” means a Revolving Credit Borrowing or a Term Loan Borrowing, as the
context may require.

 

CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

“Borrowing Base” means, as of any date, an amount equal to the sum of:

(a) 80% of the value of Eligible Accounts of the San Antonio Hospital, which
amount shall not exceed the outstanding principal balance of the Intercompany
Note dated on or about the date hereof executed by the San Antonio Hospital and
payable to Borrower in the principal amount of $2,587,394.37, as may be amended
from time to time pursuant to the terms hereof;

(b) 80% of the value of Eligible Accounts of the El Paso Hospital, which amount
shall not exceed the outstanding principal balance of the Intercompany Note
dated on or about the date hereof executed by the El Paso Hospital and payable
to Borrower in the principal amount of $7,116,379.59, as may be amended from
time to time pursuant to the terms hereof; and

(c) 80% of the value of Eligible Accounts of the Houston Hospital, which amount
shall not exceed the outstanding principal balance of the Intercompany Note
dated on or about the date hereof executed by the Houston Hospital and payable
to Borrower in the principal amount of $12,605,000, as may be amended from time
to time pursuant to the terms hereof.

“Borrowing Base Report” means, as of any date of preparation, a certificate,
substantially the form of Exhibit B, or in any other form agreed to by Borrower
and Administrative Agent, prepared by and certified by a Responsible Officer of
Borrower.

“Borrowing Request” means a Revolving Credit Borrowing Request or a Term Loan
Borrowing Request, as applicable.

“Business Day” means (a) for all purposes, a weekday, Monday through Friday,
except a legal holiday or a day on which banking institutions in Dallas, Texas
are authorized or required by law to be closed, and (b) for purposes of any
LIBOR Portion, a day that satisfies the requirements of clause (a) and that is a
day on which commercial banks in the City of London, England are open for
business and dealing in offshore Dollars. Unless otherwise provided, the term
“days” when used herein means calendar days.

“Capital Expenditure” means, with respect to any Person, any expenditure by such
Person for (a) an asset which will be used in a year or years subsequent to the
year in which the expenditure is made and which asset is properly classified in
relevant financial statements of such Person as equipment, real property, a
fixed asset or a similar type of capitalized asset in accordance with GAAP or
(b) an asset relating to or acquired in connection with an acquired business,
and any and all acquisition costs related to clause (a) or (b) above.

“Capitalized Lease Obligation” means, with respect to any Person, the amount of
Debt under a lease of Property by such Person that would be shown as a liability
on a balance sheet of such Person prepared for financial reporting purposes in
accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of L/C Issuer or Revolving
Credit Lenders, as collateral for L/C Obligations or obligations of Revolving
Credit Lenders to fund participations in respect of

 

CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------

L/C Obligations, cash or deposit account balances or, if Administrative Agent
and L/C Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to
Administrative Agent and L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Interest Expense” means, for any Person for any period, total interest
expense in respect of all outstanding Debt actually paid or that is payable by
such Person during such period, including, without limitation, all commissions,
discounts, and other fees and charges with respect to letters of credit and all
net costs under Hedge Agreements in respect of interest rates to the extent such
costs are allocable to such period, but excluding interest expense not payable
in cash, all as determined in accordance with GAAP.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
implemented, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) A majority of the seats (other than vacant seats) on the board of directors
of Borrower are occupied by Persons who were neither (i) nominated by the board
of directors of Borrower, (ii) appointed by directors so nominated, nor
(iii) nominated by Foundation Healthcare Affiliates, LLC, but excluding, in the
case of both (i) and (ii), any individual whose initial nomination for, or
assumption of office as, a member of the board occurs as a result of an actual
or threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors;

(b) Any Person, including a group as defined in Section 13(d)(iii) of the
Securities Exchange Act of 1934, but excluding any Excluded Person, shall become
the beneficial owner of, or shall have obtained voting control over, thirty
percent (30%) or more of either (i) the outstanding common shares of the
Borrower, or (ii) the combined voting power of the then outstanding Equity
Interests of the Borrower entitled to vote in the election of directors;

(c) Borrower ceases to own all of the outstanding voting and economic interest
in TSH, other than the Preferred Shares;

 

CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------

(d) FHE ceases to directly own all of the Preferred Shares;

(e) TSH ceases, directly or indirectly, to own all of the outstanding voting and
economic interest in each other Guarantor;

(f) Borrower ceases to own, directly or indirectly, at least 51% of any
Controlled Hospital Entity; or

(g) All or substantially all of the assets of any Borrower Entity are sold,
leased or otherwise transferred.

“Closing Date” means the first date all the conditions precedent in Section 5.1
are satisfied or waived in accordance with Section 12.10.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all Property of each Obligated Party, including without
limitation all right title and interest of each Obligated Party in all
Equipment, Inventory, Accounts, Chattel Paper, General Intangibles, Goods,
Documents, Fixtures, Deposit Accounts, Instruments, Investment Property,
Letter-of-Credit Rights, Software and Commercial Tort Claims, in each case,
whether owned now or acquired after the date of this Agreement. Without limiting
the foregoing, the Collateral shall include the Intercompany Note Documents, the
Pledged Securities and the Management Agreements, together with any other
Property and collateral described in the Security Documents and any other
Property which may now or hereafter secure the Obligations or any part thereof.

“Commitment” means a Term Loan Commitment or a Revolving Credit Commitment, as
the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to Administrative Agent, any Lender, or L/C Issuer by means of
electronic communications pursuant to Section 12.11(d), including through the
Platform.

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit C, or in any other form agreed to by Borrower and Administrative Agent,
prepared by and certified by a Responsible Officer of Borrower.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership or certificate of

 

CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------

formation, as applicable, and partnership agreement; (d) in the case of a trust,
its trust agreement; (e) in the case of a joint venture, its joint venture
agreement; (f) in the case of a limited liability company, its articles of
organization, operating agreement, regulations and/or other organizational and
governance documents and agreements; and (g) in the case of any other entity,
its organizational and governance documents and agreements.

“Controlled Hospital Entity” means a Hospital Entity of which Borrower, directly
or indirectly, owns more than 50% of the outstanding voting Equity Interests or
otherwise is capable of directing the management (it being understood that a
Loan Party shall not be deemed to be “capable of directing the management” of a
Person solely because it is party to a Management Agreement with such Person),
including the San Antonio Hospital, the El Paso Hospital and the Houston
Hospital.

“Controlled Hospital Entity Control Agreement” means the deposit account control
agreement in substantially the form of Exhibit I among a Controlled Hospital
Entity, as borrower, Borrower, as lender, and Agent, as depository bank.

“Controlled Hospital Entity Security Agreement” means a security agreement in
substantially the form of Exhibit J, pursuant to which a Controlled Hospital
Entity grants to Borrower a security interest in substantially all of the assets
of such Hospital Entity.

“Credit Extension” means each of (a) a Borrowing and (b) an L/C Credit
Extension.

“Debt” means, of any Person as of any date of determination (without
duplication): (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, notes, debentures, or other
similar instruments; (c) all obligations of such Person to pay the deferred
purchase price of Property or services, except trade accounts payable of such
Person arising in the ordinary course of business that are not past due by more
than ninety (90) days; (d) all Capitalized Lease Obligations of such Person;
(e) all Debt or other obligations of others Guaranteed by such Person; (f) all
obligations secured by a Lien existing on Property owned by such Person, whether
or not the obligations secured thereby have been assumed by such Person or are
non-recourse to the credit of such Person; (g) any other obligation for borrowed
money or other financial accommodations which in accordance with GAAP would be
shown as a liability on the balance sheet of such Person; (h) any repurchase
obligation or liability of a Person with respect to Accounts, chattel paper or
notes receivable sold by such Person; (i) any liability under a sale and
leaseback transaction that is not a Capitalized Lease Obligation; (j) any
obligation under any so called “synthetic leases;” (k) any obligation arising
with respect to any other transaction that is the functional equivalent of
borrowing but which does not constitute a liability on the balance sheets of a
Person; (l) all payment and reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds and similar instruments; (m) all liabilities of such
Person in respect of unfunded vested benefits under any Plan; (n) all Hedge
Obligations of such Person, valued at the Hedge Termination Value thereof; and
(o) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person, valued, in the case of redeemable preferred stock interests,
at the greater of its voluntary or involuntary liquidation preference plus all
accrued and unpaid dividends.

 

CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------

For all purposes, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.

“Debt Service” means, for any Person for any period, the sum of all regularly
scheduled principal payments and all Cash Interest Expense that are paid or
payable during such period in respect of all Debt of such Person (other than
scheduled payments of principal on Debt which pay such Debt in full, but only to
the extent such final payment is greater than the scheduled principal payment
immediately preceding such final payment).

“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, assignment for the benefit of creditors,
moratorium, arrangement or composition, extension or adjustment of debts, or
similar Laws affecting the rights of creditors.

“Debt to EBITDA Ratio” means, as of any date of determination, the ratio of
(a) all Debt of the Borrower Entities as of such date (excluding the Houston
Hospital Capital Lease Obligations) to (b) EBITDA of the Borrower Entities for
the four fiscal quarters most recently ended less the Houston Hospital Capital
Lease Obligation for such period; provided that, for purposes hereof, EBITDA
shall include the Houston Hospital Deemed EBITDA Amount.

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Interest Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin, if any, applicable to a Base Rate Portion plus
(iii) two percent (2%) per annum; provided, however, that with respect to a
LIBOR Portion, the Default Interest Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Portion plus two percent (2%) per annum, and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Margin plus two percent
(2%) per annum; provided, however, in no event shall the Default Interest Rate
exceed the Maximum Rate.

“Defaulting Lender” means, subject to Section 12.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two (2) Business Days of the date
when due, (b) has notified Borrower, Administrative Agent or L/C Issuer in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with

 

CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------

any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by Administrative Agent or Borrower, to
confirm in writing to Administrative Agent and Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent and Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 12.22(b)) upon delivery of written notice of such determination to
Borrower and each Lender.

“Disposition” means any sale, lease, sub-lease, transfer, assignment,
conveyance, release, loss or other disposition, or entry into any contract the
performance of which would result in any of the foregoing, of any interest in
Property, or of any interest in a Borrower Entity that owns Property, in any
transaction or event or series of transactions or events, and “Dispose” has the
correlative meaning thereto.

“Dollars” and “$” mean lawful money of the United States of America.

“EBITDA” means, for any Person for any period, an amount equal to (a) Net Income
plus (b) the sum of the following to the extent deducted in the calculation of
Net Income: (i) interest expense; (ii) income taxes; (iii) depreciation;
(iv) amortization; (v) extraordinary losses determined in accordance with GAAP;
(vi) cash and noncash stock compensation expense; and (vii) other non-recurring
expenses reducing such Net Income which do not represent a cash item in such
period or any future period, minus (c) the sum of the following to the extent
included in the calculation of Net Income: (i) income tax credits;
(ii) extraordinary gains determined in accordance with GAAP; and (iii) all
non-recurring, non-cash items increasing Net Income.

“Eligible Accounts” means, for any Person and as of any applicable period of
determination thereof, all accounts receivable of such Person (net of service
charges, interest and finance fees) created in the ordinary course of business
that are acceptable to Administrative Agent and satisfy the following
conditions:

(a) The Account complies with all applicable Laws, rules, and regulations,
including, without limitation, usury Laws, the Federal Truth in Lending Act, and
Regulation Z of the Board of Governors of the Federal Reserve System;

 

CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------

(b) The Account has not been outstanding for more than one hundred twenty
(120) days past the original date of invoice or one hundred twenty (120) days
after date payment is due;

(c) The Account does not represent a commission and the Account was created in
connection with (i) the sale of goods by such Person in the ordinary course of
business and such sale has been consummated and such goods have been shipped and
delivered and received by the account debtor, or (ii) the performance of
services by such Person in the ordinary course of business and such services
have been completed and accepted by the account debtor;

(d) The Account arises from an enforceable contract, the performance of which
has been completed by such Person;

(e) The Account does not arise from the sale of any good that is from a bonded
contract or is on a bill-and-hold, bartered, advance, pre-bill, progress,
guaranteed sale, sale-or-return, sale on approval, consignment, or any other
repurchase or return basis;

(f) Such Person has good and indefeasible title to the Account and the Account
is not subject to any Lien except Liens in favor of Administrative Agent;

(g) The Account does not arise out of a contract with or order from, an account
debtor that, by its terms, prohibits or makes void or unenforceable the grant of
a security interest by such Person to Administrative Agent in and to such
Account;

(h) The Account is not subject to any retainage, setoff, counterclaim, defense,
dispute, recoupment, or adjustment other than normal discounts for prompt
payment;

(i) The account debtor is not insolvent or the subject of any bankruptcy or
insolvency proceeding and has not made an assignment for the benefit of
creditors, suspended normal business operations, dissolved, liquidated,
terminated its existence, ceased to pay its debts as they become due, or
suffered a receiver or trustee to be appointed for any of its assets or affairs;

(j) The Account is not evidenced by chattel paper or an instrument;

(k) No default exists under the Account by any party thereto;

(l) The account debtor has not returned or refused to retain, or otherwise
notified such Person of any dispute concerning, or claimed nonconformity of, any
of the goods from the sale of which the Account arose;

(m) The Account is not owed by an Affiliate, employee, officer, director or
shareholder of such Person;

(n) The Account is payable in Dollars by the account debtor;

 

CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------

(o) The Account is not owed by an account debtor whose Accounts Administrative
Agent in its sole discretion has chosen to exclude from Eligible Accounts;

(p) The account debtor is domiciled in the United States of America or Canada;

(q) Except in the case of Major Payors, no more than twenty percent (20%) of the
aggregate balances then outstanding on all Accounts owed by such account debtor
and its Affiliates to such Person are more than one hundred twenty (120) days
past the dates of their original invoices;

(r) The aggregate of all Accounts owed by the account debtor and its Affiliates
to which the Account relates does not exceed twenty percent (20%) of all
Accounts owed by all of the account debtors of such Person (provided, however,
that if such aggregate exceeds such percentage of all Accounts, only such excess
shall be ineligible); and

(s) The Account is otherwise acceptable in the sole discretion of Administrative
Agent; provided that Administrative Agent shall have the right to create and
adjust eligibility standards and related reserves from time to time in its sole
discretion.

The amount of the Eligible Accounts owed by an account debtor to such Person
shall be reduced by the amount of all “contra accounts” and other obligations
owed by such Person to such account debtor. Notwithstanding the foregoing,
accounts from Medicare and Medicaid, or other Medical Reimbursement Programs,
that would be Eligible Accounts but for provisions (b), (f), (g), (h), (q) and
(r) above may, net of contractual adjustments and at the option of
Administrative Agent, be included as Eligible Accounts.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.8(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.8(b)(iii)).

“El Paso Hospital” means East El Paso Physicians Medical Center, LLC, a Texas
limited liability company.

“Environmental Laws” means any and all federal, state, and local Laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees,

 

CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------

disbursements and expenses of counsel, expert and consulting fees and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, by any Person, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute, including any Environmental Law, permit, order or agreement
with any Governmental Authority or other Person, arising from environmental,
health or safety conditions or the Release or threatened Release of a Hazardous
Material into the environment, resulting from the past, present, or future
operations of such Person or its Affiliates.

“Equity Interests” means with respect to any Person, all of the shares of
capital stock of, membership interests in, or other ownership or profit
interests in, such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of,
membership interests in, or other ownership or profit interests in, such Person,
all of the securities convertible into or exchangeable for shares of capital
stock of, membership interests in, or other ownership or profit interests in,
such Person or warrants, rights or options for the purchase or acquisition from
such Person of such shares or interests, and all of the other ownership or
profit interests in such Person, whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as an Obligated Party or is under common control
(within the meaning of Section 414(c) of the Code and Sections 414(m) and (o) of
the Code for purposes of the provisions relating to Section 412 of the Code)
with an Obligated Party.

“ERISA Event” means (a) a Reportable Event with respect to a Plan, (b) a
withdrawal by any Obligated Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by any Obligated Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan, (e) the occurrence of an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan, (f) the imposition of any liability to the PBGC under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Obligated Party or any ERISA Affiliate, (g) the failure of any
Obligated Party or ERISA Affiliate to meet any funding obligations with respect
to any Plan or Multiemployer Plan, or (h) a Plan becomes subject to the at-risk
requirements in Section 303 of ERISA and Section 430 of the Code.

“Event of Default” has the meaning set forth in Section 10.1.

“Excess Cash Flow” means, for the Obligated Parties, on a consolidated basis,
for any period, (a) EBITDA, minus (b) cash taxes paid or payable during such
period, minus (c) Debt Service paid in cash during such period, minus (d) all
non-financed Capital Expenditures paid in cash during such period, minus (e) the
sum of distributions and dividends made during such period.

 

CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------

“Excluded Person” shall mean any Person that is (a) a director or executive
officer of the Borrower, (b) a member of Foundation Healthcare Affiliates, LLC,
or (c) a beneficial owner of at least 5% of the Borrower’s outstanding common
stock, as of the date of this Agreement. Excluded Person shall include entities
owned solely by Persons that meet the requirements of (a), (b) or (c) above.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to any “keepwell, support or other agreement” for the benefit of
such Guarantor and any and all guarantees of such Guarantor’s Swap Obligations
by Borrower or any other Guarantor) at the time the Guaranty of such Guarantor,
or a grant by such Guarantor of a Lien, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or Lien is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.6(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.4, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.4(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means the Loan, Security and Guaranty Agreement
dated June 30, 2014 among Borrower, Texas Capital Bank, Bank SNB, as agent, and
others, as amended.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of the Borrower Entities not in the ordinary course of business, including tax
refunds, pension plan

 

CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------

reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York, on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

“Fee Letter” means the separate fee letter dated as of November 4, 2015, between
Borrower and Texas Capital Bank and any other fee letter among Borrower and
Administrative Agent, Arranger and/or Texas Capital Bank concerning fees to be
paid by Borrower in connection with this Agreement including any amendments,
restatements, supplements or modifications thereof. By its execution of this
Agreement, each Lender acknowledges and agrees that Administrative Agent,
Arranger and/or Texas Capital Bank may elect to treat as confidential and not
share with Lenders any Fee Letters executed from time to time in connection with
this Agreement.

“FHE” means Foundation Health Enterprises, an Oklahoma limited liability
company.

“FSHH” means Foundation Surgical Hospital Holdings, LLC, an Oklahoma limited
liability company.

“Fixed Charges” means, for any Person for any period, the sum of (a) Debt
Service for such period, plus (b) cash income taxes paid during such period,
plus (c) non-financed Capital Expenditures made in cash during such period.

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of
1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001 et seq.), and (d) the Flood
Insurance Reform Act of 2004, in each case as now or hereafter in effect or any
successor statute thereto and including any regulations promulgated thereunder.

 

CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the Laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of the L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, tribal body or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

“Guarantee” by any Person means any obligation or liability, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person as well as any obligation or liability, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or liability (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
operate Property, to take-or-pay, or to maintain net worth or working capital or
other financial statement conditions or otherwise) or (b) entered into for the
purpose of indemnifying or assuring in any other manner the obligee of such Debt
or other obligation or liability of the payment thereof or to protect the
obligee against loss in respect thereof (in whole or in part); provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantors” means each Person who from time to time Guarantees all or any part
of the Obligations under the Loan Documents, and “Guarantor” means any one of
the Guarantors,

 

CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------

including, without limitation, TSH, Foundation Surgical Hospital Affiliates,
LLC, Foundation Surgery Affiliates, LLC, Foundation Surgical Hospital Holdings,
LLC, Foundation Surgical Hospital Management, LLC, Foundation Surgery Holdings,
LLC, Foundation Surgery Management, LLC, ApothecaryRx, LLC, SDC Holdings, LLC,
SomniCare, Inc., Somnitech, Inc., Sleep Disorder Centers, LLC, Nocturna Sleep
Therapy General Partner, LLC, Nocturna Sleep Therapy, LP, Houston Hospital GP,
and each of the other direct or indirect wholly-owned Subsidiaries of Borrower.

“Guaranty” means a written guaranty of each Guarantor in favor of Administrative
Agent, for the benefit of Lenders, in form and substance satisfactory to
Administrative Agent.

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

“Healthcare Laws” means (a) any and all federal, state and local fraud and abuse
laws, including, without limitation, the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b), the Stark Law, the civil False Claims Act (31 U.S.C. §§ 3729
et seq.), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code
and the regulations promulgated pursuant to such statutes; (b) the federal Food,
Drug & Cosmetic Act (21 U.S.C. §§ 301 et seq.) and the regulations promulgated
thereunder; (c) the Health Insurance Portability and Accountability Act of 1996
(Pub. L. No. 104-191) and the regulations promulgated thereunder and any
applicable state privacy and security laws; (d) Medicare and the regulations
promulgated thereunder; (e) Medicaid and the regulations promulgated thereunder;
(f) the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
(Pub. L. No. 108-173) and the regulations promulgated thereunder; (g) TRICARE
and the regulations promulgated thereunder; (h) PPACA and all rules and
regulations promulgated thereunder; (i) quality, safety and accreditation
standards and requirements under applicable state laws; and (j) each other law
or regulation of any Governmental Authority with respect to (i) the
establishment, construction, ownership, operation, use, management or occupancy
of a health care facility operated by a Hospital Entity, (ii) the provision of
services therein, and (iii) the billing or submission of claims, collection of
accounts receivable, underwriting the cost of, or provision of management or
administrative services in connection with, any and all of the foregoing, by any
Borrower Entity, including, but not limited to, laws and regulations relating to
the practice of medicine and other health care professions, professional fee
splitting, certificates of need, certificates of operations and authority, in
each case, as amended from time to time.

“Hedge Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and

 

CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------

conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules and annexes, a “Master
Agreement”) and (c) any and all Master Agreements and any and all related
confirmations.

“Hedge Obligations” means, at any time with respect to any Person, all
indebtedness, liabilities, and obligations of such Person under or in connection
with any Hedge Agreement, whether actual or contingent, due or to become due and
existing or arising from time to time.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and settlement amounts, early
termination amounts or termination value(s) determined in accordance therewith,
such settlement amounts, early termination amounts or termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more commercially reasonable mid-market or other
readily available quotations provided by any dealer which is a party to such
Hedge Agreement or any other recognized dealer in such Hedge Agreements (which
may include a Lender or any Affiliate of a Lender).

“Honor Date” has the meaning set forth in Section 2.2(c)(i).

“Hospital Entities” means the entities listed on Schedule 6.13 listed as
Hospital Entities and each other healthcare facility operating entity of which
Borrower from time to time owns any Equity Interests, including the Controlled
Hospital Entities and the Non-Controlled Hospital Entities.

“Houston Hospital” means University General Hospital, LP, a Texas limited
partnership.

“Houston Hospital Capital Lease” means that certain Lease Agreement dated
effective as of July 21, 2005 between Cambridge Properties, as landlord, and
University Hospital Systems, LLP, as tenant, as extended by letter dated
October 20, 2015 executed by the general counsel of the tenant.

“Houston Hospital Capital Lease Obligation” means:

(a) for the September 30, 2015 calculation of EBITDA, the sum of (i) the March
2015 Houston Hospital Capital Lease Obligation Amount, (ii) the 2nd Quarter 2015
Houston Hospital Capital Lease Obligation Amount, and (iii) the 3rd Quarter 2015
Houston Hospital Capital Lease Obligation Amount as set forth on Schedule 1.1;

(b) for the December 31, 2015 calculation of EBITDA, the sum of (i) the March
2015 Houston Hospital Capital Lease Obligation Amount, (ii) the 2nd Quarter 2015
Houston Hospital Capital Lease Obligation Amount, (iii) the 3rd Quarter 2015
Houston Hospital Capital Lease Obligation Amount, and (iv) the rent paid under
the Houston Hospital Capital Lease for the quarter ended December 31, 2015;

 

CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------

(c) for the March 31, 2016 calculation of EBITDA, the sum of (i) the 2nd Quarter
2015 Houston Hospital Capital Lease Obligation Amount, (ii) the 3rd Quarter 2015
Houston Hospital Capital Lease Obligation Amount, and (iii) the rent paid under
the Houston Hospital Capital Lease for the quarters ended December 31, 2015 and
March 31, 2016;

(d) for the June 30, 2016 calculation of EBITDA, the sum of (i) the 3rd Quarter
2015 Houston Hospital Capital Lease Obligation Amount, and (ii) the rent paid
under the Houston Hospital Capital Lease for the quarters ended December 31,
2015 March 31, 2016, and June 30, 2016;

(e) for the September 30, 2016 calculation of EBITDA, the sum of the rent paid
under the Houston Hospital Capital Lease for the quarters ended December 31,
2015 March 31, 2016, June 30, 2016, and September 30, 2016; and

(f) thereafter, the sum of the rent paid under the Houston Hospital Capital
Lease for the four fiscal quarters most recently ended.

“Houston Hospital Deemed EBITDA Amount” means:

(a) for the September 30, 2015 calculation of EBITDA, the sum of (i) the March
2015 Houston Hospital Deemed EBITDA Amount, (ii) the 2nd Quarter 2015 Houston
Hospital Deemed EBITDA Amount, and (iii) the 3rd Quarter 2015 Houston Hospital
Deemed EBITDA Amount as set forth on Schedule 1.1;

(b) for the December 31, 2015 calculation of EBITDA, the sum of (i) the March
2015 Houston Hospital Deemed EBITDA Amount, (ii) the 2nd Quarter 2015 Houston
Hospital Deemed EBITDA Amount, (iii) the 3rd Quarter 2015 Houston Hospital
Deemed EBITDA Amount, and (iv) the EBITDA for the Houston Hospital for the
quarter ended December 31, 2015;

(c) for the March 31, 2016 calculation of EBITDA, the sum of (i) the 2nd Quarter
2015 Houston Hospital Deemed EBITDA Amount, (ii) the 3rd Quarter 2015 Houston
Hospital Deemed EBITDA Amount, and (iii) the EBITDA for the Houston Hospital for
the quarter ended December 31, 2015;

(d) for the June 30, 2016 calculation of EBITDA, the sum of (i) the 3rd Quarter
2015 Houston Hospital Deemed EBITDA Amount, and (ii) the EBITDA for the Houston
Hospital for the quarter ended December 31, 2015; and

(e) for the September 30, 2016 calculation of EBITDA, the sum of the EBITDA for
the Houston Hospital for the quarter ended December 31, 2015.

“Houston Hospital GP” means Foundation Hospital General of Houston, LLC, a Texas
limited liability company.

 

CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------

“Houston Hospital Note” means that certain unsecured promissory note dated on or
about the date of this Agreement executed by the Houston Hospital and payable to
one or more of the UGH entities in an original principal amount not to exceed
$7,900,000.00.

“Increase Effective Date” has the meaning set forth in Section 2.10(d).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Information” has the meaning set forth in Section 12.25.

“Intellectual Property” means all copyrights, copyright licenses, patents,
patent licenses, trademarks, trademark licenses and other types of intellectual
property, in whatever form, now owned or hereafter acquired.

“Intercompany Note” means a promissory note in substantially the form of Exhibit
K evidencing advances made by Borrower to a Controlled Hospital Entity from the
proceeds of the Loans.

“Intercompany Note Documents” means each Intercompany Note, Controlled Hospital
Entity Control Agreement, Controlled Hospital Entity Security Agreement and each
other document, instrument or agreement executed or delivered in connection with
the foregoing.

“Interest Period” means with respect to any LIBOR Portion, the period commencing
on the date such Portion becomes a LIBOR Portion (whether by the making of a
Loan or its continuation or conversion) and ending on the numerically
corresponding day in the calendar month that is one (1), two (2) or three
(3) months thereafter, as Borrower may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a LIBOR Portion that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

“Interest Rate” means the rate equal to the lesser of (a) the Maximum Rate and
(b) the Applicable Rate.

“IRS” means the Internal Revenue Service or any entity succeeding to all or any
of its functions.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer
and relating to such Letter of Credit.

“Knowledge” means the actual knowledge of the following officers or employees of
one or more of the Borrowing Entities, and each such Persons successors, Mike
Schuster, Tom Newman, Hugh King, or Stanton Nelson.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by Borrower on the date when made
or refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Texas Capital Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.4. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administrative thereof by any Governmental
Authority charged with the enforcement, interpretation or administrative
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lease” of any Person means all of the right, title and interest of such Person
as lessee or licensee in, to and under leases or license of land, improvements
and/or fixtures.

“Lender” and “Lenders” have the meanings set forth in the introductory paragraph
hereto, and shall include the L/C Issuer, as the context may require.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date for the Revolving Credit Facility (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning set forth in Section 2.4(b).

“Letter of Credit Sublimit” means an amount equal to $2,000,000.00. The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“LIBOR” means:

(a) with respect to each Interest Period, the rate per annum for deposits for
the same term in United States Dollars that appears on Thomson Reuters ICE
Benchmark Administration on Limited LIBOR Rates Page (or the successor thereto)
at approximately 11:00 a.m., London, England time, on the related LIBOR
Determination Date. If such rate does not appear on such screen or service, or
such screen or service shall cease to be available, then LIBOR shall be
determined by Administrative Agent to be the offered rate on such other screen
or service that displays an average Interest Settlement Rate for deposits in
United States Dollars (for delivery on the first day of such Interest Period)
for a term equivalent to such Interest Period as of 11:00 a.m. on the relevant
LIBOR Determination Date. If the rates referenced in the two (2) preceding
sentences are not available, then LIBOR for the relevant Interest Period will be
determined by such alternate method as is reasonably selected by Administrative
Agent; and

(b) for any interest calculation with respect to a Loan that bears interest
based on the Base Rate on any date, the rate per annum for deposits in United
States Dollars that appears on Thomson Reuters ICE Benchmark Administration on
Limited LIBOR Rates Page (or the successor thereto) at approximately 11:00 a.m.,
London, England time, on the related LIBOR Determination Date for a term of one
(1) month commencing on the date of calculation. If such rate does not appear on
such screen or service, or such screen or service shall cease to be available,
then LIBOR shall be determined by Administrative Agent to be the offered rate on
such other screen or service that displays an average Interest Settlement Rate
for deposits in United States Dollars (for delivery on such date of calculation)
for a term of one (1) month as of 11:00 a.m. on the relevant LIBOR Determination
Date. If the rates referenced in the two (2) preceding sentences are not
available, then LIBOR for a term of one (1) month will be determined by such
alternate method as is reasonably selected by Administrative Agent.

“LIBOR Determination Date” means a day that is two (2) Business Days prior to
the beginning of the relevant Interest Period or prior to the applicable date,
as applicable.

 

CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------

“LIBOR Portion” means each Portion bearing interest based on the Adjusted LIBOR.

“Lien” means, as to any Property of any Person, (a) any lien, mortgage, security
interest, tax lien, pledge, charge, hypothecation, collateral assignment,
preference, priority, or other encumbrance of any kind or nature whatsoever
(including, without limitation, any conditional sale or title retention
agreement), whether arising by contract, operation of law, or otherwise,
affecting such Property and (b) the signing or filing of a financing statement
which names the Person as debtor or the signing of any security agreement or the
signing of any document authorizing a secured party to file any financing
statement which names such Person as debtor.

“Loan” means an extension of credit by a Lender to Borrower under Article 2 in
the form of a Revolving Credit Loan or a Term Loan.

“Loan Documents” means this Agreement, the Guaranty, the Security Documents, the
Notes, Issuer Documents, and all other promissory notes, security agreements,
deeds of trust, assignments, letters of credit, guaranties, and other
instruments, documents, or agreements executed and delivered pursuant to or in
connection with this Agreement or the Security Documents; provided that the term
“Loan Documents” shall not include any Bank Product Agreement.

“Loss” has the meaning set forth in Section 7.5(c).

“Major Payors” means BlueCross/Blue Shield, Aetna, Cigna, Humana, United, and
such other account debtors as may be approved by the Required Lenders from time
to time.

“Management Agreements” means each agreement between an Obligated Party and a
Hospital Entity or any other healthcare facility pursuant to which the Obligated
Party provides management services to such Person.

“Material Adverse Event” means any act, event, condition, or circumstance which
could materially and adversely affect (a) the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of any of the Borrower Entities or Non-Controlled Hospital Entities,
taken as a whole; (b) the ability of any Obligated Party to perform its
obligations under any Loan Document to which it is a party; (c) the ability of
any Controlled Hospital Entity to perform its obligations under the Intercompany
Note Documents; or (d) the legality, validity, binding effect or enforceability
against any Obligated Party of any Loan Document to which it is a party.

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
December 30, 2018, or such earlier date on which the Revolving Credit Commitment
of each Revolving Credit Lender terminates as provided in this Agreement, and
(b) with respect to the Term Loan Facility, December 30, 2020; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next succeeding Business Day.

“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lenders in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lenders to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The

 

CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------

Maximum Rate shall be calculated in a manner that takes into account any and all
fees, payments, and other charges in respect of the Loan Documents that
constitute interest under applicable law. Each change in any interest rate
provided for herein based upon the Maximum Rate resulting from a change in the
Maximum Rate shall take effect without notice to Borrower at the time of such
change in the Maximum Rate.

“Medicaid” means the means-tested entitlement program under Title XIX of the
Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United States Code, together with any successor or
replacement Laws, and the rules and regulations issued thereunder.

“Medical Reimbursement Programs” means a collective reference to the Medicare,
Medicaid and TRICARE programs and any other health care program operated by or
financed in whole or in part by any Governmental Authority.

“Medicare” means the government-sponsored entitlement program under Title XVIII
of the Social Security Act, which provides for a health insurance system for
eligible elderly and disabled individuals, as set forth at Section 1395, et seq.
of Title 42 of the United States Code, together with any successor or
replacement Laws, and the rules and regulations issued thereunder.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the time that a Defaulting Lender exists, an
amount equal to 105% of the Fronting Exposure of L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.7(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by Administrative Agent and L/C Issuer in their sole
discretion.

“Mortgages” means, collectively, the mortgages or deeds of trust now or
hereafter encumbering Borrower’s or any of its Subsidiaries’ or any other
Obligated Party’s fee or leasehold estates in the property as described therein
in favor of Administrative Agent, in form and substance satisfactory to
Administrative Agent.

“Motion Picture Entities” means Surveillance, The Motion Picture, LLC, The Hunt,
The Motion Picture, LLC, Fingerprint Productions, LLC and Soul’s Midnight, LLC.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions are being made or have been made by, or for
which there is an obligation to make by or there is any liability, contingent or
otherwise, with respect to an Obligated Party or any ERISA Affiliate and which
is covered by Title IV of ERISA.

“Net Income” means, for any Person for any period, the net income (or loss) of
such Person and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP; provided that Net Income shall exclude (a) the net income
of any Subsidiary of such Person during such period to the extent that the
declaration or payment of dividends or similar

 

CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------

distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Constituent Documents or any agreement, instrument or Law
applicable to such Subsidiary during such period, except that such Person’s
equity in any net loss of any such Subsidiary for such period shall be included
in determining Net Income, and (b) any income (or loss) for such period of any
other Person if such other Person is not a Subsidiary, except that Borrower’s
equity in the net income of any such Person for such period shall be included in
Net Income up to the aggregate amount of cash actually distributed by such
Person during such period to Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Borrower as described in clause (a) of this proviso).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 12.10 and (b) has been approved by the
Required Lenders.

“Non-Controlled Hospital Entities” means the Hospital Entities of which Borrower
owns 50% or less of the outstanding voting Equity Interests, including
Cumberland Valley Surgery Center, LLC; FSA of Huntingdon Valley, LP; Frederick
Surgical Center, LLC; FSA Nacogdoches, LLC; FSA of Middleburg Heights, LLC; New
Jersey Surgery Center, LLC; Park Ten Surgical Center, LLC; and Summit Medical
Center, LLC.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning set forth in Section 2.2(b)(iii).

“Notes” means, collectively, the Revolving Credit Notes and the Term Loan Notes,
and “Note” means any one of the Notes.

“Obligated Party” means Borrower, each Guarantor or any other Person who is or
becomes party to any agreement that obligates such Person to pay or perform, or
that Guarantees or secures payment or performance of, the Obligations under the
Loan Documents or any part thereof.

“Obligations” means all obligations, indebtedness, and liabilities of Borrower,
each Guarantor and any other Obligated Party to Administrative Agent, each
Lender and any Affiliates of Administrative Agent or any Lender now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
arising under or pursuant to this Agreement, any Bank Product Agreements, the
other Loan Documents, and all interest accruing thereon (whether a claim for
post-filing or post-petition interest is allowed in any bankruptcy, insolvency,
reorganization or similar proceeding) and all attorneys’ fees and other expenses
incurred in the enforcement or collection thereof, including without limitation
all Hedge Obligations; provided that, as to any Guarantor, the “Obligations”
shall exclude any Excluded Swap Obligations of such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
the Term Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Term Loans, as the case may be, occurring on such date, and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.

“Owned Real Estate Support Documents” means, with respect to any real property
which is owned by Borrower or its Subsidiaries in fee simple, such mortgagee
title insurance policies (in amounts and with endorsements acceptable to
Administrative Agent), surveys, environmental assessment reports, environmental
questionnaires, flood hazard certifications, evidence of flood insurance, if
required, and other mortgage-related documents as Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Administrative Agent.

“Participant” means any Person (other than a natural Person, a Defaulting
Lender, or Borrower or any of Borrower’s Affiliates or Subsidiaries or any other
Obligated Party) to which a participation is sold by any Lender in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it).

“Participant Register” means a register in the United States on which each
Lender that sells a participation enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56, signed into law October 26, 2001).

“Payment Date” means (a) in respect of each Base Rate Portion, the first day of
each and every calendar month during the term of this Agreement and the Maturity
Date, and (b) in respect of each LIBOR Portion, the last day of each Interest
Period applicable to such LIBOR Portion (or the day that is three months after
the first day of such Interest Period if such Interest Period has a length of
more than three (3) months) and the Maturity Date.

 

CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Permitted Acquisition” means (a) the acquisition of any Subsidiary or (b) the
acquisition of all or substantially all of the assets of a Person, or (c) the
merger or consolidation with any Person if (i) no Default or Event of Default
exists or will exist after taking into account such transaction; (ii) Borrower
has delivered to Administrative Agent (not later than thirty (30) but not
earlier than ninety (90) days prior to the anticipated closing date of any such
acquisition), such financial, legal and other due diligence materials as it may
reasonably request, including (A) drafts of each material document, instrument
and agreement to be executed in connection with such acquisition, and (B) an
acquisition summary with respect to the Person and/or business or division to be
acquired, such summary to include a reasonably detailed description thereof
(including financial information), and operating results (including financial
statements for the most recent 12-month period for which they are available and
as otherwise applicable), and the terms and conditions, including economic
terms, of the proposed acquisition and Borrower’s calculation of pro forma
EBITDA relating thereto; (iii) Borrower has delivered to Administrative Agent a
certificate executed on its behalf by a Responsible Officer of Borrower
certifying that both before and after giving effect to such acquisition,
Borrower is in pro forma compliance with all financial covenants set forth
herein and Administrative Agent shall have confirmed Borrower’s computation of
such pro forma compliance; (iv) the business of the Person or use of the assets
being acquired directly relate to Borrower’s ownership and operation of
surgically focused hospitals; (v) the consideration for the acquisition is in
the form of cash or a Revolving Credit Borrowing; (vi) the consideration for any
single Permitted Acquisition does not exceed $2,500,000 and the consideration
for all Permitted Acquisitions taken together does not exceed $2,500,000.00;
(vii) the business, division or Person acquired shall not have a negative EBITDA
after giving effect to reasonably pro forma adjustments which are approved by
Administrative Agent; (viii) to the extent applicable, the provisions of
Section 7.13 have been satisfied and Administrative Agent shall have a perfected
first priority Lien on all assets, including Equity Interests, that are acquired
in the acquisition; and (ix) both before and after giving effect to the
acquisition, the Revolving Credit Availability shall not be less than
$2,500,000.

“Permitted Liens” means those Liens permitted by Section 8.2.

“Permitted Tax Distributions” means, with respect to any Person, any dividend or
distribution to any holder of such Person’s Equity Interests to permit such
holders to pay federal income taxes and all relevant state and local income
taxes at a rate equal to the highest marginal applicable tax rate for the
applicable tax year, however denominated (together with any interest, penalties,
additions to tax, or additional amounts with respect thereto) imposed as a
result of taxable income attributed to such holder as a partner of such Person
under federal, state, and local income tax Laws, determined on a basis that
combines those liabilities arising out of the net effect of the income, gains,
deductions, losses, and credits of such Person and attributable to it in
proportion and to the extent in which such holders hold Equity Interests of such
Person, provided, however, the computation of tax distributions under this
definition shall take into account the carryovers of items of loss, deduction
and expense previously allocated by Borrower

 

CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------

to holders of its Equity Interests, such that the excess, if any, of the
aggregate items of losses from the prior taxable year over aggregate items of
income from the prior taxable year will be deducted from the current taxable
year’s income before applying the appropriate tax rate.

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

“Plan” means any employee benefit or other plan, other than a Multiemployer
Plan, established or maintained by, or for which there is an obligation to make
contributions by or there is any liability, contingent or otherwise with respect
to Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA or
subject to Section 412 of the Code.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledged Securities” means all Equity Interests of an Obligated Party in another
Borrower Entity or any Non-Controlled Hospital Entity, including the Equity
Interests owned by each Obligated Party set forth on Schedule 6.13, whether now
existing or hereafter existing.

“Portion” means any principal amount of any Loan bearing interest based upon the
Base Rate or Adjusted LIBOR.

“Post-Distribution Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) EBITDA of the Borrower Entities for the four
fiscal quarters most recently ended to (b) Fixed Charges of the Borrower
Entities, plus dividends and distributions paid; provided that, for purposes
hereof, EBITDA shall include the Houston Hospital Deemed EBITDA Amount.

“PPACA” means the Patient Protection and Affordable Care Act, Pub. L.
111-148, March 23, 2010, as may be amended from time to time.

“Pre-Distribution Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) EBITDA of the Borrower Entities for the four
fiscal quarters most recently ended paid to (b) Fixed Charges of the Borrower
Entities; provided that, for purposes hereof, EBITDA shall include the Houston
Hospital Deemed EBITDA Amount.

“Preferred Shares” means the preferred Equity Interests in TSH owned by FHE.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Texas Capital Bank as its prime rate in effect at its Principal
Office; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. Such rate is set by
Texas Capital Bank as a general reference rate of interest, taking into account
such factors as Texas Capital Bank may deem appropriate; it being understood
that many of Texas Capital Bank’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Texas Capital Bank may make various
commercial or other loans at rates of interest having no relationship to such
rate.

 

CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------

“Principal Office” means the principal office of Administrative Agent, presently
located at the address set forth on Schedule 12.11.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.

“Provider Agreement” means an agreement entered into between, as applicable, the
Centers for Medicare & Medicaid Services or a state agency or other such entity
administering the Medicaid or Medicare program and a health care provider or
supplier, under which the health care provider or supplier agrees to provide
services for Medicaid or Medicaid patients in accordance with the terms of the
agreement and applicable law pertaining to Medicare or Medicaid.

“Recipient” means Administrative Agent, L/C Issuer, and any Lender, as
applicable.

“Register” means a register for the recordation of the names and addresses of
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time.

“Related Indebtedness” means any and all indebtedness paid or payable by
Borrower to Administrative Agent or any Lender pursuant to any Loan Document
other than any Note.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
Property.

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

“Removal Effective Date” has the meaning set forth in Section 11.6(b).

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

 

CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, the Lenders having Total Credit Exposures
representing more than 66 2/3% of the Total Credit Exposures of all Lenders;
provided that, if one Lender holds more than 66 2/3% but less than 100% of the
Total Credit Exposures at such time, subject to the last sentence of
Section 12.10, Required Lenders shall be at least two Lenders. The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Required Revolving Credit Lenders” means, as of any date of determination, the
Revolving Credit Lenders holding more than 66 2/3% of the sum of the (a) the
Revolving Credit Exposure of all Revolving Credit Lenders (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that, if one Revolving Credit Lender holds more
than 66 2/3% but less than 100% of the sum of the Revolving Credit Exposure and
the unused Revolving Credit Commitments at such time, subject to the last
sentence of Section 12.10, Required Revolving Credit Lenders shall be at least
two Revolving Credit Lenders. The unused Revolving Credit Commitment of, and the
portion of the Revolving Credit Exposure of all Revolving Credit Lenders held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.

“Resignation Effective Date” has the meaning set forth in Section 11.6(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of an Obligated Party or any Person designated
by a Responsible Officer to act on behalf of a Responsible Officer; provided
that such designated Person may not designate any other Person to be a
Responsible Officer. Any document delivered hereunder that is signed by a
Responsible Officer of an Obligated Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of Obligated Party.

“Revolving Credit Availability” means, as of any date, the difference between
(a) an amount equal to the lesser of (i) the Borrowing Base in effect on such
date and (ii) the aggregate amount of the Commitments of the Revolving Credit
Lenders on such date less (b) the total Revolving Credit Exposure of the
Revolving Credit Lenders on such date.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans made by each of the Revolving Credit Lenders pursuant to
Section 2.1.

“Revolving Credit Borrowing Request” means a writing, substantially in the form
of Exhibit D, properly completed and signed by Borrower, requesting a Revolving
Credit Borrowing.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to Borrower pursuant to
Section 2.1(a) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, (a) at any time prior to the termination of the
Revolving Credit Commitments, any Lender that has a Revolving Credit Commitment
at such time, and (b) at any time after the termination of the Revolving Credit
Commitments, any Lender that has Revolving Credit Exposure at such time.

“Revolving Credit Loan” has the meaning set forth in Section 2.1(a).

“Revolving Credit Note” means a promissory note made by Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans, made by such
Revolving Credit Lender, substantially in the form of Exhibit E.

“RICO” means the Racketeer Influenced and Corrupt Organization Act of 1970.

“SDN List” has the meaning set forth in Section 6.20.

“San Antonio Hospital” means Foundation Bariatric Hospital of San Antonio, LLC,
a Texas limited liability company.

“Secured Parties” means the collective reference to Administrative Agent, each
Lender, L/C Issuer, each Bank Product Provider, and any other Person the
Obligations owing to which are, or are purported to be, secured by the
Collateral under the terms of the Security Documents.

“Security Documents” means each and every Mortgage, security agreement, pledge
agreement, mortgage, deed of trust, control agreement or other collateral
security agreement required by or delivered to Administrative Agent from time to
time that purport to create a Lien in favor of any of the Secured Parties to
secure payment or performance of the Obligations or any portion thereof.

“Senior Debt” means, for any Person, Debt of such Person minus Subordinated Debt
of such Person.

“Senior Debt to EBITDA Ratio” means, as of any date of determination, the ratio
of (a) all Senior Debt of the Borrower Entities as of such date (excluding the
Houston Hospital Capital Lease Obligations) to (b) EBITDA of the Borrower
Entities for the four fiscal quarters most recently ended less the Houston
Hospital Capital Lease Obligation for such period; provided that, for purposes
hereof, EBITDA shall include the Houston Hospital Deemed EBITDA Amount.

“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than

 

CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------

the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person as of such date, that the present fair saleable
value of the assets of such Person will, as of such date, be greater than the
amount that will be required to pay the probable liability of such Person on its
debts as such debts become absolute and matured, and that, as of such date, such
Person will be able to pay all liabilities of such Person as such liabilities
mature and such Person does not have unreasonably small capital with which to
carry on its business. In computing the amount of contingent or unliquidated
liabilities at any time, such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability discounted to present value at rates believed to be reasonable by such
Person acting in good faith.

“Stark Law” means the federal prohibitions on physician self-referrals codified
at 42 U.S.C. § 1395nn and § 1395q and the regulations promulgated pursuant
thereto

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one (1) and the denominator of which is the
number one (1) minus the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board of Governors to which Administrative Agent is
subject with respect to the Adjusted LIBOR, for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
such Regulation D. LIBOR Portions shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Debt” means (a) any unsecured Debt of Borrower (other than the
Obligations) that has been subordinated to the Obligations under the Loan
Documents by written agreement, in form and content satisfactory to
Administrative Agent and which has been approved in writing by Administrative
Agent as constituting Subordinated Debt for purposes of this Agreement, and
(b) the Houston Hospital Note.

“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
Borrower or one or more of other Subsidiaries or by Borrower and one or more of
such Subsidiaries, and (b) any other entity (i) of which at least a majority of
the ownership, equity or voting interest is at the time directly or indirectly
owned or controlled by one or more of Borrower and other Subsidiaries and
(ii) which is treated as a subsidiary in accordance with GAAP.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------

“Syndicated Borrowing” means a Revolving Credit Borrowing or the Term Loan
Borrowing.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means an advance made by any Term Loan Lender under the Term Loan
Facility.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans
made by each of the Term Loan Lenders pursuant to Section 2.1(b).

“Term Loan Borrowing Request” means a writing, substantially in the form of
Exhibit F, properly completed and signed by Borrower, requesting a Term Loan
Borrowing.

“Term Loan Commitment” means, as to each Term Loan Lender prior to the Closing
Date, its obligation to make a Term Loan to Borrower pursuant to Section 2.1(b)
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Term Loan Lender’s name on Schedule 2.1 under the
caption “Term Loan Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term Loan Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Term Loan Facility” means (a) at any time on or prior to the Closing Date, the
aggregate amount of the Term Loan Commitments at such time, and (b) at any time
after the Closing Date, the Outstanding Amount of the Term Loans at such time.

“Term Loan Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Loan Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds a Term Loan at such time.

“Term Loan Notes” means the promissory notes of Borrower payable to the order of
each Term Loan Lender evidencing the Term Loan made by such Term Loan Lender, in
substantially the form of Exhibit G.

“Texas Capital Bank” means Texas Capital Bank, National Association, a national
banking association, and its successors and assigns.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and Outstanding Amount of the Term Loan
of such Lender at such time.

“TRICARE” means the United States Department of Defense health care program for
service families (including TRICARE Prime, TRICARE Extra and TRICARE Standard),
and any successor or predecessor thereof.

“TSH” means TSH Acquisition, LLC, a Delaware limited liability company.

 

CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------

“Type” means, with respect to a Portion, its character as a LIBOR Portion or a
Base Rate Portion.

“UCC” means Chapters 1 through 11 of the Texas Business and Commerce Code.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess, if any, of (a) the funding target
as defined under Section 430(d) of the Code without regard to the special
at-risk rules of Section 430(i) of the Code, over (b) the value of plan assets
as defined under Section 430(g)(3)(A) of the Code determined as of the last day
of each calendar year, without regard to the averaging which may be allowed
under Section 430(g)(3)(B) of the Code and reduced for any prefunding balance or
funding standard carryover balance as defined and provided for in Section 430(f)
of the Code.

“UGH Entities” means University General Health System, Inc., a Nevada
corporation, UGHS Autimis Billing, Inc., a Texas corporation, UGHS Autimis
Coding, Inc., a Texas corporation, UGHS ER Services, Inc., a Texas corporation,
UGHS Hospitals, Inc., a Texas corporation, UGHS Management Services, Inc., a
Texas corporation, UGHS Support Services, Inc., a Texas corporation, and
University Hospital Systems, LLP, a Delaware limited liability partnership.

“Unreimbursed Amount” has the meaning set forth in Section 2.2(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.4(g)(ii)(B)(3).

“Withholding Agent” means each of Borrower and Administrative Agent.

Section 1.2 Accounting Matters.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements
described in Section 6.2, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of the Borrowing Entities shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth herein, and either
Borrower or

 

CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------

the Required Lenders shall so request, Administrative Agent, Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

Section 1.3 ERISA Matters. If, after the date hereof, there shall occur, with
respect to ERISA, the adoption of any applicable law, rule, or regulation, or
any change therein, or any change in the interpretation or administration
thereof by the PBGC or any other Governmental Authority, then either Borrower or
Required Lenders may request a modification to this Agreement solely to preserve
the original intent of this Agreement with respect to the provisions hereof
applicable to ERISA, and the parties to this Agreement shall negotiate in good
faith to complete such modification.

Section 1.4 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.5 Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein”, and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear. Terms used
herein that are defined in the UCC, unless otherwise defined herein, shall have
the meanings specified in the UCC. Any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document). Any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.
Words denoting gender shall be construed to include the masculine, feminine and
neuter, when such construction is appropriate; and specific enumeration shall
not exclude the general but shall be constructed as cumulative; the word “or” is
not exclusive; the word “including” (in its various forms) means “including,
without limitation”; in the computation of periods of time, the word “from”
means “from and including” and the words “to” and “until” mean “to but
excluding”; and all references to money refer to the legal currency of the
United States of America.

 

CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------

Section 1.6 Interpretative Provision. For purposes of Section 10.1, a breach of
a financial covenant contained in Article 9 shall be deemed to have occurred as
of any date of determination thereof by Borrower, the Administrative Agent, the
Required Lenders or as of the last date of any specified measurement period,
regardless of when the financial statements or the Compliance Certificate
reflecting such breach are delivered to Administrative Agent.

Section 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to central time (daylight or standard, as
applicable).

Section 1.8 Other Loan Documents. The other Loan Documents, including the
Security Documents, contain representations, warranties, covenants, defaults and
other provisions that are in addition to and not limited by, or a limitation of,
similar provisions of this Agreement. Such provisions in such other Loan
Documents may be different or more expansive than similar provisions of this
Agreement and neither such differences nor such more expansive provisions shall
be construed as a conflict.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.1 The Loans.

(a) Revolving Credit Borrowings. Subject to the terms and conditions of this
Agreement, each Revolving Credit Lender severally agrees to make one or more
revolving credit loans (each such loan, a “Revolving Credit Loan”) to Borrower
from time to time from the Closing Date until the Maturity Date for the
Revolving Credit Facility in an aggregate principal amount for such Revolving
Credit Lender at any time outstanding up to but not exceeding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment, provided that the
Revolving Credit Exposure of all Revolving Credit Lenders shall not exceed the
lesser of (i) the aggregate amount of the Revolving Credit Commitments of the
Revolving Credit Lenders and (ii) the Borrowing Base. Subject to the foregoing
limitations, and the other terms and provisions of this Agreement, Borrower may
borrow, repay, and reborrow Revolving Credit Loans hereunder.

(b) Term Loan Borrowing. Subject to the terms and conditions of this Agreement,
each Term Loan Lender severally agrees to make, on the Closing Date a single
Term Loan to Borrower in an amount not to exceed such Term Loan Lender’s Term
Loan Commitment. The Term Loan Commitment of each Term Loan Lender shall
automatically terminate immediately after the Term Loan Borrowing occurs on the
Closing Date. Borrower may not borrow, repay, and reborrow the Term Loans.

(c) Borrowing Procedure. Each Syndicated Borrowing, each conversion of a Portion
from one Type to the other, and each continuation of a LIBOR Portion shall be
made upon Borrower’s irrevocable notice to Administrative Agent, which may be
given

 

CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------

by telephone. Each such notice must be received by Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of a LIBOR Portion or of any
conversion of a LIBOR Portion to a Base Rate Portion, and (ii) on the requested
date of any Borrowing of a Base Rate Portion. Each telephonic notice by Borrower
pursuant to this Section 2.1(c) must be confirmed promptly by delivery to
Administrative Agent of a written Borrowing Request, appropriately completed and
signed by a Responsible Officer of Borrower. Each Borrowing of, conversion to or
continuation of a LIBOR Portion shall be in a principal amount of $500,000 or a
whole multiple of $200,000 in excess thereof. Except as provided in Sections
2.2(c), each Borrowing of or conversion to a Base Rate Portion shall be in a
principal amount of $250,000 or a whole multiple of $50,000 in excess thereof;
provided that a Base Rate Portion may be in an amount equal to the Revolving
Credit Availability. Each Borrowing Request (whether telephonic or written)
shall specify (i) whether Borrower is requesting a Syndicated Borrowing, a
conversion of Portions from one Type to the other, or a continuation of
Portions, (ii) the requested date of the Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (iii) the principal amount
of Portions to be borrowed, converted or continued, (iv) the Type of Portions to
be borrowed or to which existing Portions are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Portion in a Borrowing Request or if
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Portions shall be made as, or converted to, Base Rate
Portions. Any such automatic conversion to Base Rate Portions shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Portions. If Borrower requests a Borrowing of, conversion to,
or continuation of a LIBOR Portion in any such Borrowing Request, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

(d) Funding. Following receipt of a Borrowing Request, Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Portions, and if no timely notice of a conversion or continuation
is provided by Borrower, Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Portions as described in
Section 2.1(c). In the case of a Syndicated Borrowing, each Lender shall make
the amount of its Loan available to Administrative Agent in immediately
available funds at Administrative Agent’s Principal Office not later than 1:00
p.m. on the Business Day specified in the applicable Borrowing Request. Upon
satisfaction of the applicable conditions set forth in Section 5.2 (and, if such
Borrowing is the initial Credit Extension, Section 5.1), Administrative Agent
shall make all funds so received available to Borrower in like funds as received
by Administrative Agent either by (i) crediting the account of Borrower on the
books of Texas Capital Bank with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrower; provided, however,
that if, on the date the Borrowing Request with respect to such Borrowing is
given by Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.

 

CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------

(e) Continuations and Conversions. Except as otherwise provided herein, a LIBOR
Portion may be continued or converted only on the last day of an Interest Period
for such LIBOR Portion. During the existence of a Default, (i) no Loans may be
requested as, converted to or continued as LIBOR Portions without the consent of
the Required Lenders and (ii) unless repaid, each LIBOR Portion shall be
converted to a Base Rate Portion at the end of the Interest Period applicable
thereto.

(f) Notifications. Administrative Agent shall promptly notify Borrower and
Lenders of the interest rate applicable to any Interest Period for LIBOR
Portions upon determination of such interest rate. At any time that Base Rate
Portions are outstanding, Administrative Agent shall notify Borrower and Lenders
of any change in Texas Capital Bank’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(g) Interest Periods. After giving effect to all Borrowings, all conversions of
Portions from one Type to the other, and all continuations of Portions as the
same Type, there shall not be more than three (3) Interest Periods in effect
with respect to LIBOR Portions.

Section 2.2 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) L/C Issuer agrees,
in reliance upon the agreements of Revolving Credit Lenders set forth in this
Section 2.2, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
Borrower and any drawings thereunder; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Revolving
Credit Exposure of all Revolving Credit Lenders shall not exceed the lesser of
the aggregate amount of the Revolving Credit Commitments of the Revolving Credit
Lenders and the Borrowing Base, (y) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof,
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly Borrower may, during the foregoing period, obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

 

CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------

(ii) L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of the requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or last extension, unless Required
Revolving Credit Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all Revolving Credit Lenders have
approved such expiry date.

(iii) L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain L/C Issuer from issuing the
Letter of Credit, or any Law applicable to L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Administrative Agent and L/C Issuer, the
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $250,000, in the case of a standby Letter
of Credit;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to L/C Issuer (in its sole discretion) with Borrower or such
Revolving Credit Lender to eliminate L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 12.22(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which L/C
Issuer has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) L/C Issuer shall not amend any Letter of Credit if L/C Issuer would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof.

(v) L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) L/C Issuer shall act on behalf of Revolving Credit Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article 11 with respect to any acts taken or omissions
suffered by L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 11
included L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to L/C Issuer (with a copy to Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by L/C Issuer, by
personal delivery or by any other means acceptable to L/C Issuer. Such Letter of
Credit Application must be received by L/C Issuer and Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as Administrative Agent and L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a

 

CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------

Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as L/C Issuer may require. Additionally, Borrower shall furnish to L/C
Issuer and Administrative Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as L/C Issuer or Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, L/C Issuer will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, L/C Issuer will provide Administrative Agent with a
copy thereof. Unless L/C Issuer has received written notice from any Revolving
Credit Lender, Administrative Agent or any Obligated Party, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article 5 shall not then be satisfied, then, subject to the terms and conditions
hereof, L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If Borrower so requests in any applicable Letter of Credit Application,
L/C Issuer may, in its sole discretion, agree to issue an Auto-Extension Letter
of Credit; provided that any such Auto-Extension Letter of Credit must permit
L/C Issuer to prevent any such extension at least once in each twelve
(12) -month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by L/C Issuer, Borrower shall not be required to make a specific
request to L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, Lenders shall be deemed to have authorized (but may not
require) L/C Issuer to permit the extension of such Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that L/C Issuer shall not permit any such extension (and the terms of
the Auto-Extension Letter of Credit may permit L/C Issuer to refuse to extend
such Letter of Credit) if (A) L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.2(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from Administrative Agent that Required Revolving Credit Lenders have
elected not to permit such extension or (2) from Administrative Agent, any
Revolving Credit Lender or Borrower that one or more of the applicable
conditions specified in Section 5.2 is not then satisfied, and in each such case
directing L/C Issuer not to permit such extension.

 

CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, L/C Issuer shall notify Borrower and
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse L/C Issuer through Administrative Agent in an
amount equal to the amount of such drawing. If Borrower fails to so reimburse
L/C Issuer by such time, Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Credit
Lender’s Applicable Percentage thereof. In such event, Borrower shall be deemed
to have requested a Revolving Credit Borrowing to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 5.2 (other than the delivery of a Revolving Credit Borrowing
Request). Any notice given by L/C Issuer or Administrative Agent pursuant to
this Section 2.2(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.2(c)(i) make funds available (and Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of L/C Issuer at
Administrative Agent’s Principal Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by Administrative Agent, whereupon, subject to the
provisions of Section 2.2(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Revolving Credit Loan (or, if the
conditions set forth in Section 5.2 are not satisfied, an L/C Borrowing as
further described in clause (iii) below) to Borrower in such amount.
Administrative Agent shall remit the funds so received to L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing because the conditions set forth in Section 5.2
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default
Interest Rate. In such event, each Revolving Credit Lender’s payment to

 

CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------

Administrative Agent for the account of L/C Issuer pursuant to
Section 2.2(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this Section
2.2.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.2(c) to reimburse L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Credit
Lender’s Applicable Percentage of such amount shall be solely for the account of
L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.2(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against L/C Issuer, Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not its obligation to fund it pro rata share of L/C
Advances) pursuant to this Section 2.2(c) is subject to the conditions set forth
in Section 5.2 (other than delivery by Borrower of a Revolving Credit Borrowing
Request). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of Borrower to reimburse L/C Issuer for the amount of any payment
made by L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Revolving Credit Lender fails to make available to Administrative
Agent for the account of L/C Issuer any amount required to be paid by such
Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.2(c) by the time specified in Section 2.2(c)(ii), then, without
limiting the other provisions of this Agreement, L/C Issuer shall be entitled to
recover from such Revolving Credit Lender (acting through Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to L/C Issuer at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by L/C Issuer in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
L/C Issuer submitted to any Revolving Credit Lender (through Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Revolving Credit Lender’s
L/C Advance in respect of such payment in accordance with Section 2.2(c), if
Administrative Agent receives for the account of L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Revolving Credit Lender its Applicable Percentage thereof in the same funds as
those received by Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of L/C
Issuer pursuant to Section 2.2(c)(i) is required to be returned under any of the
circumstances described in Section 12.24 (including pursuant to any settlement
entered into by L/C Issuer in its discretion), each Revolving Credit Lender
shall pay to Administrative Agent for the account of L/C Issuer its Applicable
Percentage thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Revolving
Credit Lender, at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of Revolving Credit Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse L/C Issuer for
each drawing under each Letter of Credit and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------

(iv) waiver by L/C Issuer of any requirement that exists for L/C Issuer’s
protection and not the protection of Borrower or any waiver by L/C Issuer which
does not in fact materially prejudice Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by L/C Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Credit Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of L/C Issuer shall be liable to any
Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of Required Revolving Credit
Lenders; (ii) any action taken or omitted in the absence of gross negligence or
willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it

 

CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------

may have against the beneficiary or transferee at law or under any other
agreement. None of L/C Issuer, Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of L/C Issuer
shall be liable or responsible for any of the matters described in clauses
(i) through (viii) of Section 2.2(e); provided, however, that anything in such
clauses to the contrary notwithstanding, Borrower may have a claim against L/C
Issuer, and L/C Issuer may be liable to Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Borrower which Borrower proves were caused by L/C Issuer’s willful
misconduct or gross negligence or L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by L/C Issuer and Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, L/C Issuer shall not be responsible to Borrower
for, and L/C Issuer’s rights and remedies against Borrower shall not be impaired
by, any action or inaction of L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
L/C Issuer or the beneficiary is located, the practice stated in the ISP or UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit or other Issuer Document chooses such law or practice.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to L/C Issuer for its own account a fronting fee
(i) with respect to each commercial Letter of Credit, at a rate separately
agreed between Borrower and L/C Issuer, computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between Borrower and L/C Issuer, computed
on the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, at the rate
per annum separately agreed between Borrower and L/C Issuer, computed on the
daily amount available to be drawn under such Letter of Credit and payable on a
quarterly basis in advance. Such fronting fee shall be due and payable upon

 

CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------

the issuance or renewal of such Letter of Credit (for the period from the date
of issuance or renewal through the end of the first calendar quarter ending
after such date) and on the first Business Day of each April, July, October and
January thereafter. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.4. In addition, Borrower shall pay
directly to L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
L/C Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

Section 2.3 Reserved.

Section 2.4 Fees.

(a) Fees. Borrower agrees to pay to Administrative Agent and Arranger, for the
account of Administrative Agent, Arranger and each Lender, as applicable, fees,
in the amounts and on the dates set forth in the Fee Letter.

(b) Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Revolving Credit Lender in accordance, subject to Section 12.22,
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) (i) for each commercial Letter of Credit equal to the Applicable Margin
for LIBOR Portions times the daily amount available to be drawn under such
Letter of Credit, and (ii) for each standby Letter of Credit equal to the
Applicable Margin for LIBOR Portions times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.4. Letter of Credit Fees
for a commercial Letter of Credit shall computed on a quarterly basis and be
payable in advance on the date of issuance thereof and on the first Business Day
of each April, July, October and January thereafter so long as such Letter of
Credit remains outstanding. Letter of Credit Fees for each standby Letter of
Credit shall be (i) due and payable in advance on the date of issuance of such
Letter of Credit and on the first Business Day of each April, July, October and
January thereafter so long as such Letter of Credit remains outstanding and
(ii) computed on a quarterly basis in advance. If there is any change in the
Applicable Margin for LIBOR Portions during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Margin for LIBOR Portions separately for each
period during such quarter that such Applicable Margin for LIBOR Portions was in
effect. Notwithstanding anything to the contrary contained herein while any
Event of Default exists, all Letter of Credit Fees shall accrue at the otherwise
applicable rate plus 2%.

(c) Commitment Fee. Borrower agrees to pay to Administrative Agent for the
account of each Revolving Credit Lender in accordance, subject to Section 12.22,
with its Applicable Percentage a commitment fee on the daily average unused
amount of

 

CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------

the Revolving Credit Commitment of such Revolving Credit Lender for the period
from and including the date of this Agreement to and including the Maturity Date
for the Revolving Credit Facility (including at any time during which one or
more of the conditions in Article 5 is not met), at a rate equal to the
Applicable Margin. For the purpose of calculating the commitment fee hereunder,
the Revolving Credit Commitment of each Revolving Credit Lender shall be deemed
utilized by the amount of all outstanding Revolving Credit Loans and L/C
Obligations owing to such Revolving Credit Lender whether directly or by
participation. Accrued commitment fees shall be payable quarterly in arrears on
the first day of each April, July, October, and January during the term of this
Agreement and on the Maturity Date for the Revolving Credit Facility.

(d) Intercompany Loans. For the avoidance of doubt, Borrower may, in its
discretion, charge any fee or expense payable by the Obligated Parties hereunder
to the Hospital Entities pursuant to the Intercompany Notes. Nonpayment of any
such fee or expense by a Hospital Entity shall not excuse payment by Borrower.

Section 2.5 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments of principal, interest, and other amounts to be made
by Borrower under this Agreement and the other Loan Documents shall be made to
Administrative Agent for the account of Administrative Agent or L/C Issuer or
the pro rata accounts of the applicable Lenders, as applicable, at the Principal
Office in Dollars and immediately available funds, without setoff, deduction, or
counterclaim, and free and clear of all taxes at the time and in the manner
provided herein. Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Administrative Agent in full. Payments in immediately available funds received
by Administrative Agent in the place designated for payment on a Business Day
prior to 11:00 a.m. at such place of payment shall be credited prior to the
close of business on the Business Day received, while payments received by
Administrative Agent on a day other than a Business Day or after 11:00 a.m. on a
Business Day shall not be credited until the next succeeding Business Day. If
any payment of principal or interest on the Notes shall become due and payable
on a day other than a Business Day, then such payment shall be made on the next
succeeding Business Day. Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment. Administrative Agent is hereby authorized upon
notice to Borrower to charge the account of Borrower maintained with
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender, that such Lender
will not make available to Administrative Agent such Lender’s share of a
Borrowing, Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Administrative Agent, then the applicable Lender and Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from

 

CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------

and including the date such amount is made available to Borrower to but
excluding the date of payment to Administrative Agent, at (i) in the case of a
payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, and (ii) in the case of a payment to be made by
Borrower, the interest rate applicable to the applicable Borrowing. If Borrower
and such Lender shall pay such interest to Administrative Agent for the same or
an overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period. If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan. Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make such payment to Administrative Agent.

(c) Payments by Borrower; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of L/C
Issuer or the applicable Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to L/C Issuer or the applicable Lenders the amount due. In such
event, if Borrower has not in fact made such payment, then L/C Issuer or each
applicable Lender, as applicable, severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to L/C Issuer or such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.

Section 2.6 Evidence of Debt.

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by Administrative Agent in the ordinary
course of business; provided that such Lender or Administrative Agent may, in
addition, request that such Loans be evidenced by the Notes. The Credit
Extensions made by L/C Issuer shall be evidenced by one or more accounts or
records maintained by L/C Issuer and by Administrative Agent in the ordinary
course of business. The accounts or records maintained by Administrative Agent,
L/C Issuer, and each Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by L/C Issuer or any Lender and the accounts and
records of Administrative Agent in respect of such matters, the accounts and
records of Administrative Agent shall control in the absence of manifest error.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Revolving Credit Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of
Credit. In the event of any

 

CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------

conflict between the accounts and records maintained by Administrative Agent and
the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of Administrative Agent shall control in the
absence of manifest error.

Section 2.7 Cash Collateral.

(a) Certain Credit Support Events. If (i) L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) Borrower shall be required
to provide Cash Collateral pursuant to Section 10.2, or (iv) there shall exist a
Defaulting Lender, Borrower shall immediately (in the case of clause
(iii) above) or within one (1) Business Day (in all other cases) following any
request by Administrative Agent or L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 12.22(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

(b) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, L/C
Issuer and Lenders, and agrees to maintain, a first priority security interest
in all such Cash Collateral, and all other property so provided as Collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.7(c). If at any time Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than
Administrative Agent or L/C Issuer as herein provided, or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, Borrower
will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Texas Capital Bank. Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.7 or Sections
2.2, 10.2 or 12.22 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations

 

CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------

giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 12.8(b)(vii)) or (ii) the determination by Administrative Agent and
L/C Issuer that there exists excess Cash Collateral; provided, however, (x) any
such release shall be without prejudice to, and any disbursement or other
transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and L/C Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

Section 2.8 Interest; Payment Terms.

(a) Revolving Credit Loans – Payment of Principal and Interest; Revolving
Nature. The unpaid principal amount of each Portion of the Revolving Credit
Loans shall, subject to the following sentence and Section 2.8(g), bear interest
at the applicable Interest Rate. If at any time such rate of interest would
exceed the Maximum Rate but for the provisions thereof limiting interest to the
Maximum Rate, then any subsequent reduction shall not reduce the rate of
interest on the Revolving Credit Loans below the Maximum Rate until the
aggregate amount of interest accrued on the Revolving Credit Loans equals the
aggregate amount of interest which would have accrued on the Revolving Credit
Loans if the interest rate had not been limited by the Maximum Rate. All accrued
but unpaid interest on the principal balance of the Revolving Credit Loans shall
be payable on each Payment Date and on the Maturity Date for the Revolving
Credit Facility, provided that interest accruing at the Default Interest Rate
pursuant to Section 2.8(g) shall be payable on demand. The then Outstanding
Amount of the Revolving Credit Loans and all accrued but unpaid interest thereon
shall be due and payable on the Maturity Date for the Revolving Credit Facility.
The unpaid principal balance of the Revolving Credit Loans at any time shall be
the total amount advanced hereunder by Revolving Credit Lenders less the amount
of principal payments made thereon by or for Borrower, which balance may be
endorsed on the Revolving Credit Notes from time to time by Revolving Credit
Lenders or otherwise noted in Revolving Credit Lenders’ and/or Administrative
Agent’s records, which notations shall be, absent manifest error, conclusive
evidence of the amounts owing hereunder from time to time.

(b) Term Loan – Payment of Principal and Interest. The unpaid principal amount
of the Term Loans shall, subject to the following sentence, bear interest at the
applicable Interest Rate. If at any time such rate of interest shall exceed the
Maximum Rate but for the provisions thereof limiting interest to the Maximum
Rate, then any subsequent reduction shall not reduce the rate of interest on the
Term Loans below the Maximum Rate until the aggregate amount of interest accrued
on the Term Loans equals the aggregate amount of interest which would have
accrued on the Term Loans if the interest rate had not been limited by the
Maximum Rate. All accrued but unpaid interest on the principal balance of the
Term Loans shall be payable by Borrower on each Payment Date and on the Maturity
Date for the Term Loan Facility, provided that interest accruing at the Default
Interest Rate pursuant to Section 2.8(g) shall be payable on demand. In
addition, the principal balance of the Term Loans shall be due and payable

 

CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------

(i) in equal quarterly, each in the amount of $1,013,392.86, on the first day of
each April, July, October, and January during the term hereof, commencing
April 1, 2016, and (ii) in one final installment on the Maturity Date for the
Term Loan Facility in the amount of the then Outstanding Amount of the Term
Loans and all accrued but unpaid interest thereon.

(c) Application. Except as expressly provided herein to the contrary, all
payments on the Obligations under the Loan Documents shall be applied in the
following order of priority: (i) the payment or reimbursement of any expenses,
costs or obligations (other than the Outstanding Amount thereof and interest
thereon) for which Borrower shall be obligated or Administrative Agent, L/C
Issuer or any Lender shall be entitled pursuant to the provisions of this
Agreement, the Notes or the other Loan Documents; (ii) the payment of accrued
but unpaid interest thereon; and (iii) the payment of all or any portion of the
principal balance thereof then outstanding hereunder as directed by Borrower;
provided that any prepayment of the Term Loans shall be applied to installments
due thereon in the inverse order of maturity. If an Event of Default exists
under this Agreement, the Notes or under any of the other Loan Documents, any
such payment shall be applied as provided in Section 10.3 below.

(d) Computation Period. Interest on the Loans and all other amounts payable by
Borrower hereunder on a per annum basis shall be computed on the basis of a
360-day year and the actual number of days elapsed (including the first day but
excluding the last day) unless such calculation would result in a usurious rate,
in which case interest shall be calculated on the basis of a 365-day year or
366-day year, as the case may be. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received. Each determination by
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(e) Unconditional Payment. Borrower is and shall be obligated to pay all
principal, interest and any and all other amounts which become payable under any
of the Loan Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction whatsoever and without any reduction for
counterclaim or setoff whatsoever. If at any time any payment received by
Administrative Agent hereunder shall be deemed by a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
any Debtor Relief Law, then the obligation to make such payment shall survive
any cancellation or satisfaction of the Obligations under the Loan Documents and
shall not be discharged or satisfied with any prior payment thereof or
cancellation of such Obligations, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof, and
such payment shall be immediately due and payable upon demand.

(f) Partial or Incomplete Payments. Remittances in payment of any part of the
Obligations under the Loan Documents other than in the required amount in
immediately available funds at the place where such Obligations are payable
shall not, regardless of any receipt or credit issued therefor, constitute
payment until the required

 

CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------

amount is actually received by Administrative Agent in full in accordance
herewith and shall be made and accepted subject to the condition that any check
or draft may be handled for collection in accordance with the practice of the
collecting bank or banks. Acceptance by Administrative Agent of any payment in
an amount less than the full amount then due shall be deemed an acceptance on
account only, and the failure to pay the entire amount then due shall be and
continue to be an Event of Default.

(g) Default Interest Rate. For so long as any Event of Default exists,
regardless of whether or not there has been an acceleration of the Loans, and at
all times after the maturity of the Loans (whether by acceleration or
otherwise), and in addition to all other rights and remedies of Administrative
Agent or Lenders hereunder, (i) interest shall accrue on the Outstanding Amount
of the Loans at the Default Interest Rate and (ii) interest shall accrue on any
past due amount (other than the outstanding principal balance) at the Default
Interest Rate, and such accrued interest shall be immediately due and payable.
Borrower acknowledges that it would be extremely difficult or impracticable to
determine Administrative Agent’s or Lenders’ actual damages resulting from any
late payment or Event of Default, and such accrued interest are reasonable
estimates of those damages and do not constitute a penalty.

Section 2.9 Voluntary Termination or Reduction of Revolving Credit Commitments;
Prepayments.

(a) Voluntary Termination or Reduction of Revolving Credit Commitments. Borrower
may, upon written notice to Administrative Agent, terminate the Revolving Credit
Commitments, or from time to time permanently reduce the Revolving Credit
Commitments; provided that (i) any such notice shall be received by
Administrative Agent not later than 11:00 a.m. three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, and (iii) Borrower shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Revolving Credit Exposure of all Revolving Credit
Lenders would exceed the lesser of (i) the aggregate amount of the Revolving
Credit Commitments of the Revolving Credit Lenders and (ii) the Borrowing Base.
Administrative Agent will promptly notify Revolving Credit Lenders of any such
notice of termination or reduction of the Revolving Credit Commitments. Any
reduction of the Revolving Credit Commitments shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Revolving Credit Commitments shall be paid on the effective date of such
termination.

(b) Voluntary Prepayments. Subject to the conditions set forth below, Borrower
shall have the right, at any time and from time to time upon at least three
(3) Business Days prior written notice to Administrative Agent, to prepay the
principal of the Term Loans, the Revolving Credit Loans in full or in part. If
there is a prepayment of all or any portion of the principal of the Term Loans
or the Revolving Credit Loans on or before the Maturity Date for such Loans,
whether voluntary or because of acceleration or otherwise, such prepayment shall
also include (x) any and all accrued but unpaid interest on the amount of
principal being so prepaid through and including the date of

 

CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------

prepayment, plus any other sums which have become due to Lenders under the other
Loan Documents on or before the date of prepayment, but which have not been
fully paid and, in the case of a prepayment of the Term Loans (other than
pursuant to Section 2.9(d)), a “Prepayment Fee.” The Prepayment Fee shall be
calculated by applying the “Prepayment Percentage” to the dollar amount of the
tendered principal prepayment. The Prepayment Percentage shall be two percent
(2%) from the Closing Date to, but not including, the first anniversary of the
Closing Date, one and one half percent (1.5%) from the first anniversary of the
Closing Date to, but not including, the second anniversary of the Closing Date,
and one percent (1%) from the second anniversary of the Closing Date to, but not
including the third anniversary of the Closing Date.

(c) Mandatory Prepayment of Revolving Credit Facility. If at any time the
Revolving Credit Exposure of the Revolving Credit Lenders exceeds the Borrowing
Base then in effect, then Borrower shall immediately prepay the entire amount of
such excess to Administrative Agent, for the ratable account of Revolving Credit
Lenders, and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.9(c) unless
after the prepayment in full of the Revolving Credit Loans, the Revolving Credit
Exposure of the Revolving Credit Lenders exceeds the Borrowing Base then in
effect. Each prepayment required by this Section 2.9(c) shall be applied, first,
to any Base Rate Portions of the Revolving Loans then outstanding, and, second,
to any LIBOR Portions of the Revolving Loans then outstanding, and if more than
one LIBOR Portion is then outstanding, to such LIBOR Portions in such order as
Borrower may direct, or if Borrower fails to so direct, as Administrative Agent
shall elect.

(d) Mandatory Prepayment of Term Loans.

(i) Concurrently with any disposition permitted by Section 8.8(b), Borrower
shall use 100% of the net cash proceeds of such disposition to prepay the
outstanding principal of the Term Loans, which prepayment shall be applied to
the installments due thereon in the inverse order of maturity.

(ii) Borrower shall prepay the Term Loans annually, within thirty (30) days
after delivery of the annual financial statements for each fiscal year pursuant
to Section 7.1(a), commencing with the fiscal year ending December 31, 2016, in
an amount equal to fifty percent (50%) of Excess Cash Flow for such fiscal year,
which prepayment shall be applied to the installments due thereon in the inverse
order of maturity.

(iii) Concurrently with the issuance by any Obligated Party of any of its Equity
Interests (other than to another Obligated Party), Borrower shall prepay the
Term Loans in the amount equal to fifty percent (50%) of the net cash proceeds
thereof, which prepayment shall be applied to installments due thereon in the
inverse order of maturity; provided, however, that prepayments for public
issuances of Equity Interests under this clause (iii) will not be required
during the year ended December 31, 2016 after the Administrative Agent has
received prepayments under this Section 2.9(d) in excess of $10,000,000.

 

CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------

(iv) Concurrently with the incurrence or issuance by any Obligated Party of any
Debt (other than Debt expressly permitted to be incurred or issued pursuant to
Section 8.1), Borrower shall prepay the Term Loans in an amount equal to 100% of
the net cash proceeds thereof, which prepayment shall be applied to installments
due thereon in the inverse order of maturity.

(v) Concurrently with any Extraordinary Receipt, Borrower shall prepay the Term
Loans in an amount equal to 100% of the net cash proceeds thereof, which
prepayment shall be applied by installments due thereon in the inverse order of
maturity.

(vi) Concurrently with the prepayment, in whole or in part, of the principal
amount of any Intercompany Note, Borrower shall prepay the Term Loans in an
amount equal to 100% of the net cash proceeds thereof, which prepayment shall be
applied by installments due thereon in the inverse order of maturity.

Notwithstanding the foregoing, from the Closing Date to December 31, 2016,
prepayments under clauses (i) and (iii) above, shall be applied, first, to pay
the Revolving Credit Loans and, second, to prepay the Term Loans in the inverse
order of maturity. If, upon the making of any prepayments under this
Section 2.9(d), no amounts remain outstanding under the Term Loans, such amounts
shall be applied to the Revolving Credit Loans.

The term “net cash proceeds” as used in this Section 2.9(d) shall exclude Taxes
payable by an Obligated Party as a result of the applicable transaction.

Section 2.10 Uncommitted Increase in Revolving Credit Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
request one or more increases in the aggregate Revolving Credit Commitments not
to exceed, in the aggregate, $10,000,000; provided that any such request for an
increase shall be in a minimum amount of $5,000,000. At the time of sending such
notice, Borrower (in consultation with Administrative Agent) shall specify the
time period within which each Revolving Credit Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Revolving Credit Lenders).

(b) Lender Elections to Increase. Each Revolving Credit Lender shall notify
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
increase. Any Revolving Credit Lender not responding within such time period
shall be deemed to have declined to increase its Revolving Credit Commitment.

(c) Notification by Administrative Agent; Additional Revolving Credit Lenders.
Administrative Agent shall notify Borrower and each Lender of the Revolving
Credit Lenders’ responses to each request made hereunder. To achieve the full
amount of

 

CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------

a requested increase and subject to the approval of Administrative Agent and L/C
Issuer (which approvals shall not be unreasonably withheld), Borrower may also
invite additional Eligible Assignees to become Revolving Credit Lenders pursuant
to a joinder agreement in form and substance satisfactory to Administrative
Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Commitments are
increased in accordance with this Section, Administrative Agent and Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. Administrative Agent shall promptly notify Borrower
and the Lenders of the final allocation of such increase and the Increase
Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) Borrower shall deliver to Administrative Agent a certificate of
each Obligated Party dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of such Obligated Party
(x) certifying and attaching the resolutions adopted by such Obligated Party
approving or consenting to such increase, and (y) in the case of Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article 6 and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.10, the representations and
warranties contained in subsections (a) and (b) of Section 7.1 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.1, and (ii) no Default exists. Borrower shall
prepay any Revolving Credit Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.5) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 12.23 or 12.10 to the contrary.

ARTICLE 3

TAXES, YIELD PROTECTION AND INDEMNITY

Section 3.1 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in Adjusted LIBOR);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of

 

CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------

Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
other Recipient, Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital or Liquidity Requirements. If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by such Lender or the Letters of
Credit issued by L/C Issuer, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Sections 3.1(a) or (b) and delivered to
Borrower, shall be conclusive absent manifest error. Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 3.1 for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) -month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------

Section 3.2 Illegality. If any Lender determines that any law or regulation has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to LIBOR, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue LIBOR Portions or to convert Base
Rate Portions to LIBOR Portions shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Portions
the interest rate on which is determined by reference to the LIBOR component of
the Base Rate, the interest rate on which Base Rate Portions of such Lender
shall, if necessary to avoid such illegality, be determined by Administrative
Agent without reference to the LIBOR component of the Base Rate, in each case
until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), prepay or, if applicable, convert all LIBOR Portions of
such Lender to Base Rate Portions (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the LIBOR component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Portions to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Portions and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon LIBOR, Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the LIBOR component thereof until Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the LIBOR. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted.

Section 3.3 Inability to Determine Rates. If (a) Administrative Agent or the
Required Lenders determine that for any reason in connection with any request
for a LIBOR Portion or a conversion to or continuation thereof that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such LIBOR Portion,
(ii) adequate and reasonable means do not exist for determining LIBOR for any
requested Interest Period with respect to a proposed LIBOR Portion or in
connection with an existing or proposed Base Rate Portion, or (iii) LIBOR for
any requested Interest Period with respect to a proposed LIBOR Portion does not
adequately and fairly reflect the cost to such Lenders of funding such LIBOR
Portion, or (b) by reason of any Change in Law any Lender would become subject
to restrictions on the amount of a category of liabilities or assets which it
may hold and notifies Administrative Agent of same, Administrative Agent will
promptly so notify Borrower and each Lender. Thereafter, (x) the obligation of
Lenders to make or maintain LIBOR Portions shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
LIBOR component of the Base Rate, the utilization of the LIBOR component in
determining the Base Rate shall be suspended, in

 

CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------

each case until Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBOR
Portions or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Portions in the amount specified therein.

Section 3.4 Taxes.

(a) Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.

(b) Payment Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.4) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by Borrower. Borrower shall indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.4) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

(e) Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.8 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and

 

CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------

any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to such Lender from
any other source against any amount due to Administrative Agent under this
Section 3.4(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 3.4, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two (2) sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.4(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or

 

CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------

Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including by
the payment of additional amounts pursuant to this Section 3.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.4(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.4(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.4(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments

 

CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------

or additional amounts with respect to such Tax had never been paid. This
Section 3.4(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.4 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

Section 3.5 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBOR Portion on
a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or

(b) any failure by Borrower (for a reason other than the failure of such Lender
to lend a LIBOR Portion) to prepay, borrow, continue or convert any LIBOR
Portion on the date or in the amount notified by Borrower; or

(c) any assignment of a LIBOR Portion on a day other than the last day of the
Interest Period therefor as a result of a request by Borrower pursuant to
Section 3.6(b);

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Portion
made by it at Adjusted LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Portion was in fact so
funded.

Section 3.6 Mitigation of Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.4, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.1 or Section 3.4, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.1, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.4 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.6(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.8), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.1 or Section 3.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) Borrower shall have paid to Administrative Agent the assignment fee (if any)
specified in Section 12.8;

(ii) such Lender shall have received payment of an amount equal to the
Outstanding Amount of its Loans, and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.4, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

Section 3.7 Survival. All of Borrower’s obligations under this Article 3 shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of Administrative Agent.

 

CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------

ARTICLE 4

SECURITY

Section 4.1 Collateral. To secure full and complete payment and performance of
the Obligations, Borrower shall, and shall cause the other Borrower Entities to,
execute and deliver or cause to be executed and delivered all of the Security
Documents required by Administrative Agent covering the Collateral. Borrower
shall, and shall cause the other Borrower Entities to, execute and cause to be
executed such further documents and instruments, including without limitation,
UCC financing statements, as Administrative Agent, in its sole discretion, deems
necessary or desirable to create, evidence, preserve, and perfect its liens and
security interests in the Collateral and maintain the priority thereof as
required by the Loan Documents.

Section 4.2 Setoff. If an Event of Default exists, Administrative Agent and each
Lender shall have the right to set off against the Obligations under the Loan
Documents, at any time and without notice to Borrower, any and all deposits
(general or special, time or demand, provisional or final) or other sums at any
time credited by or owing from Administrative Agent or such Lender to any of the
Borrower Entities whether or not the Obligations under the Loan Documents are
then due; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff: (a) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 12.22 and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and Lenders; and (b) such Defaulting Lender
shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations under the Loan Documents owing to such
Defaulting Lender as to which it exercised such right of setoff. Each amount set
off shall be paid to Administrative Agent for application to the Obligations
under the Loan Documents in the order set forth in Section 10.3. As further
security for the Obligations, Borrower, on behalf of itself and each of the
other Borrower Entities, hereby grants to Administrative Agent and each Lender a
security interest in all money, instruments, and other Property of each of the
Borrower Entities now or hereafter held by Administrative Agent or such Lender,
including, without limitation, Property held in safekeeping. In addition to
Administrative Agent’s and each Lender’s right of setoff and as further security
for the Obligations, Borrower, on behalf of itself and each of the other
Borrower Entities, hereby grants to Administrative Agent and each Lender a
security interest in all deposits (general or special, time or demand,
provisional or final) and other accounts of the Borrower Entities now or
hereafter on deposit with or held by Administrative Agent or such Lender and all
other sums at any time credited by or owing from Administrative Agent or such
Lender to any of the Borrower Entities. The rights and remedies of
Administrative Agent and each Lender hereunder are in addition to other rights
and remedies (including, without limitation, other rights of setoff) which
Administrative Agent or such Lender may have.

Section 4.3 Authorization to File Financing Statements. Borrower and each other
Borrower Entity Party that has granted a security interest in connection
herewith authorizes Administrative Agent to complete and file, from time to
time, financing statements naming Borrower or such other Obligated Party, as
applicable, as debtor.

 

CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------

ARTICLE 5

CONDITIONS PRECEDENT

Section 5.1 Initial Extension of Credit. The obligation of Lenders to make the
initial Credit Extension hereunder is subject to the condition precedent that
Administrative Agent shall have received all of the following, each dated
(unless otherwise indicated or otherwise specified by Administrative Agent) the
Closing Date, in form and substance satisfactory to Administrative Agent:

(a) Credit Agreement. Executed counterparts of this Agreement, sufficient in
number for distribution to Administrative Agent, each Lender and Borrower;

(b) Resolutions. Resolutions of the Board of Directors (or other governing body)
of Borrower and each other Obligated Party certified by the Secretary or an
Assistant Secretary (or a Responsible Officer or other custodian of records) of
such Person which authorize the execution, delivery, and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to be a party;

(c) Incumbency Certificate. A certificate of incumbency certified by a
Responsible Officer of each Obligated Party certifying the names of the
individuals or other Persons authorized to sign this Agreement and each of the
other Loan Documents to which Borrower and each other Obligated Party is or is
to be a party (including the certificates contemplated herein) on behalf of such
Person together with specimen signatures of such individual Persons;

(d) Certificate Regarding Consents and Approvals. A certificate of a Responsible
Officer of each Obligated Party either (i) attaching copies of all consents,
licenses and approvals required in connection with the execution, delivery and
performance by such Obligated Party and the validity against such Obligated
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (ii) stating that no such
consents, licenses or approvals are so required;

(e) Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying as to the Solvency of the Borrower Entities and that the
conditions specified in Sections 5.1 and 5.2 have been satisfied;

(f) Constituent Documents. The Constituent Documents and all amendments thereto
for Borrower and each other Obligated Party that is not a natural person, with
the formation documents included in the Constituent Documents being certified as
of a date acceptable to Administrative Agent by the appropriate government
officials of the state of incorporation or organization of Borrower and each
other Obligated Party, and all such Constituent Documents being accompanied by
certificates that such copies are complete and correct, given by an authorized
representative acceptable to Administrative Agent;

 

CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------

(g) Governmental Certificates. Certificates of the appropriate government
officials of the state of incorporation or organization of Borrower and each
other Obligated Party as to the existence and good standing of Borrower and each
other Obligated Party, each dated within thirty (30) days prior to the date of
the initial Credit Extension;

(h) Notes. The Notes executed by Borrower in favor of each Lender requesting
Notes;

(i) Security Documents. The Security Documents executed by Borrower and the
other Obligated Parties;

(j) Control agreements. Control agreements required hereunder or under any of
the other Security Documents.

(k) Financing Statements. UCC financing statements reflecting Borrower and the
other Obligated Parties, as debtors, and Administrative Agent, as secured party,
which are required to grant a Lien which secures the Obligations and covering
such Collateral as Administrative Agent may request;

(l) Guaranty. A Guaranty executed by each Guarantor;

(m) Landlord Waivers. Intentionally deleted;

(n) Insurance Matters. Copies of insurance certificates describing all insurance
policies required by Section 7.5, together with loss payable and lender
endorsements in favor of Administrative Agent with respect to all insurance
policies covering Collateral;

(o) Flood Insurance Matters. A certificate executed by a Responsible Officer of
Borrower providing the address or legal description of each Building or
Manufactured (Mobile) Home (each as defined in applicable Flood Insurance
Regulations) included in the Mortgages and, if such any Building or Manufactured
(Mobile) Home is so included, evidence that all flood insurance required under
applicable Flood Insurance Regulations and under the policies of the Lenders has
been obtained;

(p) Lien Searches. The results of UCC, tax lien and judgment lien searches
showing all financing statements and other documents or instruments on file
against Borrower and each other Obligated Party in the appropriate filing
offices, such search to be as of a date no more than thirty (30) days prior to
the date of the initial Credit Extension, and reflecting no Liens against any of
the intended Collateral other than Liens being released or assigned to
Administrative Agent concurrently with the initial Credit Extension;

(q) Opinions of Counsel. A favorable opinion of McAfee & Taft, legal counsel to
Borrower and Guarantors, as to such matters as Administrative Agent may
reasonably request;

 

CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------

(r) Attorneys’ Fees and Expenses. Evidence that the costs and expenses
(including reasonable attorneys’ fees) referred to in Section 12.1, to the
extent invoiced, shall have been paid in full by Borrower;

(s) Owned Real Estate Support Documents. With respect to each real property that
is owned in fee simple by Borrower or any of its Subsidiaries: (A) the Mortgage
and evidence of the proper recordation of such Mortgage (or the delivery of any
such Mortgage to the applicable title insurance company for recordation, on or
immediately after the Closing Date) in the appropriate filing office, and
(B) the Owned Real Estate Support Documents with respect to such real property
required by Administrative Agent;

(t) Management Agreements. Copies of the Management Agreements;

(u) Intercompany Note Documents. Originals of the Intercompany Note Documents
and an assignment thereof to Administrative Agent;

(v) Availability under Revolving Credit Facility. Borrower shall have provided
evidence that, after giving effect to the Credit Extension requested on the
Closing Date, the availability under the Borrowing Base is at least $1,000,000;
and

(w) Closing Fees. Evidence that any other fees due on or before the Closing Date
have been paid.

For purposes of determining compliance with the conditions set forth in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or be satisfied with, each document or other
matter required thereunder to be consented to or approved by or be acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

Section 5.2 All Extensions of Credit. The obligation of Lenders to make any
Credit Extension hereunder (including the initial Credit Extension) is subject
to the following additional conditions precedent:

(a) Request for Credit Extension. Administrative Agent shall have received in
accordance with this Agreement, as the case may be, a Revolving Credit Borrowing
Request, Term Loan Borrowing Request or Letter of Credit Application, as
applicable, pursuant to Administrative Agent’s requirements and executed by a
Responsible Officer of Borrower;

(b) No Default. No Default shall have occurred and be continuing, or would
result from or after giving effect to such Credit Extension;

(c) No Material Adverse Event. No Material Adverse Event shall have occurred and
no circumstance shall exist that could be a Material Adverse Event;

 

CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------

(d) Representations and Warranties. All of the representations and warranties
contained in Article 6 and in the other Loan Documents shall be true and correct
on and as of the date of such Borrowing with the same force and effect as if
such representations and warranties had been made on and as of such date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 5.2, the representations and
warranties contained in Section 6.2 shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.1(a) and (b), respectively;

(e) Additional Documentation. Administrative Agent shall have received such
additional approvals, opinions, or documents as Administrative Agent or its
legal counsel may reasonably request; and

(f) Availability under Revolving Credit Facility. With respect to any request
for a Credit Extension under the Revolving Credit Commitments, after giving
effect to the Credit Extension so requested, the total Revolving Credit Exposure
of the Revolving Credit Lenders shall not exceed the lesser of (i) the Borrowing
Base in effect as of the date of such Credit Extension and (ii) the aggregate
Revolving Credit Commitments of the Revolving Credit Lenders in effect as of the
date of such Credit Extension.

Each Credit Extension hereunder shall be deemed to be a representation and
warranty by Borrower that the conditions specified in this Section 5.2 have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

To induce Administrative Agent and Lenders to enter into this Agreement, and to
make Credit Extensions hereunder, Borrower represents and warrants to
Administrative Agent and Lenders that:

Section 6.1 Entity Existence. Each Borrower Entity and Non-Controlled Hospital
Entity (a) is duly incorporated or organized, as the case may be, validly
existing, and in good standing under the Laws of the jurisdiction of its
incorporation or organization; (b) has all requisite power and authority to own
its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of its business makes such qualification necessary and where failure to
so qualify could result in a Material Adverse Event. Each of Borrower and the
other Obligated Parties has the power and authority to execute, deliver, and
perform its obligations under this Agreement and the other Loan Documents to
which it is or may become a party.

Section 6.2 Financial Statements; Etc. Borrower has delivered to Administrative
Agent audited financial statements of the Borrower Entities as at and for the
fiscal year ended December 31, 2014 and unaudited financial statements of the
Borrower Entities as at and for the nine (9)-month period ended September 30,
2015. Such financial statements are true and

 

CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------

correct, have been prepared in accordance with GAAP, and fairly and accurately
present, on a consolidated basis, the financial condition of the Borrower
Entities as of the respective dates indicated therein and the results of
operations for the respective periods indicated therein. None of the Borrower
Entities has any material contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments, unrealized or anticipated losses from any
unfavorable commitments except as referred to or reflected in such financial
statements. No Material Adverse Event has occurred since the effective date of
the financial statements referred to in this Section 6.2. All projections
delivered by Borrower to Administrative Agent and Lenders have been prepared in
good faith, with care and diligence and using assumptions that are reasonable
under the circumstances at the time such projections were prepared and delivered
to Administrative Agent and Lenders and all such assumptions are disclosed in
the projections. Other than the Debt permitted by Section 8.1, the Borrower
Entities have no Debt.

Section 6.3 Action; No Breach. The execution, delivery, and performance by each
of Borrower and each other Obligated Party of this Agreement and the other Loan
Documents to which such Person is or may become a party and compliance with the
terms and provisions hereof and thereof have been duly authorized by all
requisite action on the part of such Person and do not and will not (a) violate
or conflict with, or result in a breach of, or require any consent under (i) the
Constituent Documents of such Person, (ii) any applicable law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any agreement or instrument to which such
Person is a party or by which it or any of its Properties is bound or subject
which could result in a Material Adverse Event, or (b) constitute a default
under any such agreement or instrument which could result in a Material Adverse
Event, or result in the creation or imposition of any Lien upon any of the
revenues or assets of such Person.

Section 6.4 Operation of Business. Each of the Borrower Entities and, to the
Knowledge of Borrower, each Non-Controlled Hospital Entity possesses all
licenses, permits, consents, authorizations, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, necessary to conduct its
respective businesses substantially as now conducted and as presently proposed
to be conducted, and none of the Borrower Entities or, to the Knowledge of
Borrower, any Non-Controlled Hospital Entity, is in violation of any valid
rights of others with respect to any of the foregoing which could result in a
Material Adverse Event.

Section 6.5 Litigation and Judgments. Except as specifically disclosed in
Schedule 6.5 as of the date hereof, there is no action, suit, investigation, or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the Knowledge of Borrower, threatened against or affecting any of the Borrower
Entities or any Non-Controlled Hospital Entity that could, if adversely
determined, result in a Material Adverse Event. There are no outstanding
judgments against any of the Borrower Entities or any Non-Controlled Hospital
Entity.

Section 6.6 Rights in Properties; Liens.

(a) Each of the Borrower Entities has good and indefeasible title to or valid
leasehold interests in its respective Properties, including the Properties
reflected in the financial statements described in Section 6.2, and none of and
of the Borrower Entities is subject to any Lien, except Permitted Liens.

 

CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------

(b) Schedule 6.6(b) sets forth a complete and accurate list of all real property
owned by any of the Borrower Entities on the Closing Date, showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
record owner and book and estimated fair value thereof. Each of the Borrower
Entities has good, indefeasible and insurable fee simple title to the real
property owned by the Borrower Entities that is Collateral, free and clear of
all Liens, other than Liens created or permitted by the Loan Documents and other
permitted exceptions as reasonably approved by Administrative Agent.

(c) Schedule 6.6(c) sets forth a complete and accurate list of all Leases under
which any of the Borrower Entities is the lessee on the Closing Date, showing as
of the date hereof the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof. Each such
Lease is the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other applicable Laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

(d) Schedule 6.6(d) sets forth a complete and accurate list of all leases of
real property under which any of the Borrower Entities is the lessor on the
Closing Date, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other applicable Laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

Section 6.7 Enforceability. This Agreement constitutes, and the other Loan
Documents to which any of the Obligated Parties is a party, when delivered,
shall constitute legal, valid, and binding obligations of such Person,
enforceable against such Person in accordance with their respective terms,
except as limited by Debtor Relief Laws.

Section 6.8 Approvals. No authorization, approval, or consent of, and no filing
or registration with, any Governmental Authority or third party is or will be
necessary for the execution, delivery, or performance by any of the Obligated
Parties of this Agreement and the other Loan Documents to which such Person is
or may become a party or the validity or enforceability thereof.

Section 6.9 Taxes. Each of the Borrower Entities and, to Borrower’s Knowledge,
each Non-Controlled Hospital Entity, has filed all tax returns (federal, state,
and local) required to be filed, including all income, franchise, employment,
Property, and sales tax returns, and has paid all of their respective
liabilities for taxes, assessments, governmental charges, and other levies that
are due and payable, other than taxes the payment of which is being contested in
good faith and by appropriate proceedings and reserves for the payment of which
are being

 

CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------

maintained in accordance with GAAP. Borrower knows of no pending investigation
of any of the Borrower Entities or any Non-Controlled Hospital Entity by any
taxing authority or of any pending but unassessed tax liability of any of the
Borrower Entities or any Non-Controlled Hospital Entity. None of any of the
Borrower Entities or any Non-Controlled Hospital Entity is party to any tax
sharing agreement.

Section 6.10 Use of Proceeds; Margin Securities. The proceeds of the Revolving
Credit Borrowings shall be used by Borrower for working capital in the ordinary
course of business, to cause FSHH to acquire the assets and equity of the
Houston Hospital pursuant to the provisions of the Acquisition Agreement, to pay
Debt under the Existing Credit Agreement, to make advances under the
Intercompany Notes, and to make Permitted Acquisitions. The proceeds of the Term
Loans will be used by Borrower to cause FSHH to acquire the assets of University
General Health-Houston and 100% of the equity interests of University General
Hospital, LP. pursuant to the provisions of the Acquisition Agreement, and to
pay Debt under the Existing Credit Agreement. No Loan proceeds shall be used by
any of the Hospital Entities except for Controlled Hospital Entities under and
in accordance with the Intercompany Note Documents. None of the Borrower
Entities is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations T, U, or X of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Loan or
Intercompany Note will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock.

Section 6.11 ERISA. Each Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the Knowledge of Borrower, nothing has occurred which
would prevent, or cause the loss of, such qualification. No application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan. There are no
pending or, to the Knowledge of Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan.
There has been no Prohibited Transaction or violation of the fiduciary
responsibility rules with respect to any Plan. No ERISA Event has occurred or is
reasonably expected to occur. No Plan has any Unfunded Pension Liability. No
Obligated Party or ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA). No Obligated Party
or ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan. No Obligated Party or ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

Section 6.12 Disclosure. No statement, information, report, representation, or
warranty made by Borrower or any other Obligated Party in this Agreement or in
any other Loan Document or furnished to Administrative Agent or any Lender in
connection with this Agreement or any of the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements herein or therein not misleading. There is
no fact known to Borrower which is a Material Adverse Event, or which might in
the future be a Material Adverse Event that has not been disclosed in writing to
Administrative Agent and each Lender.

 

CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------

Section 6.13 Subsidiaries. Schedule 6.13 includes an organizational chart for
the Borrower Entities and the Non-Controlled Hospital Entities after giving
effect to the acquisition described in the Acquisition Agreement and sets forth
for each such Person (a) its correct legal name, (b) its organizational form,
(c) its jurisdiction of organization, (d) the number of shares of each class of
Equity Interest outstanding, (e) the ownership of each class of its Equity
Interest, (f) identification as appropriate of each entity that is a Controlled
Hospital Entity, and (g) identification as appropriate of each entity that is a
Non-Controlled Hospital Entity. Except as set forth on Schedule 6.13, no
Borrower Entity or Non-Controlled Hospital Entity has any Subsidiaries. All of
the outstanding Equity Interests described on Schedule 6.13 has been validly
issued, is fully paid, and is nonassessable. There are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock or similar options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any Equity
Interests of any Borrower Entity or Non-Controlled Hospital Entity.

Section 6.14 Agreements. No Borrower Entity is a party to any indenture, loan,
or credit agreement, or to any lease or other agreement or instrument, or
subject to any charter or corporate or other organizational restriction, in each
case which could result in a Material Adverse Event. No Borrower Entity and, to
the Knowledge of Borrower, no Non-Controlled Hospital Entity, is in default in
any respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business to which it is a party which could result in a Material
Adverse Event.

Section 6.15 Compliance with Laws. No Borrower Entity and, to the Knowledge of
Borrower, no Non-Controlled Hospital Entity, is in violation in any material
respect of any law, rule, regulation, order, or decree of any Governmental
Authority or arbitrator.

Section 6.16 Inventory. All inventory of each Borrower Entity has been and will
hereafter be produced in compliance with all applicable Laws, rules,
regulations, and governmental standards, including, without limitation, the
minimum wage and overtime provisions of the Fair Labor Standards Act (29 U.S.C.
§§ 201-219).

Section 6.17 Regulated Entities. No Borrower Entity is (a) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940 or (b) subject to regulation under any
other federal or state statute, rule or regulation limiting its ability to incur
Debt, pledge its assets or perform its obligations under the Loan Documents.

Section 6.18 Environmental Matters.

(a) Each Borrower Entity and, to the Knowledge of Borrower, each Non-Controlled
Hospital Entity, and all of its respective Properties, assets, and operations
are in compliance with all Environmental Laws. Borrower is not aware of, nor has
Borrower received notice of, any past, present, or future conditions, events,
activities, practices, or incidents which may interfere with or prevent the
compliance or continued compliance of any Borrower Entity or Non-Controlled
Hospital Entity with all Environmental Laws;

 

CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------

(b) Each Borrower Entity and, to the Knowledge of Borrower, each Non-Controlled
Hospital Entity, has obtained all permits, licenses, and authorizations that are
required under applicable Environmental Laws, and all such permits are in good
standing and each Borrower Entity and, to the Knowledge of Borrower, each
Non-Controlled Hospital Entity, is in compliance with all of the terms and
conditions of such permits;

(c) Other than in material compliance with Environmental Laws, no Hazardous
Materials exist on, about, or within or have been used, generated, stored,
transported, disposed of on, or Released from any of the Properties or assets of
any of the Borrower Entities or, to the Knowledge of Borrower, any
Non-Controlled Hospital Entity. Other than in material compliance with
Environmental Laws, the use which the Borrower Entities and, to the Knowledge of
Borrower, the Non-Controlled Hospital Entities make and intend to make of their
respective Properties and assets will not result in the use, generation,
storage, transportation, accumulation, disposal, or Release of any Hazardous
Material on, in, or from any of their Properties or assets;

(d) None of the Borrower Entities or, to the Knowledge of Borrower, any
Non-Controlled Hospital Entity nor any of their respective currently or
previously owned or leased Properties or operations is subject to any
outstanding or threatened order from or agreement with any Governmental
Authority or other Person or subject to any judicial or docketed administrative
proceeding with respect to (i) failure to comply with Environmental Laws,
(ii) Remedial Action, or (iii) any Environmental Liabilities arising from a
Release or threatened Release;

(e) There are no conditions or circumstances associated with the currently or
previously owned or leased Properties or operations of any of the Borrower
Entities or, to the Knowledge of Borrower, any Non-Controlled Hospital Entity
that could reasonably be expected to give rise to any material Environmental
Liabilities;

(f) None of the Borrower Entities or, to the Knowledge of Borrower, any
Non-Controlled Hospital Entity is a treatment, storage, or disposal facility
requiring a permit under the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq., regulations thereunder or any comparable provision of state law.
The Borrower Entities and, to the Knowledge of Borrower, the Non-Controlled
Hospital Entities are in compliance with all applicable financial responsibility
requirements of all Environmental Laws;

(g) None of the Borrower Entities or, to the Knowledge of Borrower, any
Non-Controlled Hospital Entity has filed or failed to file any notice required
under applicable Environmental Law reporting a Release; and

(h) No Lien arising under any Environmental Law has attached to any property or
revenues of any of the Borrower Entities or, to the Knowledge of Borrower, any
Non-Controlled Hospital Entity.

 

CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------

Section 6.19 Intellectual Property. All material Intellectual Property owned or
used by the Borrower Entities is listed, together with application or
registration numbers, where applicable, in Schedule 6.19. Each Person identified
on Schedule 6.19 owns, or is licensed to use, all Intellectual Property
necessary to conduct its business as currently conducted except for such
Intellectual Property the failure of which to own or license could be a Material
Adverse Event. Each Person identified on Schedule 6.19 will maintain the
patenting and registration of all Intellectual Property with the United States
Patent and Trademark Office, the United States Copyright Office, or other
appropriate Governmental Authority, and each Person identified on Schedule 6.19
will promptly, but in any event within ten (10) Business Days following its
acquisition thereof, patent or register, as the case may be, all new
Intellectual Property and notify Administrative Agent in writing five
(5) Business Days prior to filing any such new patent or registration.

Section 6.20 Foreign Assets Control Regulations and Anti-Money Laundering. Each
of the Borrower Entities is and will remain in compliance in all material
respects with all United States economic sanctions Laws, Executive Orders and
implementing regulations as promulgated by OFAC, and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. None of the Borrower Entities (a) is
a Person designated by the United States government on the list of the Specially
Designated Nationals and Blocked Persons (the “SDN List”) with which a United
States Person cannot deal with or otherwise engage in business transactions,
(b) is a Person who is otherwise the target of United States economic sanction
Laws such that a United States Person cannot deal or otherwise engage in
business transactions with such Person, or (c) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
United States economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under United States law.

Section 6.21 Patriot Act. Each of the Borrower Entities, and each of their
Affiliates are in compliance with (a) the Trading with the Enemy Act, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended), and all other enabling
legislation or executive order relating thereto, (b) the Patriot Act, and
(c) all other federal or state Laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

Section 6.22 Insurance. The properties of each of the Borrower Entities are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where each of the Borrower Entities operates.

Section 6.23 Solvency. Each of the Borrower Entities is Solvent and has not
entered into any transaction with the intent to hinder, delay or defraud a
creditor.

 

CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------

Section 6.24 Security Documents. The provisions of the Security Documents are
effective to create in favor of Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable Lien (subject to Permitted Liens)
on all right, title and interest of the respective Obligated Parties party
thereto in the Collateral. Except for filings completed prior to the Closing
Date and as contemplated hereby and by the Security Documents, no filing or
other action will be necessary to perfect such Liens in Collateral.

Section 6.25 Businesses. Each of the Obligated Parties is presently engaged
directly or through its Subsidiaries in the business of owning and operating
surgically focused hospitals.

Section 6.26 Labor Matters. There are no labor controversies pending, or to the
best Knowledge of Borrower, threatened against any of the Borrower Entities
which could result in a Material Adverse Event.

Section 6.27 Material Agreements.

(a) Schedule 6.27 sets forth a complete and correct list of all agreements in
effect or to be in effect on the Closing Date and on the date of each update
thereof required hereunder, to the extent that a default, breach, termination or
other impairment thereof could reasonably be expected to cause a Material
Adverse Effect.

(b) Schedule 6.27 contains a complete list of each Management Agreement as of
the Closing Date. Each Management Agreement is in full force and effect and no
material default exists thereunder.

Section 6.28 Healthcare Matters.

(a) Licenses. Each Borrower Entity and has obtained and maintained in full force
and effect all material permits, licenses, accreditations, approvals, or
regulatory agreements required by any Healthcare Laws for the conduct of its
business, the provision of professional services, and the construction and
ownership of its properties.

(b) Provider Agreements. Each Hospital Entity has entered into and maintains in
good standing its Provider Agreements.

(c) Compliance with Healthcare Laws. Each Borrower Entity and, to Borrower’s
Knowledge, each Non-Controlled Hospital Entity, is in compliance in all material
respects with all applicable Healthcare Laws.

(d) Termination Proceedings. There are no Medicare or Medicaid termination
proceedings underway with respect to any of the Hospital Entities, and no
employee or independent contractor of any Hospital Entity has been excluded from
participating in Medicare or Medicaid.

(e) Regulatory Proceedings. There are no claims, actions or appeals pending (and
no Hospital Entity has filed any claims or reports that should result in any
such claims, actions or appeals), with the exception of claims, actions or
appeals in the ordinary course of business that would not constitute a Material
Adverse Event, before

 

CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------

any Governmental Authority or Governmental Authority’s commission, board or
agency, with respect to cost reports or claims filed by any Hospital Entity
under Medicare or Medicaid, or any disallowance by any commission, board or
agency in connection with any audit of such cost reports or claims, except for
any disallowance in the ordinary course of business that would not constitute a
Material Adverse Event.

Section 6.29 Motion Picture Entities. Except as set forth on Schedule 6.29, no
Motion Picture Entity has any assets, liabilities or business operations.

ARTICLE 7

AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Letter of Credit shall remain outstanding or any
Lender has any Commitment hereunder:

Section 7.1 Reporting Requirements. Borrower will furnish to Administrative
Agent (with copies for each Lender):

(a) Borrower Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days after the last day of each fiscal year of
the Borrower, beginning with the fiscal year ending December 31, 2015, a copy of
the annual audit report of the Borrower Entities for such fiscal year
containing, on a consolidated basis, balance sheets and statements of income,
retained earnings, and cash flow as of the end of such fiscal year and for the
twelve (12)-month period then ended, in each case setting forth in comparative
form the figures for the preceding fiscal year, all in reasonable detail and
audited and certified by independent certified public accountants of recognized
standing acceptable to Administrative Agent, to the effect that such report has
been prepared in accordance with GAAP and containing no material qualifications
or limitations on scope;

(b) Monthly Financial Statements and Houston Hospital Financial Statements.

(i) As soon as available, and in any event within forty five (45) days after the
last day of each calendar month, a copy of an unaudited financial report of the
Borrower Entities as of the end of such month and for the portion of the fiscal
year then ended, containing, on a consolidated and consolidating basis, balance
sheets and statements of income, retained earnings, and cash flow, in each case
setting forth in comparative form the figures for the preceding fiscal year,
together with a line item listing the rent paid under the Houston Hospital
Capital Lease, all in reasonable detail certified by a Responsible Officer of
Borrower to have been prepared in accordance with GAAP and to fairly and
accurately present (subject to year-end audit adjustments) the financial
condition and results of operations of the Borrower Entities, on a consolidated
and consolidating basis, as of the dates and for the periods indicated therein;
and

 

CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------

(ii) As soon as available, and in any event within forty five (45) days after
the quarter ended December 31, 2015, a copy of an unaudited financial report of
the Houston Hospital as of the end of such quarter, containing balance sheets
and statements of income, retained earnings, and cash flow, together with a line
item listing the rent paid under the Houston Hospital Capital Lease, for the
four fiscal quarters most recently ended, all in reasonable detail certified by
a Responsible Officer of Borrower to have been prepared in accordance with GAAP
and to fairly and accurately present (subject to year-end audit adjustments) the
financial condition and results of operations of the Houston Hospital as of the
date and for the period indicated therein.

(c) Borrowing Base Report. As soon as available, and in any event within forty
five (45) days after the last day of each calendar month, a Borrowing Base
Report;

(d) Compliance Certificate. Within forty five (45) days after the last day of
each calendar quarter, a Compliance Certificate (a) stating that to the best of
the Knowledge of the Responsible Officer executing same, no Default has occurred
and is continuing, or if a Default has occurred and is continuing, a statement
as to the nature thereof and the action which is proposed to be taken with
respect thereto, (b) showing in reasonable detail the calculations demonstrating
compliance with the covenants set forth in Article 9, (c) containing such other
certifications set forth therein, and (d) including a report describing in
reasonable detail the (i) occurrence of any disposition of property or assets
for which Borrower is required to make a mandatory prepayment pursuant to
Section 2.9(d)(i), (ii) Excess Cash Flow for which Borrower is required to make
a mandatory prepayment pursuant to Section 2.9(d)(ii), (iii) occurrence of the
issuance by any Obligated Party of any of its Equity Interests for which
Borrower is required to make a mandatory prepayment pursuant to
Section 2.9(d)(iii), (iv) occurrence of the incurrence or issuance by any
Obligated Party of any Debt for which Borrower is required to make a mandatory
prepayment pursuant to Section 2.9(d)(iv), (v) receipt of any Extraordinary
Receipt for which Borrower is required to make a mandatory prepayment pursuant
to Section 2.9(d)(v), (vi) receipt of any principal amount under any
Intercompany Note for which Borrower is required to make a mandatory prepayment
pursuant to Section 2.9(d)(vi), and (vii) amount of the corresponding mandatory
prepayment required to be made pursuant to Sections 2.9(d)(i) – (vi). For any
financial statements delivered electronically by a Responsible Officer in
satisfaction of the reporting requirements set forth in clause (a) or
(b) preceding that are not accompanied by the required Compliance Certificate,
that Responsible Officer shall nevertheless be deemed to have certified the
factual matters described in this clause (d) with respect to such financial
statements; however, such deemed certificate shall not excuse or be construed as
a waiver of Borrower’s obligation to deliver the required Compliance
Certificate.

(e) Operating Budget. As soon as available, but in any event at least thirty
(30) days after the beginning of each fiscal year of Borrower, an operating
budget for the Borrower Entities prepared by management of Borrower, in form and
substance satisfactory to Administrative Agent, including consolidated balance
sheets of income or operations and cash flows of the Borrowing Entities on a
monthly basis for the current fiscal year.

 

CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------

(f) Management Letters. Promptly upon receipt thereof, a copy of any management
letter or written report submitted to any of the Borrower Entities or
Non-Controlled Hospital Entities by independent certified public accountants
with respect to the business, condition (financial or otherwise), operations,
prospects, or Properties of any of the Borrower Entities or Non-Controlled
Hospital Entities;

(g) Notice of Litigation. Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority or arbitrator
affecting any of the Borrower Entities or Non-Controlled Hospital Entities
which, if determined adversely to any of the Borrower Entities or Non-Controlled
Hospital Entities, could be a Material Adverse Event;

(h) Notice of Default. As soon as possible and in any event within five days
after the occurrence of any Default, a written notice setting forth the details
of such Default and the action that Borrower has taken and proposes to take with
respect thereto;

(i) ERISA Reports. Promptly after the filing or receipt thereof, copies of all
reports, including annual reports, and notices which any Borrower or ERISA
Affiliate files with or receives from the PBGC, the IRS, or the U.S. Department
of Labor under ERISA; as soon as possible and in any event within five days
after Borrower or any ERISA Affiliate knows or has reason to know that any ERISA
Event or Prohibited Transaction has occurred with respect to any Plan, a
certificate of the chief financial officer of Borrower setting forth the details
as to such ERISA Event or Prohibited Transaction and the action that Borrower
proposes to take with respect thereto; annually, copies of the notice described
in Section 101(f) of ERISA that Borrower or ERISA Affiliate receives with
respect to a Plan or Multiemployer Plan;

(j) Reports to Other Creditors. Promptly after the furnishing thereof, copies of
any statement or report furnished to any other party pursuant to the terms of
any indenture, loan, or credit or similar agreement and not otherwise required
to be furnished to Administrative Agent pursuant to any other clause of this
Section 7.1;

(k) Acquisition of Real Property, Fee or Leasehold. As soon as available, but in
any event within ten (10) days after the end of each fiscal year of Borrower, a
list and description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof and, in the case of leases
of property, lessor, lessee, expiration date and annual rental cost thereof) of
all real property acquired or leased during such fiscal year;

(l) Notice of Material Adverse Event. As soon as possible and in any event
within five (5) days after the occurrence thereof, written notice of any event
or circumstance that could result in a Material Adverse Event;

(m) Accounts Receivable and Accounts Payable Aging. As soon as available, and in
any event within forty five (45) days after the end of each calendar month, an
account receivable aging, classifying the accounts receivable of the Borrowing
Entities in categories of 0-30, 31-60, 61-90 and over 90 days from date of
invoice, and in such form and detail as Administrative Agent shall require, and
account payable aging classifying the accounts payable of the Borrowing Entities
by categories of 0-30, 31-60 and over 60, from date of invoice, also in such
detail as Administrative Agent shall reasonably require, and in each case
certified by the chief financial officer of Borrower;

 

CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------

(n) Notice of Contingent Liabilities. As soon as possible and in any event
within five (5) days after the occurrence thereof, written notice of the
incurrence by any Borrower Entity of a material contingent liability;

(o) Houston Hospital Deemed EBITDA Amount. As soon as possible and in any event
within five (5) days after the occurrence thereof, written notice of any change
or restatement of the financial statements of the Houston Hospital.

(p) Proxy Statements, Etc. As soon as available, one copy of each financial
statement, report, notice or proxy statement sent by Borrower to its
stockholders generally and one copy of each regular, periodic or special report,
registration statement, or prospectus filed by Borrower with any securities
exchange or the Securities and Exchange Commission or any successor agency;

(q) Healthcare Notices. Immediately upon receipt thereof, Borrower shall deliver
to Agent copies of any notice received by any Borrower Entity or Non-Controlled
Hospital Entity from a Governmental Authority pertaining to (i) any
investigation, audit, or pending or threatened proceedings relating to any
violation of Healthcare Laws, (ii) any investigation, review or proceeding
pertaining to any Hospital Entity’s Provider Agreement, or (iii) any
investigation, review or proceeding relating to any permits, licenses,
accreditations, approvals, or regulatory agreements maintained by a Hospital
Entity under Healthcare Laws; and

(r) General Information. Promptly, such other information concerning the
Borrower Entities and the Non-Controlled Hospital Entities as Administrative
Agent, or any Lender through Administrative Agent, may from time to time
request.

All representations and warranties set forth in the Loan Documents with respect
to any financial information concerning the Borrower Entities shall apply to all
financial information delivered to Administrative Agent and any other Lender by
any of the Borrower Entities, or any Person purporting to be a Responsible
Officer of Borrower or any of the other Borrower Entities or other
representative of Borrower or any of the other Borrower Entities regardless of
the method of such transmission to Administrative Agent or any other Lender or
whether or not signed by of Borrower or any of the other Borrower Entities, or
such Responsible Officer or other representative, as applicable.

Section 7.2 Maintenance of Existence; Conduct of Business. Borrower shall, and
shall cause each of the other Borrower Entities to, preserve and maintain its
existence and all of its leases, privileges, licenses, permits, franchises,
qualifications, and rights that are necessary or desirable in the ordinary
conduct of its business, except to the extent a failure to so preserve and
maintain could not result in a Material Adverse Event. Borrower shall, and shall
cause each of the other Borrower Entities to, conduct its business in an orderly
and efficient manner in accordance with good business practices.

 

CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------

Section 7.3 Maintenance of Properties. Borrower shall, and shall cause each of
the other Borrower Entities to, maintain, keep, and preserve all of its
Properties (tangible and intangible) necessary or useful in the proper conduct
of its business in good working order and condition.

Section 7.4 Taxes and Claims. Borrower shall, and shall cause each of the other
Borrower Entities to, pay or discharge at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its Property, and (b) all lawful claims
for labor, material, and supplies, which, if unpaid, might become a Lien upon
any of its Property; provided, however, that neither Borrower nor any of the
other Borrower Entities shall be required to pay or discharge any tax, levy,
assessment, or governmental charge which is being contested in good faith by
appropriate proceedings diligently pursued, and for which adequate reserves in
accordance with GAAP have been established.

Section 7.5 Insurance.

(a) Borrower shall, and shall cause each of the other Borrower Entities to,
maintain insurance with financially sound and reputable insurance companies in
such amounts and covering such risks as is usually carried by corporations
engaged in similar businesses and owning similar Properties in the same general
areas in which Borrower and the other Borrower Entities operate, provided that
in any event Borrower will maintain and cause each of the other Borrower
Entities to maintain workmen’s compensation insurance, property insurance,
comprehensive general liability insurance, and business interruption insurance
reasonably satisfactory to Administrative Agent. Each insurance policy covering
Collateral shall name Administrative Agent as loss payee and each insurance
policy covering liabilities shall name Administrative Agent as additional
insured, and each such insurance policy shall provide that such policy will not
be cancelled or reduced without 30 days prior written notice to Administrative
Agent.

(b) All proceeds of insurance shall be paid over to Administrative Agent for
application to the Obligations under the Loan Documents, unless Required Lenders
otherwise agree in writing in their sole discretion.

(c) If Required Lenders agree in writing, in their sole discretion, then
Borrower may apply the net proceeds of a casualty or condemnation (each a
“Loss”) to the repair, restoration, or replacement of the assets suffering such
Loss, so long as (i) such repair, restoration, or replacement is completed
within one hundred eighty (180) days after the date of such Loss (or such longer
period of time agreed to in writing by Required Lenders), (ii) while such
repair, restoration, or replacement is underway, all of such net proceeds are on
deposit with Administrative Agent in a separate deposit account over which
Administrative Agent has exclusive control, and (iii) such Loss did not cause an
Event of Default. If an Event of Default occurs pursuant to which Administrative
Agent exercises its rights to accelerate the Obligations under the Loan
Documents as provided in Section 10.2 or such repair, restoration, or
replacement is not completed within one hundred eighty (180) days of the date of
such Loss (or such longer period of time agreed to in writing by Required
Lenders), then Administrative Agent may immediately and without notice to any
Person apply all of such net proceeds to such Obligations, regardless of any
other prior agreement regarding the disposition of such net proceeds.

 

CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------

(d) If at any time any Building or Manufactured (Mobile) Home (as defined in
applicable Flood Insurance Regulations) included in the Collateral is or has
become located in an area designated as a “flood hazard area” under applicable
Flood Insurance Regulations, Borrower shall, and shall cause each of its
Subsidiaries to, (i) provide Administrative Agent with a description of such
Building or Manufactured (Mobile) Home, including the address and legal
description thereof and such other information as may be requested by
Administrative Agent to obtain a flood determination or otherwise satisfy its
obligations under applicable Flood Insurance Regulations, (ii) obtain flood
insurance in such amounts as required by applicable Flood Insurance Regulations
and (iii) provide evidence in form and substance satisfactory to Administrative
Agent of such flood insurance to Administrative Agent.

Section 7.6 Inspection Rights. At any reasonable time and from time to time,
Borrower shall, and shall cause each of the other Borrower Entities to,
(a) permit representatives of Administrative Agent or any Lender to conduct
field audits and otherwise examine, inspect, review, evaluate and make physical
verifications and appraisals of the inventory and other Collateral in any manner
and through any medium that Administrative Agent or such Lender considers
advisable, (b) to examine, copy, and make extracts from its books and records,
(c) to visit and inspect its Properties, and (d) to discuss its business,
operations, and financial condition with its officers, employees, and
independent certified public accountants, in each instance, at Borrower’s
expense; provided that Borrower shall not be responsible for costs and expenses
more than one time per year unless an Event of Default has occurred and is
continuing.

Section 7.7 Keeping Books and Records. Borrower shall, and shall cause each of
the other Borrower Entities to, maintain proper books of record and account in
which full, true, and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities.

Section 7.8 Compliance with Laws. Borrower shall, and shall cause each of the
other Borrower Entities to, comply in all material respects with all applicable
Laws (including all Healthcare Laws) and decrees of any Governmental Authority
or arbitrator. Borrower shall, and shall cause each of the other Borrower
Entities to, maintain all permits, licenses, accreditations, approvals, or
regulatory agreements required by Applicable Laws (including Healthcare Laws)
for the conduct of its business, the provision of professional services, and the
construction and ownership of its properties. Borrower shall cause each
Controlled Hospital Entity to maintain its Provider Agreements in full force and
effect.

Section 7.9 Compliance with Agreements. Borrower shall, and shall cause each of
the other Borrower Entities to, comply in all material respects with all
agreements, contracts, and instruments binding on it or affecting its Properties
or business, except to the extent a failure to so comply could not result in a
Material Adverse Event.

Section 7.10 Further Assurances. Borrower shall, and shall cause each of the
other Borrower Entities to, execute and deliver such further agreements and
instruments and take such further action as may be reasonably requested by
Administrative Agent or any Lender to carry out the provisions and purposes of
this Agreement and the other Loan Documents and to create, preserve, and perfect
the Liens of Administrative Agent in the Collateral.

 

CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------

Section 7.11 ERISA. Borrower shall, and shall cause each of the other Borrower
Entities to, comply with all minimum funding requirements, and all other
material requirements, of ERISA, if applicable, so as not to give rise to any
liability thereunder.

Section 7.12 Depository Relationship. Once established pursuant to Section 7.17,
Borrower shall, and shall cause each of the other Borrower Entities to, use
Texas Capital Bank as its principal depository bank, including for the
maintenance of business, cash management, operating and administrative deposit
accounts.

Section 7.13 Additional Guarantors. Borrower shall notify Administrative Agent
at the time that any Person becomes a Subsidiary of any Borrower Entity, and
promptly thereafter (and any event within ten (10) days) (a) execute and deliver
to Administrative Agent all Security Documents, stock certificates, stock powers
and other agreements and instruments as may be requested by Administrative Agent
to ensure that Administrative Agent has a perfected security interest in all
ownership interests held by any Obligated Party in such Subsidiary; and
(b) cause such Person to (i) become a Guarantor by executing and delivering to
Administrative Agent a Guaranty, (ii) execute and deliver all Security Documents
requested by Administrative Agent pledging to Administrative Agent for the
benefit of the Secured Parties all of its Property (subject to such exceptions
as Administrative Agent may permit) and take all actions required by
Administrative Agent to grant to Administrative Agent for the benefit of Secured
Parties a perfected first priority security interest in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be requested by Administrative Agent, and (iii) with respect to each real
property owned in fee simple by such Subsidiary (A) execute and deliver a
Mortgage and evidence of the proper recordation of each such Mortgage (or the
delivery of any such Mortgage to the applicable title insurance company for
recordation, on or immediately after the date of such delivery to such company)
in the appropriate filing office, and (B) execute and deliver the Owned Real
Estate Support Documents with respect to such real property; (c) in the case of
a Subsidiary that is a Hospital Entity that will receive proceeds of the Loans,
Administrative Agent shall have received original Intercompany Note Documents
executed by such Hospital Entity; and (d) deliver to Administrative Agent such
other documents and instruments as Administrative Agent may require, including
appropriate favorable opinions of counsel to such Person in form, content and
scope reasonably satisfactory to Administrative Agent.

Section 7.14 Interest Rate Protection. Intentionally deleted.

Section 7.15 Management Agreements. Borrower shall cause each of the Management
Agreements, at all times, to be subject to a Management Agreement Assignment and
Subordination Agreement in form and substance satisfactory to Administrative
Agent, and shall cause each Management Agreement to not be amended, modified,
terminated, canceled, renewed or extended the Management Agreement without the
prior written consent of Administrative Agent. Upon the occurrence of a Default,
at the option of the Administrative Agent, all fees and other compensation
payable to Borrower or any other Borrower Entity under a Management Agreement
shall be promptly delivered to Administrative Agent for application to the
Obligations as set forth herein.

 

CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------

Section 7.16 Intercompany Note Documents. Borrower shall enforce the
Intercompany Note Documents in accordance with their terms and shall not waive
any default thereunder or forebear from the exercise of any remedies thereunder
without the prior written consent of Administrative Agent, which consent shall
not be unreasonably withheld, conditioned or delayed. Borrower shall cause each
Intercompany Note Document to not be amended, modified, terminated, canceled,
renewed or extended without the prior written consent of Administrative Agent.
Borrower shall record in its books and records each loan or advance made under
an Intercompany Note and shall furnish evidence thereof to Administrative Agent
upon request. With respect to the Intercompany Note executed by the San Antonio
Hospital, the only payments permitted to be made will be regularly scheduled
payments of interest. With respect to the Intercompany Note executed by the El
Paso Hospital, the only payments permitted to be made will be regularly
scheduled payments of interest. With respect to the Intercompany Note executed
by the Houston Hospital, the only payments permitted to be made will be
regularly scheduled payments of principal and interest. Except for the
Intercompany Note Documents dated on or about even date herewith, Borrower shall
not permit the execution of any other Intercompany Note Documents by a
Controlled Hospital Entity or otherwise without the prior written consent of
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed.

Section 7.17 Post-Closing Covenants.

(a) Not later than 180 days following the date of this Agreement, Borrower shall
have, and shall have caused each of the other Borrower Entities to, use Texas
Capital Bank as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.

(b) Borrower shall use reasonable efforts to obtain landlord waivers not later
than 90 days following the date of this Agreement in form and substance
reasonably satisfactory to the Administrative Agent executed by the landlords of
all locations leased by the Controlled Hospital Entities and the Borrower;
provided, however, that if Borrower provides evidence to Administrative Agent
that it was unable to obtain one or more of such landlord waivers,
Administrative Agent may, in its discretion, extend such period for one
additional period of 90 days.

(c) Not later than 90 days following the date of this Agreement, Borrower shall
have executed, and caused each of the Controlled Hospital Entities to execute,
Controlled Hospital Entity Control Agreements in form and substance reasonably
satisfactory to Administrative Agent.

ARTICLE 8

NEGATIVE COVENANTS

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Letter of Credit outstanding or any Lender has
any Commitment hereunder:

 

CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------

Section 8.1 Debt. Borrower shall not, and shall not permit any of the Borrower
Entities to, directly or indirectly, incur, create, assume, or permit to exist
any Debt, except:

(a) The Obligations under the Loan Documents and Obligations existing or arising
under Bank Product Agreements other than Hedge Agreements;

(b) Existing Debt described on Schedule 8.1;

(c) Subordinated Debt of Borrower not to exceed $7,900,000;

(d) Purchase money Debt of Borrower on Equipment in an amount not to exceed
$8,000,000 in the aggregate at any time outstanding, which amount includes
amounts owing by Borrower to First Financial Corporate Leasing, LLC;

(e) Hedge Obligations existing or arising under Hedge Agreements permitted by
Section 8.21;

(f) Preferred Shares; and

(g) The Intercompany Notes.

Section 8.2 Limitation on Liens. Borrower shall not, and shall not permit any of
the other Borrower Entities to, incur, create, assume, or permit to exist any
Lien upon any of its Property, assets, or revenues, whether now owned or
hereafter acquired, except:

(a) Existing Liens disclosed on Schedule 8.2;

(b) Liens in favor of the Secured Parties or Administrative Agent for the
benefit of Secured Parties;

(c) Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrower or its Subsidiaries to use such assets
in their respective businesses, and none of which is violated in any material
respect by existing or proposed structures or land use;

(d) Liens for taxes, assessments, or other governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves in accordance with GAAP have been established;

(e) Liens of mechanics, materialmen, warehousemen, carriers, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business;

(f) Liens resulting from good faith deposits to secure payments of workmen’s
compensation or other social security programs (other than Liens imposed by
ERISA) or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, contracts (other than for payment of Debt), or leases
made in the ordinary course of business;

 

CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------

(g) Purchase money Liens on specific property to secure Debt used to acquire
such Property and Liens securing Capitalized Lease Obligations with respect to
specific leased property, in each case to the extent permitted in
Section 8.1(d); and

(h) Liens under the Intercompany Note Documents securing Debt under the
Intercompany Notes.

Section 8.3 Mergers, Etc. Except for Permitted Acquisitions, Borrower shall not,
and shall not permit any of the other Borrower Entities to, directly or
indirectly, become a party to a merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets of any Person or any
Equity Interests of any Person, or wind-up, dissolve, or liquidate.
Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and FSHH at all times owns not less than fifty one percent (51%) of the
Equity Interests in the Houston Hospital and there has been no other general
partner of Houston Hospital other than Houston Hospital GP, Houston Hospital GP
may dissolve, provided, that, in connection with any such dissolution, Borrower
shall give Administrative Agent prior written notice and provide such
information relating thereto as Administrative Agent may reasonably request.

Section 8.4 Restricted Payments. Borrower shall not, and shall not permit any of
the other Borrower Entities to, directly or indirectly, declare or pay any
dividends or make any other payment or distribution (in cash, Property, or
obligations) on account of its Equity Interests, or redeem, purchase, retire,
call, or otherwise acquire any of its Equity Interests, or permit any of the
Borrower Entities to purchase or otherwise acquire any Equity Interest of
Borrower or any of the other Borrower Entities, or set apart any money for a
sinking or other analogous fund for any dividend or other distribution on its
Equity Interests or for any redemption, purchase, retirement, or other
acquisition of any of its Equity Interests, or incur any obligation (contingent
or otherwise) to do any of the foregoing; provided, however, that, if (a) no
Default or Event of Default has occurred or will occur as a result of such
payment or distribution and (b) after giving effect to such payment or
distribution, Borrower is in compliance with the financial covenants contained
herein, then a Borrower Entity may pay Permitted Tax Distributions to an
Obligated Party and pay dividends or make distributions to an Obligated Party.

Section 8.5 Loans and Investments. Borrower shall not make, and shall not permit
any of the other Borrower Entities to, directly or indirectly, make, hold or
maintain, any advance, loan, extension of credit, or capital contribution to or
investment in, or purchase any stock, bonds, notes, debentures, or other
securities of, any Person, except:

(a) Existing investments described on Schedule 8.5;

(b) Readily marketable direct obligations of the United States of America or any
agency thereof with maturities of one (1) year or less from the date of
acquisition;

(c) Fully insured certificates of deposit with maturities of one (1) year or
less from the date of acquisition issued by either (i) any commercial bank
operating in the United States of America having capital and surplus in excess
of $50,000,000.00 or (ii) any Lender;

 

CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------

(d) Commercial paper of a domestic issuer if at the time of purchase such paper
is rated in one (1) of the two (2) highest rating categories of Standard and
Poor’s Corporation or Moody’s Investors Service;

(e) Investments consisting of Hedge Agreements permitted under Section 8.21;

(f) Advances or extensions of credit in the form of accounts receivable incurred
in the ordinary course of business and upon terms common in the industry for
such accounts receivable which are not more than sixty (60) days past due;

(g) the Intercompany Notes;

(h) Permitted Acquisitions; and

(i) Advances to employees for the payment of expenses in the ordinary course of
business.

Section 8.6 Limitation on Issuance of Equity. Borrower shall not, and shall not
permit any of the other Borrower Entities to, directly or indirectly, issue,
sell, assign, or otherwise dispose of (a) any of its Equity Interests, (b) any
securities exchangeable for or convertible into or carrying any rights to
acquire any of its Equity Interests, or (c) any option, warrant, or other right
to acquire any of its Equity Interests, in each case, other than to Borrower or
another Subsidiary. Notwithstanding the foregoing, so long as no Default or
Event of Default has occurred, Borrower complies with the provisions of
Section 2.9(d), FSHH at all times owns not less than fifty one percent (51%) of
the Equity Interests in the Houston Hospital, and Houston Hospital GP is the
sole general partner of Houston Hospital or Houston Hospital has been dissolved
in accordance with Section 8.3, the Houston Hospital may sell Equity Interests
in the Houston Hospital and the Houston Hospital may be converted from a Texas
limited partnership to a Texas limited liability company.

Section 8.7 Transactions With Affiliates. Borrower shall not, and shall not
permit any of the other Borrower Entities to, directly or indirectly, enter into
any transaction, including, without limitation, the purchase, sale, or exchange
of property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate of Borrower or any other Borrower
Entity, except in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s or such Borrower Entity’s business, pursuant to a
transaction which is otherwise expressly permitted under this Agreement, and
upon fair and reasonable terms no less favorable to Borrower or such Borrower
Entity than would be obtained in a comparable arm’s-length transaction with a
Person not an Affiliate of Borrower or such Borrower Entity.

Section 8.8 Disposition of Assets. Borrower shall not, and shall not permit any
of the other Borrower Entities to, directly or indirectly make any Disposition,
except (a) Dispositions of inventory in the ordinary course of business,
(b) Dispositions, for fair value, of worn-out and obsolete equipment not
necessary or useful to the conduct of business (the net proceeds of which shall
be used to prepay Term Loan Borrowings in accordance with Section 2.9(d)) or
(c) other Dispositions not to exceed $250,000 in the aggregate in any fiscal
year.

 

CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------

Section 8.9 Sale and Leaseback. Except to the extent a transaction permitted
under Section 8.1(d) is characterized as a sale and leaseback transaction,
Borrower shall not, and shall not permit any of the other Borrower Entities to,
directly or indirectly, enter into any arrangement with any Person pursuant to
which it leases from such Person real or personal property that has been or is
to be sold or transferred, directly or indirectly, by it to such Person.

Section 8.10 Prepayment of Debt. Borrower shall not, and shall not permit any of
the other Borrower Entities to, directly or indirectly, make any optional or
voluntary payment, prepayment, repurchase or redemption of any Debt, except the
Obligations under the Loan Documents.

Section 8.11 Nature of Business. Borrower shall not, and shall not permit any of
the other Borrower Entities to, engage in any business other than the businesses
in which they are engaged as of the date hereof. Borrower shall not, and shall
not permit any of the other Borrower Entities to, make any material change in
its credit collection policies if such change would materially impair the
collectability of any Account, nor will it rescind, cancel or modify any Account
except in the ordinary course of business.

Section 8.12 Environmental Protection. Borrower shall not, and shall not permit
any of the other Borrower Entities to, directly or indirectly (a) use (or permit
any tenant to use) any of their respective Properties or assets for the
handling, processing, storage, transportation, or disposal of any Hazardous
Material, (b) generate any Hazardous Material in violation of Environmental
Laws, (c) conduct any activity that is likely to cause a Release or threatened
Release of any Hazardous Material in violation of Environmental Laws, or
(d) otherwise conduct any activity or use any of their respective Properties or
assets in any manner that is likely to violate any Environmental Law or create
any Environmental Liabilities for which Borrower or any of its Subsidiaries
would be responsible.

Section 8.13 Accounting. Borrower shall not, and shall not permit any of the
other Borrower Entities to, change its fiscal year or make any change (a) in
accounting treatment or reporting practices, except as required by GAAP and
disclosed to Administrative Agent and Lenders, or (b) in tax reporting
treatment, except as required by law and disclosed to Administrative Agent and
Lenders.

Section 8.14 Burdensome Agreements. Borrower shall not, and shall not permit any
of the other Borrower Entities to, enter into or permit to exist any arrangement
or agreement, other than pursuant to this Agreement or any Loan Document, which
(a) directly or indirectly prohibits Borrower or any other Borrower Entity from
creating or incurring a Lien on any of its Property, revenues, or assets,
whether now owned or hereafter acquired, (b) directly or indirectly prohibits
any of the Borrower Entities to make any payments, directly or indirectly, to
Borrower or any other Borrower Entity by way of dividends, distributions,
advances, repayments of loans, repayments of expenses, accruals, or otherwise or
(c) in any way would be contravened by such Person’s performance of its
obligations hereunder or under the other Loan Documents.

 

CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------

Section 8.15 Subsidiaries. None of the Borrower Entities shall, directly or
indirectly, form any Subsidiary unless in compliance with the requirements of
Section 7.13.

Section 8.16 Amendments of Constituent Documents. Borrower shall not, and shall
not permit any of the other Borrower Entities to, amend or restate any of their
respective Constituent Documents.

Section 8.17 Subordinated Debt. Each of the Borrower Entities will perform and
observe all of their respective agreements and covenants under and pursuant to
the Subordinated Debt and shall not modify, amend, terminate or cancel any
documents, agreements or instruments related to the Subordinated Debt without
the prior written consent of the Required Lenders, which consent shall not be
unreasonably withheld, conditions or delayed. Borrower (a) will cause the
Subordinated Debt at all times to be subject to a subordination agreement in
form and substance satisfactory to the Administrative Agent; and (b) shall not
make, or permit any Borrowing Entity to make, any payments on any Subordinated
Debt other than as provided in such subordination agreement. Notwithstanding the
foregoing, the Houston Hospital Note shall not be subject to a subordination
agreement, but shall at all times remain unsecured. Borrower shall cause the
Houston Hospital to perform and observe all of its respective agreements and
covenants under and pursuant to the Houston Hospital Note and shall not modify,
amend, terminate or cancel the Houston Hospital Note without the prior written
consent of the Required Lenders, which consent shall not be unreasonably
withheld, conditions or delayed. Houston Hospital may make regularly scheduled
payments under the Houston Hospital Note; provided, however, that, unless the
Required Lenders otherwise consent in writing, upon the occurrence and during
the continuance of a Default or Event of Default, no payments shall be made by
Houston Hospital under the Houston Hospital Note.

Section 8.18 Houston Hospital Lease. Borrower shall cause the Houston Hospital
to perform and observe all of its agreements and covenants under and pursuant to
the Houston Hospital Lease and to not permit the modification, amendment,
termination or cancellation of the Houston Hospital Lease without the prior
written consent of the Required Lenders, which consent shall not be unreasonably
withheld, conditions or delayed.

Section 8.19 Preferred Shares. Borrower will cause TSH to perform and observe
all of its respective agreements and covenants under and pursuant to the
Preferred Shares and shall not permit the modification, amendment, termination
or cancellation any documents, agreements or instruments related to the
Preferred Shares without the prior written consent of the Required Lenders,
which consent shall not be unreasonably withheld, conditioned or delayed.
Payments with respect to the Preferred Shares may be made to the holders thereof
only if no Default or Event of Default has occurred or would occur after giving
effect to such payment.

Section 8.20 Motion Picture Entities. Borrower shall not, and shall not permit
any of the other Borrower Entities to, directly or indirectly, make any advance,
loan, extension of credit, or capital contribution to or investment in, or
purchase any stock, bonds, notes, debentures, or other securities of, any Motion
Picture Entity without the prior written consent of the Administrative Agent.

 

CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------

Section 8.21 Hedge Agreements. Borrower shall not, and shall not permit any of
the other Borrower Entities to, enter into any Hedge Agreement, except with the
prior consent of Administrative Agent and (a) Hedge Agreements entered into to
hedge or mitigate risks to which Borrower has actual exposure which have terms
and conditions reasonably acceptable to Administrative Agent, and (b) other
Hedge Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any Debt of Borrower or any other
Obligated Party limited to the principal amount of such Debt which have terms
and conditions reasonably acceptable to Administrative Agent.

Section 8.22 OFAC. Borrower shall not, and shall not permit any of the other
Borrower Entities to, fail to comply with the Laws, regulations and executive
orders referred to in Section 6.20 and Section 6.21.

ARTICLE 9

FINANCIAL COVENANTS

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Letter of Credit shall remain outstanding or any
Lender has any Commitment hereunder:

Section 9.1 Debt to EBITDA Ratio. Borrower shall not permit, as of the Closing
Date, the Debt to EBITDA Ratio, to be greater than 3.50 to 1.00. Thereafter,
Borrower shall not permit, as of the last day of any fiscal quarter, the Debt to
EBITDA Ratio, to be greater than (a) for the fiscal quarters ending December 31,
2015, March 31, 2016, June 30, 2016 and September 30, 2016, 3.25 to 1.00;
(b) for the fiscal quarters ending December 31, 2016, March 31, 2017, June 30,
2017 and September 30, 2017, 2.75 to 1.00; (c) for the fiscal quarters ending
December 31, 2017, March 31, 2018, June 30, 2018 and September 30, 2018, 2.50 to
1.00; and (d) for the fiscal quarter ending December 31, 2018 and at the end of
each fiscal quarter thereafter, 2.25 to 1.00.

Section 9.2 Senior Debt to EBITDA Ratio. Borrower shall not permit, as of the
Closing Date, the Senior Debt to EBITDA Ratio, to be greater than 3.00 to 1.00.
Thereafter, Borrower shall not permit, as of the last day of any fiscal quarter,
the Senior Debt to EBITDA Ratio, to be greater (a) for the fiscal quarters
ending December 31, 2015, March 31, 2016, June 30, 2016 and September 30, 2016,
3.00 to 1.00; (b) for the fiscal quarters ending December 31, 2016, March 31,
2017, June 30, 2017 and September 30, 2017, 2.50 to 1.00; (c) for the fiscal
quarters ending December 31, 2017, March 31, 2018, June 30, 2018 and
September 30, 2018, 2.25 to 1.00; and (d) for the fiscal quarter ending
December 31, 2018 and at the end of each fiscal quarter thereafter, 2.00 to
1.00.

Section 9.3 Pre-Distribution Fixed Charge Coverage Ratio. Borrower shall not
permit, as of the last day of any fiscal quarter, for any four fiscal quarter
period then ending, the Pre-Distribution Fixed Charge Coverage Ratio for the
Borrower Entities, on a consolidated basis, for such four fiscal quarter period,
to be less than 1.30 to 1.00.

 

CREDIT AGREEMENT – Page 94



--------------------------------------------------------------------------------

Section 9.4 Post-Distribution Fixed Charge Coverage Ratio. Borrower shall not
permit, as of the last day of any fiscal quarter, for any four fiscal quarter
period then ending, the Post-Distribution Fixed Charge Coverage Ratio for the
Borrower Entities, on a consolidated basis, for such four fiscal quarter period,
to be less than 1.05 to 1.00.

Section 9.5 Capital Expenditures. Borrower shall not permit the aggregate
Capital Expenditures of the Borrower Entities to exceed $5,000,000 during any
fiscal year.

ARTICLE 10

DEFAULT

Section 10.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

(a) Borrower shall fail to pay the Obligations under the Loan Documents or any
part thereof shall not be paid when due or declared due;

(b) Borrower shall fail to provide to Administrative Agent and Lenders timely
any notice of Default as required by Section 7.1(h) of this Agreement or
Borrower shall breach any provision of Sections 7.1, 7.2, 7.5, 7.6, 7.13 or
Article 8 or Article 9 of this Agreement;

(c) Any representation or warranty made or deemed made by the Borrower Entities
(or any of their respective officers) in any Loan Document or in any
certificate, report, notice, or financial statement furnished at any time in
connection with this Agreement shall be false, misleading, or erroneous in any
material respect (without duplication of any materiality qualifier contained
therein) when made or deemed to have been made;

(d) Borrower, any of its Subsidiaries, or any other Obligated Party shall fail
to perform, observe, or comply with any covenant, agreement, or term contained
in this Agreement or any other Loan Document (other than as covered by this
Section 10.1), and such failure continues for more than thirty (30) days
following the date such failure first began;

(e) Borrower, any of its Subsidiaries, or any other Borrower Entity shall
commence a voluntary proceeding seeking liquidation, reorganization, or other
relief with respect to itself or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official of it or a
substantial part of its Property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any corporate action to authorize any of the foregoing;

(f) An involuntary proceeding shall be commenced against Borrower, any of its
Subsidiaries, or any other Borrower Entity seeking liquidation, reorganization,
or other

 

CREDIT AGREEMENT – Page 95



--------------------------------------------------------------------------------

relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian, or other similar official for it or a
substantial part of its Property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of thirty (30) days;

(g) Borrower, any of its Subsidiaries, or any other Borrower Entity shall fail
to pay when due any principal of or interest on any Debt (other than the
Obligations under the Loan Documents) in the amount of $100,000 or more, or the
maturity of any such Debt shall have been accelerated, or any such Debt shall
have been required to be prepaid, repurchased, defeased or redeemed prior to the
stated maturity thereof or any cash collateral in respect thereof to be
demanded, or any event shall have occurred that permits (or, with the giving of
notice or lapse of time or both, would permit) any holder or holders of such
Debt or any Person acting on behalf of such holder or holders to accelerate the
maturity thereof or require any such prepayment, repurchase, defeasance or
redemption or any cash collateral in respect thereof to be demanded;

(h) There shall occur under any Hedge Agreement an Early Termination Date (as
defined in such Hedge Agreement) resulting from (1) any event of default under
such Hedge Agreement to which Borrower or any other Obligated Party is the
Defaulting Party (as defined in such Hedge Agreement), or (2) any Termination
Event (as so defined) under such Hedge Agreement as to which Borrower or any
other Obligated Party is an Affected Party (as so defined);

(i) This Agreement or any other Loan Document shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by Borrower, any of its Subsidiaries,
any other Borrower Entity or any of their respective holders of Equity
Interests, or Borrower or any other Borrower Entity shall deny that it has any
further liability or obligation under any of the Loan Documents, or any Lien
created by the Loan Documents shall for any reason cease to be a valid, first
priority perfected Lien upon any of the Collateral purported to be covered
thereby;

(j) Any of the following events shall occur or exist with respect to Borrower or
any ERISA Affiliate: (i) any ERISA Event occurs with respect to a Plan or
Multiemployer Plan, or (ii) any Prohibited Transaction involving any Plan; and
in each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of
Administrative Agent subject Borrower or any ERISA Affiliate to any tax,
penalty, or other liability to a Plan, a Multiemployer Plan, the PBGC, the IRS,
the U. S. Department of Labor, or otherwise (or any combination thereof) which
in the aggregate exceed or could reasonably be expected to result in a Material
Adverse Event;

(k) A Change of Control shall occur;

(l) Borrower, any of its Subsidiaries, or any other Borrower Entity, or any of
their Properties, revenues, or assets, shall become subject to an order of
forfeiture, seizure, or divestiture (whether under RICO or otherwise) and the
same shall not have been discharged within 30 days from the date of entry
thereof;

 

CREDIT AGREEMENT – Page 96



--------------------------------------------------------------------------------

(m) Borrower, any of its Subsidiaries, or any other Borrower Entity shall fail
to discharge within a period of thirty (30) days after the commencement thereof
any attachment, sequestration, or similar proceeding or proceedings involving an
aggregate amount in excess of $100,000 against any of its assets or Properties;

(n) A final judgment or judgments for the payment of money in excess of $500,000
(to the extent not covered by independent third-party insurance as to which the
insurer as acknowledged in writing its obligation to cover) in the aggregate
shall be rendered by a court or courts against Borrower, any of its
Subsidiaries, or any other Obligated Party and the same shall not be discharged
(or provision shall not be made for such discharge), or a stay of execution
thereof shall not be procured, within thirty (30) days from the date of entry
thereof and Borrower, such Subsidiary, or such Obligated Party shall not, within
such period of thirty (30) days, or such longer period during which execution of
the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal;

(o) The subordination provisions related to any Subordinated Debt or any other
agreement, document or instrument governing any Subordinated Debt shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Person shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations under the Loan Documents, for any reason shall not have the
priority contemplated by this Agreement or any such subordination provisions;

(p) Any Security Document shall cease to create valid perfected first priority
liens (subject to Permitted Liens) on the Collateral purported to be covered
thereby;

(q) The initiation by any Governmental Authority of any suit, proceeding, claim,
or dispute against any Borrower Entity or any principal thereof alleging a
violation by any Borrower Entity or principal thereof of any Healthcare Laws, or
any determination by any Governmental Authority not otherwise stayed by judicial
or administrative action that the direct or indirect physician owners of any
Hospital Entity are prohibited from referring patients who are Medicare
beneficiaries or Medicaid recipients to such Hospital Entity, in either case if
such event results in a Material Adverse Effect, as determined by the
Administrative Agent;

(r) Any Hospital Entity is terminated as an authorized Medicare or Medicaid
provider by any applicable Governmental Authority;

(s) Any Management Agreement is terminated and such Management Agreement, alone
or together with any other Management Agreements terminated in the preceding 18
month period, accounts for more than 10% of the management fees payable to
Borrower; for the avoidance of doubt, a Management Agreement shall not be deemed
terminated for the purposes of this Section 10.1 by virtue of non-renewal of the
Management Agreement upon the expiration of its term;

 

CREDIT AGREEMENT – Page 97



--------------------------------------------------------------------------------

(t) Any Borrower Entity shall cease to be Solvent;

(u) A default under any of the Intercompany Note Documents; or

(v) Required Lenders determine that a Material Adverse Event has occurred or a
circumstance exists that could result in a Material Adverse Event.

Section 10.2 Remedies Upon Default. If any Default shall occur and be
continuing, the Administrative Agent, at its option, may terminate or suspend
the Revolving Credit Commitment of the Lenders. If any Event of Default shall
occur and be continuing, then Administrative Agent may, with the consent of
Required Lenders, or shall, at the direction of Required Lenders, without notice
do any or all of the following: (a) terminate the Commitments of Lenders (except
for funding obligations of outstanding Letters of Credit), (b) terminate the
obligations of L/C Issuer to make L/C Credit Extensions, (c) require that
Borrower Cash Collateralize the L/C Obligations (in an amount equal to the
Minimum Collateral Amount with respect thereto), or (d) declare the Obligations
under the Loan Documents or any part thereof to be immediately due and payable,
and the same shall thereupon become immediately due and payable, without notice,
demand, presentment, notice of dishonor, notice of acceleration, notice of
intent to accelerate, notice of intent to demand, protest, or other formalities
of any kind, all of which are hereby expressly waived by Borrower; provided,
however, that upon the occurrence of an Event of Default under Section 10.1(e)
or (f), the Commitments of Lenders shall automatically terminate (except for
funding obligations of outstanding Letters of Credit), the obligations of L/C
Issuer to make L/C Credit Extensions shall automatically terminate, the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, and the Obligations under the Loan
Documents shall become immediately due and payable, in each case without notice,
demand, presentment, notice of dishonor, notice of acceleration, notice of
intent to accelerate, notice of intent to demand, protest, or other formalities
of any kind, all of which are hereby expressly waived by Borrower. In addition
to the foregoing, if any Event of Default shall occur and be continuing,
Administrative Agent may, with the consent of Required Lenders, or shall, at the
direction of Required Lenders, exercise all rights and remedies available to it
and the Lenders in law or in equity, under the Loan Documents, or otherwise.

Section 10.3 Application of Funds. After the occurrence of an Event of Default
(or after the Loans have automatically become immediately due and payable), any
amounts received on account of the Obligations shall be applied by
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent) payable to Administrative
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to Lenders and L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuer) arising under
the Loan Documents, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

CREDIT AGREEMENT – Page 98



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among Lenders and L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and constituting unpaid Bank Product
Obligations, ratably among Lenders and Bank Product Providers in proportion to
the respective amounts described in this clause Fourth held by them;

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.2 and 2.7;

Sixth, to payment of that remaining portion of the Obligations, ratably among
the Lenders and Bank Product Providers in proportion to the respective amounts
described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by law.

Notwithstanding the foregoing and Bank Product Obligations shall be excluded
from the application described above if Administrative Agent has not received
written notice thereof, together with supporting documentation as Administrative
Agent may request from the applicable Bank Product Provider, provided that no
such notice shall be required for any Bank Product Agreement for which
Administrative Agent or any Affiliate of Administrative Agent is the applicable
Bank Product Provider. Each Bank Product Provider that is not a party to this
Agreement that has given notice contemplated by the preceding sentence shall, by
such notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent pursuant to the terms of Article 11 hereof for itself and
its Affiliates as if a “Lender” party hereto.

Section 10.4 Performance by Administrative Agent. If Borrower shall fail to
perform any covenant or agreement contained in any of the Loan Documents, then
Administrative Agent may perform or attempt to perform such covenant or
agreement on behalf of Borrower. In such event, Borrower shall, at the request
of Administrative Agent, promptly pay to Administrative Agent any amount
expended by Administrative Agent in connection with such performance or
attempted performance, together with interest thereon at the Default Interest
Rate from and including the date of such expenditure to but excluding the date
such expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that Administrative Agent shall not have any liability or responsibility
for the performance of any covenant, agreement, or other obligation of Borrower
under this Agreement or any other Loan Document.

 

CREDIT AGREEMENT – Page 99



--------------------------------------------------------------------------------

ARTICLE 11

AGENCY

Section 11.1 Appointment and Authority.

(a) Each of the Lenders and L/C Issuer hereby irrevocably appoints Texas Capital
Bank to act on its behalf as Administrative Agent hereunder and under the other
Loan Documents and authorizes Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to Administrative Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article 11 are solely for
the benefit of Administrative Agent, Lenders and L/C Issuer, and neither
Borrower nor any other Obligated Party shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including for itself and its Affiliates in
their capacities as potential Bank Product Providers) and L/C Issuer hereby
irrevocably appoints and authorizes Administrative Agent to act as the agent of
such Lender and L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Obligated Parties to secure
any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by Administrative Agent pursuant to Section 11.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of Administrative Agent), shall be entitled to the benefits of all
provisions of this Article 11 and Article 12 (including Section 12.1(b), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

Section 11.2 Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to Lenders.

 

CREDIT AGREEMENT – Page 100



--------------------------------------------------------------------------------

Section 11.3 Exculpatory Provisions.

(a) Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of Lenders as shall be expressly provided for herein or in
the other Loan Documents); provided that Administrative Agent shall not be
required to take any action that, in its opinion or upon the advice of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law;

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; and

(iv) shall be fully justified in failing or refusing to take any action
hereunder or under any other Loan Document unless it shall first be indemnified
to its satisfaction by Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

(b) Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of Required Lenders (or such other
number or percentage of Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.2 and 11.9), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. SUCH LIMITATION OF LIABILITY
SHALL APPLY REGARDLESS OF WHETHER THE LIABILITY ARISES FROM THE SOLE,
CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF ADMINISTRATIVE AGENT.
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to Administrative Agent in
writing by Borrower, a Lender or L/C Issuer.

 

CREDIT AGREEMENT – Page 101



--------------------------------------------------------------------------------

(c) Neither Administrative Agent nor any Related Party thereof shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.

Section 11.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Credit Extension, that by its terms must be fulfilled to the
satisfaction of a Lender or L/C Issuer, Administrative Agent may presume that
such condition is satisfactory to such Lender or L/C Issuer unless
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 11.5 Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by
Administrative Agent. Administrative Agent and any such sub agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article 11 shall
apply to any such sub agent and to the Related Parties of Administrative Agent
and any such sub agent, and shall apply to their respective activities in
connection with the syndication of this facility as well as activities as
Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

Section 11.6 Resignation of Administrative Agent.

(a) Administrative Agent may at any time give notice of its resignation to
Lenders, L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in Dallas, Texas, or
an Affiliate of any such bank with an office in Dallas,

 

CREDIT AGREEMENT – Page 102



--------------------------------------------------------------------------------

Texas. If no such successor shall have been so appointed by Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by Required Lenders) (the “Resignation Effective Date”), then
the retiring Administrative Agent may (but shall not be obligated to), on behalf
of Lenders and L/C Issuer appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. After the Resignation Effective Date, the provisions
of this Article 11 relating to or indemnifying or releasing Administrative Agent
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, Required Lenders may, to the
extent permitted by applicable law, by notice in writing to Borrower and such
Person remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by Administrative
Agent on behalf of Secured Parties under any of the Loan Documents, the retiring
or removed Administrative Agent shall continue to hold such Collateral until
such time as a successor Administrative Agent is appointed) and (ii) except for
any indemnity, fee or expense payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through Administrative Agent shall instead be made by or to
each Lender or L/C Issuer, as applicable, directly, until such time, if any, as
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
or removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article 11, Section 12.1, and
Section 12.2 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

CREDIT AGREEMENT – Page 103



--------------------------------------------------------------------------------

(d) Any resignation by Texas Capital Bank as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer. If Texas
Capital Bank resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require
Revolving Credit Lenders to make Revolving Credit Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.2(c). Upon the
appointment by Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Texas Capital Bank to effectively assume the obligations of
Texas Capital Bank with respect to such Letters of Credit.

Section 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and L/C Issuer expressly acknowledges that neither Administrative Agent nor any
other Lender nor any Related Party thereto has made any representation or
warranty to such Person and that no act by Administrative Agent or any other
Lender hereafter taken, including any review of the affairs of Borrower, shall
be deemed to constitute any representation or warranty by Administrative Agent
or any Lender to any other Lender. Each Lender and L/C Issuer acknowledges that
it has, independently and without reliance upon Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
Administrative Agent hereunder, Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), or creditworthiness of Borrower or the value of the Collateral or
other Properties of Borrower or any other Person which may come into the
possession of Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

Section 11.8 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Obligated Party, Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

CREDIT AGREEMENT – Page 104



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations under the Loan Documents that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
Lenders, L/C Issuer, and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lenders, L/C
Issuer, and Administrative Agent and their respective agents and counsel and all
other amounts due Lenders, L/C Issuer, and Administrative Agent under
Section 12.1 or Section 12.2) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to Lenders and L/C Issuer, as applicable, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Section 12.1 or Section 12.2.

Section 11.9 Collateral and Guaranty Matters.

(a) The Secured Parties irrevocably authorize Administrative Agent, at its
option and in its discretion:

(i) to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (x) upon termination of all Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Bank Product Agreements as
to which arrangements satisfactory to the applicable Bank Product Provider shall
have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to
Administrative Agent and L/C Issuer shall have been made), (y) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, or (z) if approved, authorized or ratified in writing by Required
Lenders or all Lenders, as applicable, under Section 12.10;

(ii) to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.2; and

(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

 

CREDIT AGREEMENT – Page 105



--------------------------------------------------------------------------------

Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 11.9.

(b) Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Administrative Agent’s Lien thereon, or any certificate prepared
by any Obligated Party in connection therewith, nor shall Administrative Agent
be responsible or liable to Lenders for any failure to monitor or maintain any
portion of the Collateral.

Section 11.10 Bank Product Agreements. No Bank Product Provider who obtains the
benefits of Section 10.3, any Guaranty Agreements or any Collateral by virtue of
the provisions hereof or of any Guaranty Agreement or any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, wavier or modification of the
provisions hereof or of the Guaranty or any Security Document) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article 11 to
the contrary, Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations unless Administrative Agent has received written notice of
such Bank Product Obligations, together with such supporting documentation as
Administrative Agent may request, from the applicable Bank Product Provider.
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations arising under Bank Product Agreements upon termination of all
Commitments and payment in full of all Obligations under the Loan Documents
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to Administrative Agent and L/C Issuer shall
have been made).

ARTICLE 12

MISCELLANEOUS

Section 12.1 Expenses.

(a) Borrower hereby agrees to pay on demand: (i) all costs and expenses of
Administrative Agent, L/C Issuer, and their Related Parties in connection with
the preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents and any and all amendments, modifications, renewals,
extensions, supplements, waivers, consents and ratifications thereof and
thereto, including, without limitation, the reasonable fees and expenses of
legal counsel, advisors, consultants, and auditors for Administrative Agent, L/C
Issuer, and their Related Parties; (ii) all costs and expenses of Administrative
Agent, L/C Issuer, and each Lender in connection with any Default and the
enforcement of this Agreement or any other Loan Document, including,

 

CREDIT AGREEMENT – Page 106



--------------------------------------------------------------------------------

without limitation, court costs and fees and expenses of legal counsel,
advisors, consultants, and auditors for Administrative Agent, L/C Issuer, and
each Lender; (iii) all costs and expenses incurred by L/C Issuer in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder; (iv) all transfer, stamp, documentary, or
other similar taxes, assessments, or charges levied by any Governmental
Authority in respect of this Agreement or any of the other Loan Documents;
(v) all costs, expenses, assessments, and other charges incurred in connection
with any filing, registration, recording, or perfection of any Lien contemplated
by this Agreement or any other Loan Document; and (vi) all other costs and
expenses incurred by Administrative Agent, L/C Issuer, and any Lender in
connection with this Agreement or any other Loan Document, any litigation,
dispute, suit, proceeding or action, the enforcement of its rights and remedies,
and the protection of its interests in bankruptcy, insolvency or other legal
proceedings, including, without limitation, all costs, expenses, and other
charges (including Administrative Agent’s and such Lender’s and L/C Issuer’s,
internal charges) incurred in connection with evaluating, observing, collecting,
examining, auditing, appraising, selling, liquidating, or otherwise disposing of
the Collateral or other assets of Borrower. Borrower shall be responsible for
all expenses described in this clause (a) whether or not any Credit Extension is
ever made. Any amount to be paid under this Section 12.1 shall be a demand
obligation owing by Borrower and if not paid within thirty (30) days of demand
shall bear interest, to the extent not prohibited by and no in violation of
applicable Law, from the date of expenditure until paid at a rate per annum
equal to the Default Interest Rate. The obligations of Borrower under this
Section 12.1 shall survive payment of the Notes and other obligations hereunder
and the assignment of any right hereunder.

(b) To the extent that Borrower for any reason fails to indefeasibly pay any
amount required under Section 12.1(a) or Section 12.2 to be paid by it to
Administrative Agent or L/C Issuer (or any sub-agent thereof) or any Related
Party of Administrative Agent or L/C Issuer (or any sub-agent thereof), each
Lender severally agrees to pay to Administrative Agent or L/C Issuer (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against Administrative Agent or L/C
Issuer (or any such sub-agent) or against any Related Party of Administrative
Agent or L/C Issuer (or any sub-agent thereof) acting for Administrative Agent
or L/C Issuer (or any such sub-agent) in connection with such capacity. EACH
LENDER ACKNOWLEDGES THAT SUCH PAYMENTS MAY BE IN RESPECT OF LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARISING OUT OF OR RESULTING FROM THE
SOLE, CONTRIBUTORY, COMPARATIVE, CONCURRENT OR ORDINARY NEGLIGENCE OF THE PERSON
(OR THE REPRESENTATIVES OF THE PERSON) TO WHOM SUCH PAYMENTS ARE TO BE MADE.

Section 12.2 INDEMNIFICATION. BORROWER SHALL INDEMNIFY ADMINISTRATIVE AGENT, L/C
ISSUER, EACH LENDER AND EACH RELATED

 

CREDIT AGREEMENT – Page 107



--------------------------------------------------------------------------------

PARTY THEREOF FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT
WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE NEGOTIATION,
EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE
LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS,
(C) ANY BREACH BY BORROWER OF ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER
AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE PRESENCE, RELEASE,
THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL
LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF THE PROPERTIES OR ASSETS OF
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGATED PARTY, (E) ANY LOAN
OR LETTER OF CREDIT OR USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING
ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT) OR (F) ANY INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, RELATING TO ANY OF THE
FOREGOING. WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN
DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO
BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS
AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR
RESULTING FROM THE SOLE, CONTRIBUTORY, COMPARATIVE, CONCURRENT OR ORDINARY
NEGLIGENCE OF SUCH PERSON (OR THE REPRESENTATIVES OF SUCH PERSON). Any amount to
be paid under this Section 12.2 shall be a demand obligation owing by Borrower
and if not paid within ten (10) days of demand shall bear interest, to the
extent not prohibited by and not in violation of applicable Law, from the date
of expenditure until paid at a rate per annum equal to the Default Interest
Rate. The obligations of Borrower under this Section 12.2 shall survive payment
of the Notes and other obligations hereunder and the assignment of any right
hereunder.

Section 12.3 Limitation of Liability. None of Administrative Agent, L/C Issuer,
or any Lender, or any Affiliate, officer, director, employee, attorney, or agent
of any of the foregoing, shall have any liability with respect to, and Borrower
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by Borrower or any other Obligated Party in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents. Borrower hereby waives, releases, and agrees not to sue
Administrative Agent, L/C Issuer, or any Lender, or any Affiliates, officers,
directors, employees, attorneys, or agents of any of the foregoing for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.

 

CREDIT AGREEMENT – Page 108



--------------------------------------------------------------------------------

Section 12.4 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Administrative Agent, any
Lender or L/C Issuer shall have the right to act exclusively in the interest of
Administrative Agent or such Lender or L/C Issuer and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to Borrower or any of Borrower’s holders of Equity
Interests, Affiliates, officers, employees, attorneys, agents, or any other
Person.

Section 12.5 Lenders Not Fiduciary. The relationship between Borrower and
Administrative Agent, Arranger and each Lender and L/C Issuer is solely that of
debtor and creditor, and none of Administrative Agent, Arranger, any Lender, or
L/C Issuer has any fiduciary or other special relationship with Borrower, and no
term or condition of any of the Loan Documents shall be construed so as to deem
the relationship between Borrower and Administrative Agent, Arranger and each
Lender, and L/C Issuer to be other than that of debtor and creditor.

Section 12.6 Equitable Relief. Borrower recognizes that in the event Borrower
fails to pay, perform, observe, or discharge any or all of the Obligations, any
remedy at law may prove to be inadequate relief to Administrative Agent or
Lenders, or L/C Issuer. Borrower therefore agrees that Administrative Agent, any
Lender, or L/C Issuer, if Administrative Agent or such Lender, or L/C Issuer so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

Section 12.7 No Waiver; Cumulative Remedies. No failure on the part of
Administrative Agent, any Lender, or L/C Issuer to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power,
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power, or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, remedy, power, or privilege. The rights and remedies provided
for in this Agreement and the other Loan Documents are cumulative and not
exclusive of any rights and remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Obligated Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by,
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 4.2 (subject to the terms of
Section 12.23), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Obligated Party under any Debtor Relief Law; and provided, further, that
if at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required

 

CREDIT AGREEMENT – Page 109



--------------------------------------------------------------------------------

Lenders shall have the rights otherwise ascribed to Administrative Agent
pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 12.23, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

Section 12.8 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
transfer any of its rights, duties, or obligations under this Agreement or the
other Loan Documents without the prior written consent of Administrative Agent
and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 12.8(b), (ii) by way of participation in accordance with
the provisions of Section 12.8(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 12.8(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 12.8(d)
and, to the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment(s) and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in Section 12.8(b)(i)(B) in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and (B) in any case not described in
Section 12.8(b)(i)(A), the aggregate amount of the Commitment(s) (which for this
purpose includes Loans outstanding hereunder) or, if the applicable Commitment
is not then in effect, the Outstanding Amount of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, or $5,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

 

CREDIT AGREEMENT – Page 110



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment(s)
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 12.8(b)(i)(B) and, in addition: (A) the
consent of Borrower (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof; (B) the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Revolving Credit Commitment or Revolving
Credit Loans if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender, or (2) any Term Loan to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund and (C) the consent of L/C
Issuer shall be required for any assignment in respect of the Revolving Credit
Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) Borrower, or any of Borrower’s Affiliates or Subsidiaries or any other
Obligated Party or (B) any Defaulting Lender or any of its Affiliates, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to such assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions,

 

CREDIT AGREEMENT – Page 111



--------------------------------------------------------------------------------

including funding, with the consent of Borrower and Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by such
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to: (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 12.8(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 12.1 and Section 12.2 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any party hereunder
arising from that Lenders’ having been a Defaulting Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.8(d). Upon the consummation of any assignment
pursuant to this Section 12.8(b), if requested by the transferor or transferee
Lender, the transferor Lender, Administrative Agent and Borrower shall make
appropriate arrangements so that replacement Notes are issued to such transferor
Lender (if applicable) and new Notes or, as appropriate, replacement Notes, are
issued to the assignee.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices in Dallas, Texas a copy of
each Assignment and Assumption delivered to it and a Register. The entries in
the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to a
Participant in all or a

 

CREDIT AGREEMENT – Page 112



--------------------------------------------------------------------------------

portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) Borrower,
Administrative Agent, and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 12.1(b) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.10 which
requires the consent of all Lenders and affects such Participant. Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1,
3.4 and 3.5 (subject to the requirements and limitations therein, including the
requirements under Section 3.4(g) (it being understood that the documentation
required under Section 3.4(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.6 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.1 or 3.4, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 3.6 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.2 as though it were a Lender; provided
that such Participant agrees to pay to Administrative Agent any amount set-off
for application to the Obligations under the Loan Documents as required pursuant
to Section 4.2; provided further that such Participant agrees to be subject to
Section 12.23 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
Participant Register; provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

CREDIT AGREEMENT – Page 113



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Dissemination of Information. Borrower and each other Obligated Party
authorizes Administrative Agent and each Lender to disclose to any actual or
prospective purchaser, assignee or other recipient of a Lender’s Commitment, any
and all information in Administrative Agent’s or such Lender’s possession
concerning Borrower, the other Obligated Parties and their respective
Affiliates.

Section 12.9 Survival. All representations and warranties made in this Agreement
or any other Loan Document or in any document, statement, or certificate
furnished in connection with this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and no investigation by
Administrative Agent or any Lender or any closing shall affect the
representations and warranties or the right of Administrative Agent or any
Lender to rely upon them. Without prejudice to the survival of any other
obligation of Borrower hereunder, the obligations of Borrower under Sections
12.1 and 12.2 shall survive repayment of the Obligations and termination of the
Commitments.

Section 12.10 Amendment. The provisions of this Agreement and the other Loan
Documents to which Borrower is a party (other than the Issuer Documents) may be
amended or waived only by an instrument in writing signed by Required Lenders
(or by Administrative Agent with the consent of Required Lenders) and Borrower
and acknowledged by Administrative Agent; provided, however, that no such
amendment or waiver shall:

(a) waive any condition set forth in Section 5.1 (other than Section 5.1(p) and
(s)), without the written consent of each Lender;

(b) extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayment) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of Required Lenders shall be necessary
to adjust the Default Interest Rate or to waive any obligation of Borrower to
pay interest at such rate;

 

CREDIT AGREEMENT – Page 114



--------------------------------------------------------------------------------

(e) change any provision of this Section 12.10 or the definition of “Required
Lenders” or “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender (or each Revolving
Credit Lender, in the case of a change in the definition of Required Revolving
Credit Lenders);

(f) change Section 10.3 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or

(g) release any material Guaranty or all or substantially all of the Collateral
(in each case, except as provided herein) without the written consent of each
Lender;

and, provided further, that that (i) no amendment, waiver or consent shall,
unless in writing and signed by the L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by Administrative Agent in addition to Lenders required above, affect
the rights or duties of Administrative Agent under this Agreement or any other
Loan Document and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (and any amendment, waiver or consent which by its terms requires
the consent of all Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(x) the Commitment(s) of any Defaulting Lender may not be increased or extended
without the consent of such Lender; and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

Section 12.11 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 12.11(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as set forth on
Schedule 12.11. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received.
Notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications, to the
extent provided in Section 12.11(b) shall be effective as provided in Section
12.11(b).

(b) Electronic Communications. Notices and other communications to Lenders and
hereunder may be delivered or furnished by electronic communication

 

CREDIT AGREEMENT – Page 115



--------------------------------------------------------------------------------

(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article 2 if such Lender has notified
Administrative Agent that it is incapable of receiving notices under Article 2
by electronic communication. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such facsimile, email or other electronic communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto, Schedule 12.11 shall be deemed to be amended by each such
change, and Administrative Agent is authorized, in its discretion, from time to
time to reflect each such change in an amended Schedule 12.11 provided by
Administrative Agent to each party hereto.

(d) Platform.

(i) Borrower agrees that Administrative Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Lenders or L/C
Issuer by posting the Communications on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties do
not warrant the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Agent Parties have any liability to Borrower, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of communications through the Platform.

 

CREDIT AGREEMENT – Page 116



--------------------------------------------------------------------------------

(iii) Borrower and each other Obligated Party (by its, his or her execution of a
Loan Document) hereby authorizes Administrative Agent, each Lender, and their
respective counsel and agents to communicate and transfer documents and other
information (including confidential information) concerning this transaction or
Borrower or any other Obligated Party and the business affairs of Borrower and
such other Obligated Parties via the Internet or other electronic communication
without regard to the lack of security of such communications.

Section 12.12 Governing Law; Venue; Service of Process.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Texas (without
reference to applicable rules of conflicts of Laws), except to the extent the
Laws of any jurisdiction where Collateral is located require application of such
Laws with respect to such Collateral.

(b) Jurisdiction. Borrower irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
Administrative Agent, any Lender, L/C Issuer, or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of Texas sitting in Dallas County, and of the United States
District Court of the Northern District of Texas, and any appellate court from
any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
Texas State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that Administrative Agent, any Lender or L/C Issuer may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against Borrower or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.11. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

CREDIT AGREEMENT – Page 117



--------------------------------------------------------------------------------

Section 12.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Except as provided in
Section 5.1, this Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 12.14 Severability. Any provision of this Agreement or any other Loan
Document held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Agreement and
the effect thereof shall be confined to the provision held to be invalid or
illegal. Furthermore, in lieu of such invalid or unenforceable provision there
shall be added as a part of this Agreement or the other Loan Documents a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

Section 12.15 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 12.16 Construction. Borrower, Administrative Agent and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by Borrower,
Administrative Agent and each Lender.

Section 12.17 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.

Section 12.18 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.18.

 

CREDIT AGREEMENT – Page 118



--------------------------------------------------------------------------------

Section 12.19 Additional Interest Provision. It is expressly stipulated and
agreed to be the intent of Borrower, Administrative Agent and each Lender at all
times to comply strictly with the applicable law governing the maximum rate or
amount of interest payable on the indebtedness evidenced by any Note, any Loan
Document, and the Related Indebtedness (or applicable United States federal law
to the extent that it permits any Lender to contract for, charge, take, reserve
or receive a greater amount of interest than under applicable law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount (a) contracted for, charged, taken, reserved or received pursuant to any
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and any Lender related to the transaction or transactions
that are the subject matter of the Loan Documents, (b) contracted for, charged,
taken, reserved or received by reason of Administrative Agent’s or any Lender’s
exercise of the option to accelerate the maturity of any Note and/or the Related
Indebtedness, or (c) Borrower will have paid or Administrative Agent or any
Lender will have received by reason of any voluntary prepayment by Borrower of
any Note and/or the Related Indebtedness, then it is Borrower’s, Administrative
Agent’s and Lenders’ express intent that all amounts charged in excess of the
Maximum Rate shall be automatically canceled, ab initio, and all amounts in
excess of the Maximum Rate theretofore collected by Administrative Agent or any
Lender shall be credited on the principal balance of any Note and/or the Related
Indebtedness (or, if any Note and all Related Indebtedness have been or would
thereby be paid in full, refunded to Borrower), and the provisions of any Note
and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if any Note or Related
Indebtedness has been paid in full before the end of the stated term thereof,
then Borrower, Administrative Agent and each Lender agree that Administrative
Agent or any Lender, as applicable, shall, with reasonable promptness after
Administrative Agent or such Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Rate, either refund
such excess interest to Borrower and/or credit such excess interest against such
Note and/or any Related Indebtedness then owing by Borrower to Administrative
Agent or such Lender. Borrower hereby agrees that as a condition precedent to
any claim seeking usury penalties against Administrative Agent or such Lender,
Borrower will provide written notice to Administrative Agent or any Lender,
advising Administrative Agent or such Lender in reasonable detail of the nature
and amount of the violation, and Administrative Agent or such Lender shall have
sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Note to which the alleged violation
relates and/or the Related Indebtedness then owing by Borrower to Administrative
Agent or such Lender. All sums contracted for, charged, taken, reserved or
received by Administrative Agent or any Lender for the use, forbearance or
detention of any debt evidenced by any Note and/or the Related Indebtedness
shall, to the extent permitted by applicable law, be amortized or spread, using
the actuarial method, throughout the stated term of such Note and/or the Related
Indebtedness (including any and all renewal and extension periods) until payment
in full so that the rate or amount of interest on account of any Note and/or the
Related

 

CREDIT AGREEMENT – Page 119



--------------------------------------------------------------------------------

Indebtedness does not exceed the Maximum Rate from time to time in effect and
applicable to such Note and/or the Related Indebtedness for so long as debt is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to the Notes and/or any of the Related
Indebtedness. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Administrative Agent
or any Lender to accelerate the maturity of any interest that has not accrued at
the time of such acceleration or to collect unearned interest at the time of
such acceleration.

Section 12.20 Ceiling Election. To the extent that any Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Rate payable on
any Note and/or any other portion of the Obligations under the Loan Documents,
such Lender will utilize the weekly ceiling from time to time in effect as
provided in such Chapter 303. To the extent United States federal law permits
any Lender to contract for, charge, take, receive or reserve a greater amount of
interest than under Texas law, such Lender will rely on United States federal
law instead of such Chapter 303 for the purpose of determining the Maximum Rate.
Additionally, to the extent permitted by applicable law now or hereafter in
effect, any Lender may, at its option and from time to time, utilize any other
method of establishing the Maximum Rate under such Chapter 303 or under other
applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect.

Section 12.21 USA Patriot Act Notice. Administrative Agent and each Lender
hereby notifies Borrower that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies Borrower
and each other Obligated Party, which information includes the name and address
of Borrower and each other Obligated Party and other information that will allow
Administrative Agent and such Lender to identify Borrower and each other
Obligated Party in accordance with the Patriot Act. In addition, Borrower agrees
to (a) ensure that no Person who owns a controlling interest in or otherwise
controls Borrower or any Subsidiary of Borrower is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the OFAC, the Department of the Treasury or included in any
Executive Order, (b) not to use or permit the use of proceeds of the Obligations
to violate any of the foreign asset control regulations of the OFAC or any
enabling statute or Executive Order relating thereto, and (c) comply, or cause
its Subsidiaries to comply, with the applicable Laws.

Section 12.22 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” and
“Required Revolving Credit Lenders” and in Section 12.10.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such

 

CREDIT AGREEMENT – Page 120



--------------------------------------------------------------------------------

Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 10 or otherwise) or received by Administrative Agent from a Defaulting
Lender shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, with respect
to a Defaulting Lender that is a Revolving Credit Lender, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to L/C Issuer
hereunder; third, with respect to a Defaulting Lender that is a Revolving Credit
Lender, to Cash Collateralize L/C Issuer’s Fronting Exposure, if any, with
respect to such Defaulting Lender in accordance with Section 2.7; fourth, with
respect to a Defaulting Lender that is a Revolving Credit Lender, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Revolving Credit Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by Administrative Agent; fifth, with respect to a Defaulting Lender that is a
Revolving Credit Lender, if so determined by Administrative Agent and Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Revolving Credit Loans under this Agreement and (y) Cash Collateralize L/C
Issuer’s future Fronting Exposure, if any, with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.7; sixth, to the payment of any amounts owing to
Lenders or L/C Issuer as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or L/C Issuer against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that, if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 12.22(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 12.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

CREDIT AGREEMENT – Page 121



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.4(c) for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.7.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to L/C Issuer the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless Borrower
shall have otherwise notified Administrative Agent at such time, Borrower shall
be deemed to have represented and warranted that such conditions are satisfied
at such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment. No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent, and L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Administrative Agent may
determine to be necessary to cause the

 

CREDIT AGREEMENT – Page 122



--------------------------------------------------------------------------------

Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by Lenders in accordance with their Applicable Percentages
(without giving effect to Section 12.22(a)(iv)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 12.23 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it or other obligations
hereunder, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall:

(a) notify Administrative Agent of such fact; and

(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 12.23 shall not be construed to apply to:
(A) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender); or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to Borrower or any Affiliate thereof (as
to which the provisions of this Section 12.23 shall apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

Section 12.24 Payments Set Aside. To the extent that any payment by or on behalf
of Borrower is made to Administrative Agent, L/C Issuer or any Lender, or
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment

 

CREDIT AGREEMENT – Page 123



--------------------------------------------------------------------------------

or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Administrative Agent, L/C Issuer or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and L/C Issuer severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of Lenders and L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

Section 12.25 Confidentiality. Each of Administrative Agent, L/C Issuer, and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or any Governmental Authority, quasi-Governmental Authority or
legislative committee, (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to its being
under a duty of confidentiality no less restrictive than this Section 12.25, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its Related Parties) to any Hedge
Agreement relating to Borrower and its obligations, (iii) any actual or
prospective purchaser of a Lender or its holding company, (iv) any rating agency
or any similar organization in connection with the rating of Borrower or the
Facilities or (v) the CUSIP Service Bureau or any similar organization in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facilities, (g) with the consent of Borrower, or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.25 or (ii) becomes available to Administrative Agent, L/C
Issuer, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower. For purposes of this Section 12.25,
“Information” means all information received from Borrower or any Subsidiary
relating to Borrower or any Subsidiary or any of their respective businesses
which is clearly identified as confidential, other than any such information
that is available to Administrative Agent, L/C Issuer, or any Lender on a
nonconfidential basis prior to disclosure by Borrower or a Subsidiary; provided
that, in the case of information received from Borrower or any Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 12.25 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

CREDIT AGREEMENT – Page 124



--------------------------------------------------------------------------------

Section 12.26 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.

Section 12.27 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

Section 12.28 NOTICE OF FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

CREDIT AGREEMENT – Page 125



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first written above.

 

BORROWER: FOUNDATION HEALTHCARE, INC. By:   /s/ Stanton M. Nelson   Stanton M.
Nelson, CEO

 

CREDIT AGREEMENT – Signature Page [Borrower]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: TEXAS CAPITAL BANK, NATIONAL ASSOCIATION By:   /s/ Deborah
T. Purvin   Deborah T. Purvin, Senior Vice President

 

CREDIT AGREEMENT – Signature Page [Administrative Agent]



--------------------------------------------------------------------------------

LENDER: TEXAS CAPITAL BANK, NATIONAL ASSOCIATION By:   /s/ Deborah T. Purvin  
Deborah T. Purvin, Senior Vice President

 

CREDIT AGREEMENT – Signature Page [Texas Capital Bank, National Association]



--------------------------------------------------------------------------------

LENDER: LEGACYTEXAS BANK By:   /s/ Spencer Sockwell   Spencer Sockwell  
Corporate Healthcare Banking – Manager